Exhibit 10.1

SUBLEASE AGREEMENT

 

 

This Sublease Agreement (this “Sublease”), made as of the 20th day of November,
2007, by and between EXACT Sciences Corporation, a Delaware corporation, having
an office at 100 Campus Drive, Marlborough, Massachusetts (hereinafter referred
to as “Sublandlord”), and INTRINSIX Corp., a Massachusetts corporation having an
office at 100 Campus Drive, Marlborough, Massachusetts (hereinafter referred to
as “Subtenant”);

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Office Lease dated January 23, 2003 as amended
by that certain First Amendment to Lease dated August 28, 2003 and that certain
Second Amendment to Lease dated January 20, 2005 (as amended, the “Overlease”),
Marlborough Campus Limited Partnership, a Massachusetts limited partnership
(hereinafter referred to as “Overlandlord”), leased to Sublandlord, as lessee,
approximately 11,834 square feet of rentable area on the second floor and
approximately 25,537 square feet of rentable area on the sixth floor of Building
#1 located at 100 Campus Drive, Marlborough, Massachusetts (hereinafter referred
to as the “Building”), upon and subject to the terms and conditions set forth in
the Overlease a copy of which is attached hereto as Exhibit C; and

 

WHEREAS, Subtenant desires to sublet a portion of the Premises from Sublandlord
upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, mutually covenant and agree as follows:

 


1.             ­CAPITALIZED TERMS.  ANY CAPITALIZED TERMS NOT OTHERWISE DEFINED
IN THIS SUBLEASE SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE OVERLEASE.


2.             ­DEMISE.  SUBLANDLORD DOES HEREBY SUBLEASE TO SUBTENANT, AND
SUBTENANT DOES HEREBY SUBLEASE FROM SUBLANDLORD, FOR THE TERM AND UPON THE
CONDITIONS HEREINAFTER PROVIDED, A PORTION OF THE PREMISES CONSISTING OF 11,834
SQUARE FEET OF RENTABLE AREA ON THE SECOND (2ND) FLOOR OF THE BUILDING (THE
“PREMISES”) MORE PARTICULARLY DELINEATED ON EXHIBIT A ATTACHED HERETO AND MADE
PART HEREOF, TOGETHER WITH THE RIGHT TO USE THE COMMON AREAS AND FACILITIES AS
CONTEMPLATED BY SECTION 1.3 OF THE OVERLEASE.


3.             ­CONDITION OF THE PREMISES.  SUBTENANT REPRESENTS THAT IT HAS
THOROUGHLY EXAMINED THE BUILDING AND THE PREMISES AND THAT THE SAME ARE ACCEPTED
BY SUBTENANT IN THEIR “AS IS”, “WHERE IS” CONDITION EXISTING ON THE DATE OF THIS
SUBLEASE.


4.             ­TERM.  THE TERM OF THIS SUBLEASE SHALL COMMENCE ON DECEMBER 15,
2007, OR SUCH LATER DATED UPON WHICH SUBLANDLORD IS ABLE TO DELIVER POSSESSION
OF THE SUBLET PREMISES TO THE SUBTENANT (THE “TERM COMMENCEMENT DATE”), AND
SHALL END ON JULY 31, 2010, OR ON SUCH EARLIER DATE UPON WHICH SAID TERM MAY
EXPIRE OR BE TERMINATED PURSUANT TO ANY OF THE CONDITIONS OR LIMITATIONS OR
OTHER PROVISIONS OF THIS SUBLEASE OR PURSUANT TO LAW (WHICH DATE FOR THE
TERMINATION


 

 

 

--------------------------------------------------------------------------------



OF THE TERM HEREOF SHALL HEREAFTER BE CALLED THE “TERMINATION DATE”).  SUBTENANT
SHALL HAVE NO OPTIONS TO EXTEND OR RENEW THE TERM HEREOF.


5.             ­YEARLY BASE RENT.  THE SUBTENANT SHALL PAY FROM AND AFTER THE
TERM COMMENCEMENT DATE TO THE SUBLANDLORD, AS YEARLY BASE RENT, THE SUM OF
$266,265 PAYABLE IN EQUAL CONSECUTIVE MONTHLY INSTALLMENTS OF $22,188.75 EACH IN
ADVANCE ON THE FIRST (1ST) BUSINESS DAY OF EACH CALENDAR MONTH DURING THE TERM
OF THIS SUBLEASE.  THE YEARLY BASE RENT IS BASED UPON AN ANNUAL RATE OF $22.50
PER SQUARE FOOT ON THE AREA OF THE SUBLET PREMISES.  IF THE TERM COMMENCEMENT
DATE IS A DAY OTHER THAN THE FIRST DAY OF A CALENDAR MONTH, THEN THE SUBTENANT
SHALL PAY UPON THE TERM COMMENCEMENT DATE A PORTION OF THE YEARLY BASE RENT PRO
RATED ON A PER DIEM BASIS FROM THE TERM COMMENCEMENT DATE TO THE END OF THE
MONTH IN WHICH THE TERM COMMENCEMENT DATE OCCURS.  NOTWITHSTANDING ANYTHING IN
THIS SECTION 5 TO THE CONTRARY, SUBTENANT SHALL BE ENTITLED TO THE FIRST FULL
CALENDAR MONTH OF THIS SUBLEASE AT NO COST, OTHER THAN SUBTENANT’S ELECTRICITY
COST.


6.             ­ADDITIONAL RENT.  IN ADDITION TO YEARLY BASE RENT, SUBTENANT
SHALL PAY TO SUBLANDLORD, ON ACCOUNT OF OPERATING EXPENSES AND REAL ESTATE TAXES
AS CONTEMPLATED BY ARTICLE 4 OF THE OVERLEASE, FROM AND AFTER THE TERM
COMMENCEMENT DATE, SUBTENANT’S PROPORTIONATE SHARE OF ANY INCREASE IN
SUBLANDLORD’S TAX EXPENSES AND OPERATING EXPENSES AS FOLLOWS:  (A) SUBTENANT
SHALL PAY SUBTENANT’S SHARE OF ANY INCREASES IN TAX EXPENSES ABOVE TAX EXPENSES
FOR THE FISCAL YEAR ENDING JUNE 30, 2008; AND (B) SUBTENANT SHALL PAY
SUBTENANT’S SHARE OF ANY INCREASE IN OPERATING EXPENSES ABOVE OPERATING EXPENSES
FOR CALENDAR YEAR 2008.  FOR PURPOSES OF THIS SUBLEASE, SUBTENANT’S SHARE SHALL
BE 31.67%.


7.             ­ELECTRICITY.    ELECTRICITY FOR THE PREMISES IS SEPARATELY
METERED (METERS #7-13985 AND #7-17850) AND SUBTENANT SHALL PAY TO SUBLANDLORD,
FROM AND AFTER THE TERM COMMENCEMENT DATE, SUBTENANT’S PROPORTIONATE SHARE OF
SUBLANDLORD’S ELECTRICITY COSTS.  SUBLANDLORD WILL BILL SUBTENANT FOR THESE
ELECTRICITY COSTS ON A MONTHLY BASIS AND SUBTENANT WILL PAY SUCH SUMS TO
SUBLANDLORD WITHIN TEN (10) DAYS AFTER RECEIPT OF SUCH BILL.  ANY COSTS INVOLVED
WITH INSTALLING ADDITIONAL ELECTRIC POWER SUPPLY TO THE PREMISES SHALL BE THE
SOLE RESPONSIBILITY OF SUBTENANT, AND SUBTENANT SHALL BE SOLELY RESPONSIBLE FOR
THE COST OF REMOVING THE SAME AND REPAIRING THE PREMISES AS NEEDED UPON THE
TERMINATION OF THIS SUBLEASE AND/OR SURRENDER OF THE PREMISES.


8.             ­SECURITY DEPOSIT.  SIMULTANEOUSLY WITH THE EXECUTION OF THIS
SUBLEASE, SUBTENANT SHALL DEPOSIT WITH SUBLANDLORD $35,000.00 (THE “SECURITY
DEPOSIT”) TO BE HELD BY SUBLANDLORD WITHOUT LIABILITY FOR INTEREST, AS SECURITY
FOR THE PERFORMANCE OF SUBTENANT’S OBLIGATIONS UNDER THIS SUBLEASE.  THE
SECURITY DEPOSIT SHALL BE HELD AND APPLIED PURSUANT TO SECTION 21.1 OF THE
OVERLEASE, WHICH IS INCORPORATED HEREIN BY REFERENCE.


9.             ­INSURANCE.  SUBTENANT SHALL OBTAIN AND MAINTAIN ALL INSURANCE
TYPES AND COVERAGE AS SPECIFIED IN THE OVERLEASE TO BE OBTAINED AND MAINTAINED
BY SUBLANDLORD, AS LESSEE, IN AMOUNTS NOT LESS THAN THOSE SPECIFIED IN THE
OVERLEASE.  ALL SUCH POLICIES OF INSURANCE SHALL NAME OVERLANDLORD AND
SUBLANDLORD AS ADDITIONAL INSUREDS THEREUNDER.  SUBTENANT’S INSURANCE SHALL BE
PRIMARY OVER OVERLANDLORD’S AND SUBLANDLORD’S INSURANCE.


10.           ­INDEMNIFICATION OF THE OVERLANDLORD AND THE SUBLANDLORD. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SUBLEASE OR THE OVERLEASE TO THE
CONTRARY, SUBTENANT WILL SAVE

 

 

 

2

--------------------------------------------------------------------------------



OVERLANDLORD AND SUBLANDLORD HARMLESS, AND WILL EXONERATE AND INDEMNIFY
OVERLANDLORD AND SUBLANDLORD, FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES
OR PENALTIES ASSERTED BY OR ON BEHALF OF ANY PERSON, FIRM, CORPORATION OR PUBLIC
AUTHORITY:

(a)           On account of or based upon any injury to person, or loss of or
damage to property sustained or occurring on the Premises on account of or based
upon the act, omission, fault, negligence or misconduct of any person whomsoever
(other than Overlandlord and Sublandlord or their respective agents, contractors
or employees);

 

(b)           On account of or based upon any injury to person or loss of or
damage to property, sustained or occurring elsewhere (other than on the
Premises) in or about the Building (and, in particular, without limiting the
generality of the foregoing on or about the elevators, stairways, public
corridors, sidewalks, concourses, arcades, malls, galleries, vehicular tunnels,
approaches, areaways, roof, or other appurtenances and facilities used in
connection with the Building or the Premises) arising out of the negligent act
or omission or willful misconduct of Subtenant, its agents, employees or
invitees;

 

(c)           On account of or based upon (including monies due on account of)
any work or thing whatsoever done (other than by Overlandlord or Sublandlord or
their respective contractors, agents or employees of either) on the Premises
during the term of this Sublease and during the period of time, if any, prior to
the Term Commencement Date that Subtenant may have been given access to the
Premises; and

 

(d)           On account of or resulting from the failure of Subtenant to
perform and discharge any of its covenants and obligations under this Sublease.

 

If either of the Overlandlord or the Sublandlord shall, without fault on its
part, be made a party of any litigation commenced by or against the Subtenant,
then the Subtenant shall protect, indemnify and hold the Overlandlord or the
Sublandlord harmless and shall pay all costs, expenses and reasonable legal fees
incurred or paid by the Overlandlord or the Sublandlord in connection with such
litigation.  The Subtenant shall also pay all costs, expenses and reasonable
legal fees (on a solicitor and his client basis) that may be incurred or paid by
the Overlandlord or the Sublandlord in enforcing the terms, covenants and
conditions in this Sublease unless a Court shall decide otherwise.

 

Subtenant shall neither do nor permit anything to be done which would cause a
default under the Overlease, or termination or forfeiture by reason of any right
of termination or forfeiture, reserved or vested in the Overlandlord under the
Overlease, and Subtenant shall indemnify and hold Sublandlord harmless from and
against all claims of any kind whatsoever by reason of breach or default on the
part of Subtenant, or termination or forfeiture which is the consequence of any
such breach or default.


11.           ­TERMS OF OVERLEASE.  EXCEPT AS EXPRESSLY OTHERWISE PROVIDED IN
THIS PARAGRAPH 11 AND IN PARAGRAPHS 12, 13 AND 15, AS BETWEEN THE PARTIES
HERETO, ALL OF THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF THE OVERLEASE
ARE INCORPORATED HEREIN BY REFERENCE AND HEREBY MADE A PART OF THIS SUBLEASE. 
HOWEVER, FOR PURPOSES OF SUCH INCORPORATION BY REFERENCE, ALL REFERENCES TO
LANDLORD AND TENANT SHALL BE DEEMED REFERENCES TO SUBLANDLORD AND SUBTENANT,
RESPECTIVELY,


 

 

3

--------------------------------------------------------------------------------



ALL REFERENCES TO THE PREMISES OR THE DEMISED PREMISES SHALL BE DEEMED
REFERENCES TO THE PREMISES AS DEFINED IN THIS SUBLEASE, AND ALL REFERENCES TO
THE TERM OF THE OVERLEASE SHALL BE DEEMED REFERENCES TO THE TERM OF THIS
SUBLEASE.  SUBTENANT SHALL BE ENTITLED TO THE SAME NOTICE AND CURE PERIODS, LESS
THREE (3) BUSINESS DAYS, AS SUBLANDLORD IS AFFORDED PURSUANT TO SECTIONS 19.1.1,
19.1.2 AND 19.1.3 OF THE OVERLEASE.  SUBLANDLORD SHALL HAVE ALL OF THE RIGHTS OF
THE OVERLANDLORD UNDER THE OVERLEASE AS AGAINST SUBTENANT AND, AS BETWEEN THE
PARTIES HERETO, SUBTENANT AGREES TO OBSERVE AND PERFORM ALL OF THE TERMS,
COVENANTS AND CONDITIONS ON SUBLANDLORD’S PART TO BE OBSERVED AND PERFORMED
UNDER THE OVERLEASE.


12.           ­OVERLANDLORD’S SERVICES AND OBLIGATIONS UNDER THE OVERLEASE. 
NOTWITHSTANDING ANYTHING IN THIS SUBLEASE TO THE CONTRARY, INCLUDING WITHOUT
LIMITATION PARAGRAPH 11 HEREOF, SUBTENANT AGREES THAT SUBLANDLORD SHALL NOT BE
OBLIGATED TO FURNISH FOR SUBTENANT ANY SERVICES OF ANY NATURE WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, CLIMATE CONTROL, ELEVATOR SERVICE, CLEANING
SERVICES, SECURITY, ELECTRICAL ENERGY AND MISCELLANEOUS POWER SERVICES, WATER
AND OTHER PUBLIC UTILITIES AND CONSTRUCTION OF ANY IMPROVEMENTS AT THE PREMISES,
OR TO PERFORM ANY OF OVERLANDLORD’S OBLIGATIONS UNDER THE OVERLEASE.


13.           ­SUBLANDLORD’S APPROVAL OF THE SUBTENANT’S ALTERATIONS AND
IMPROVEMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION 8.1
OF THE OVERLEASE AS INCORPORATED HEREIN BY REFERENCE, SUBLANDLORD MAY WITHHOLD
ITS CONSENT TO ANY REQUEST BY SUBTENANT WITH RESPECT TO ANY PROPOSED
ALTERATIONS, INSTALLMENTS, REMOVALS, ADDITIONS OR IMPROVEMENTS TO ANY PART OF
THE PREMISES IN SUBLANDLORD’S SOLE DISCRETION, WHETHER OR NOT OVERLANDLORD HAS
GRANTED ITS APPROVAL.  NOTHING IN THIS SUBLEASE SHALL BE CONSTRUED AS AN
AGREEMENT THAT SUBLANDLORD HAS ANY OBLIGATION TO PERFORM ANY ALTERATIONS,
INSTALLMENTS, REMOVALS, ADDITIONS OR IMPROVEMENTS FOR SUBTENANT WHATSOEVER.


14.           ­CERTAIN OVERLEASE PROVISIONS NOT INCORPORATED.  THE FOLLOWING
PROVISIONS OF THE OVERLEASE ARE EXPRESSLY NOT INCORPORATED INTO THIS SUBLEASE: 
SECTIONS 2.2, 2.4, 3, 4, 5, 6, 8, 10, AND 11 OF THE SUMMARY OF BASIC LEASE
INFORMATION; SECTION 1.1, ARTICLE 2, ARTICLE 3, SECTIONS 4.1, 4.2.1, 4.2.5.4,
4.2.6, 4.7, 5.5, 10.6, 21.2, AND 21.3, ARTICLE 22, SECTIONS 29.14 AND 29.16,
ARTICLE 30, ARTICLE 31, EXHIBIT A, EXHIBIT C, EXHIBIT G, AND EXHIBIT H OF THE
LEASE; ALL OF THE PROVISIONS OF THE FIRST AMENDMENT EXCEPT FOR SECTION 6; AND
ALL OF THE PROVISIONS OF THE SECOND AMENDMENT, EXCEPT FOR SECTIONS 2(A) AND 11,
AND EXHIBIT A-1.

Subtenant acknowledges that it has received a true and complete copy of the
Overlease, that it has reviewed the Overlease, and that it is familiar with the
contents thereof.


15.           ­ASSIGNING AND SUBLETTING.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN ARTICLE 14 OF THE OVERLEASE AS INCORPORATED HEREIN BY REFERENCE,
SUBTENANT COVENANTS AND AGREES THAT NEITHER THIS SUBLEASE NOR THE TERM HEREOF
AND LEASEHOLD HEREBY GRANTED, NOR ANY INTEREST HEREIN OR THEREIN, WILL BE
ASSIGNED, MORTGAGED, PLEDGED, ENCUMBERED OR OTHERWISE TRANSFERRED, VOLUNTARILY,
BY OPERATION OF LAW OR OTHERWISE, AND THAT NEITHER THE PREMISES, NOR ANY PART
THEREOF WILL BE ENCUMBERED IN ANY MANNER BY REASON OF ANY ACT OR OMISSION ON THE
PART OF SUBTENANT, OR USED OR OCCUPIED, OR PERMITTED TO BE USED OR OCCUPIED, OR
UTILIZED FOR DESK SPACE OR FOR MAILING PRIVILEGES, BY ANYONE OTHER THAN
SUBTENANT, OR FOR ANY USE OR PURPOSES OTHER THAN AS PERMITTED HEREUNDER, OR BE
SUBLET OR OFFERED OR ADVERTISED FOR SUBLETTING WITHOUT THE PRIOR WRITTEN CONSENT
OF


 

 

4

--------------------------------------------------------------------------------



SUBLANDLORD AND OVERLANDLORD, IN EACH INSTANCE, WHICH CONSENT SHALL BE SUBJECT
TO THE TERMS AND CONDITIONS OF THE OVERLEASE.


16.           ­NOTICE.  ANY AND ALL COMMUNICATIONS DELIVERED HEREUNDER SHALL BE
IN WRITING AND DELIVERED OR SERVED IN ACCORDANCE WITH SECTION 29.16 OF THE
OVERLEASE ADDRESSED AS FOLLOWS:  IF TO OVERLANDLORD: 770 TOWNSHIP LINE ROAD,
SUITE 150, YARDLEY, PENNSYLVANIA  19067, ATTENTION:  JOHN L. BROGAN, WITH A COPY
TO BERWIND PROPERTY GROUP, LTD., 1500 MARKET STREET, 3000 CENTRE SQUARE WEST,
PHILADELPHIA, PENNSYLVANIA  19102, ATTENTION:  LORETTA M. KELLY, GENERAL
COUNSEL; IF TO SUBLANDLORD:  100 CAMPUS DRIVE, MARLBOROUGH,
MASSACHUSETTS  01752, ATTENTION:  JEFFREY R. LUBER; WITH A COPY TO GOODWIN
PROCTER  LLP, EXCHANGE PLACE, BOSTON, MASSACHUSETTS 02109, ATTENTION: EDWARD A.
KING, ESQ.; AND IF TO SUBTENANT:  100 CAMPUS DRIVE, MARLBOROUGH, MASSACHUSETTS,
ATTENTION: JIM GOBES, OR TO SUCH OTHER ADDRESS AND ATTENTION AS ANY OF THE ABOVE
SHALL NOTIFY THE OTHERS IN WRITING.


17.           ­SUCCESSORS AND ASSIGNS.  THIS SUBLEASE AND EVERYTHING HEREIN
CONTAINED SHALL EXTEND TO AND BIND AND INURE TO THE BENEFIT OF THE SUBLANDLORD
AND ITS SUCCESSORS AND ASSIGNS AND THE SUBTENANT AND ITS PERMITTED SUCCESSORS
AND ASSIGNS.  NO RIGHTS SHALL INURE TO THE BENEFIT OF ANY ASSIGNEE, SUBTENANT OR
OCCUPANT UNLESS THE PROVISIONS OF ARTICLE 14 OF THE OVERLEASE AND PARAGRAPH 15
OF THIS SUBLEASE ARE COMPLIED WITH.


18.           ­MISCELLANEOUS.  NEITHER SUBLANDLORD NOR ANY AGENT OR
REPRESENTATIVE OF SUBLANDLORD HAS MADE OR IS MAKING, AND SUBTENANT IN EXECUTING
AND DELIVERING THIS SUBLEASE IS NOT RELYING UPON, ANY WARRANTIES,
REPRESENTATIONS, PROMISES OR STATEMENTS WHATSOEVER, EXCEPT TO THE EXTENT
EXPRESSLY SET FORTH IN THIS SUBLEASE.  ALL UNDERSTANDINGS AND AGREEMENTS, IF
ANY, HERETOFORE HAD BETWEEN THE PARTIES ARE MERGED INTO THIS SUBLEASE, WHICH
ALONE FULLY AND COMPLETELY EXPRESSES THE AGREEMENT OF THE PARTIES.  NO SURRENDER
OF POSSESSION OF THE PREMISES OR OF ANY PART THEREOF OR OF ANY REMAINDER OF THE
TERM OF THIS SUBLEASE SHALL RELEASE SUBTENANT FROM ANY OF ITS OBLIGATIONS
HEREUNDER UNLESS ACCEPTED BY SUBLANDLORD IN WRITING.  THE RECEIPT AND RETENTION
BY SUBLANDLORD OF YEARLY FIXED RENT FROM ANYONE OTHER THAN SUBTENANT SHALL NOT
BE DEEMED A WAIVER OF THE BREACH BY SUBTENANT OF ANY COVENANT, AGREEMENT, TERM
OR PROVISION OF THIS SUBLEASE, OR AS THE ACCEPTANCE OF SUCH OTHER PERSON AS A
TENANT, OR AS A RELEASE OF SUBTENANT FROM THE COVENANTS, AGREEMENTS, TERMS,
PROVISIONS AND CONDITIONS HEREIN CONTAINED.  THE RECEIPT AND RETENTION BY
SUBLANDLORD OF YEARLY FIXED RENT OR ADDITIONAL RENT WITH KNOWLEDGE OF THE BREACH
OF ANY COVENANT, AGREEMENT, TERM, PROVISION OR CONDITION HEREIN CONTAINED SHALL
NOT BE DEEMED A WAIVER OF SUCH BREACH.  THIS SUBLEASE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


19.           ­QUIET ENJOYMENT.  SO LONG AS SUBTENANT IS NOT IN DEFAULT (BEYOND
ANY APPLICABLE NOTICE AND CURE PERIOD) UNDER THIS SUBLEASE, ITS QUIET ENJOYMENT
OF THE PREMISES SHALL NOT BE DISTURBED OR INTERFERED WITH BY SUBLANDLORD OR
ANYONE CLAIMING BY, THROUGH OR UNDER SUBLANDLORD.


20.           ­OVERLANDLORD’S CONSENT.  IT IS HEREBY ACKNOWLEDGED BY SUBLANDLORD
AND SUBTENANT THAT OVERLANDLORD’S CONSENT TO THIS SUBLEASE SHALL NOT CREATE ANY
CONTRACTUAL LIABILITY OR DUTY ON THE PART OF OVERLANDLORD OR ITS AGENT TO THE
SUBTENANT, AND SHALL NOT IN ANY MANNER


 

 

5

--------------------------------------------------------------------------------



INCREASE, DECREASE OR OTHERWISE AFFECT THE RIGHTS AND OBLIGATIONS OF
OVERLANDLORD AND SUBLANDLORD, AS THE LESSEE UNDER THE OVERLEASE, WITH RESPECT TO
THE PREMISES.


21.           ­SUBLANDLORD’S CONSENT.  WHENEVER SUBLANDLORD’S CONSENT IS
REQUIRED UNDER THIS SUBLEASE, SUBLANDLORD’S REJECTION OF A REQUEST MADE BY
SUBTENANT SHALL NOT DEEMED UNREASONABLE, IN ANY CASE, IF SUCH REJECTION IS BASED
ON OVERLANDLORD’S REJECTION OF SUCH REQUEST.


22.           ­BROKERS.  SUBLANDLORD AND SUBTENANT EACH HEREBY REPRESENT AND
WARRANT THAT IT HAS NOT DEALT WITH ANY BROKER OTHER THAN CUSHMAN & WAKEFIELD IN
CONNECTION WITH THIS SUBLEASE FOR THE PREMISES, AND THAT SUBTENANT SHALL PAY ANY
BROKERAGE FEES WHICH SHALL BE DUE IN CONNECTION THEREWITH.  EACH PARTY SHALL
INDEMNIFY THE OTHER AGAINST ANY COST OR LIABILITY RESULTING FROM THE
INDEMNIFYING PARTY’S BREACH OF THE FOREGOING REPRESENTATION AND WARRANTY.


23.           ­PLACE FOR PAYMENTS.  ALL PAYMENTS REQUIRED TO BE MADE BY THE
SUBTENANT HEREIN SHALL BE MADE TO SUBLANDLORD, AT SUBLANDLORD’S OFFICE SPECIFIED
IN PARAGRAPH 16, ATTENTION: CHUCK CARELLI, OR TO SUCH AGENT OR AGENTS OF
SUBLANDLORD OR AT SUCH OTHER PLACE AS  SUBLANDLORD SHALL HEREAFTER FROM TIME TO
TIME DIRECT IN WRITING.


24.           ­TERMINATION OF OVERLEASE.  IN THE EVENT OF A DEFAULT UNDER THE
OVERLEASE THAT RESULTS IN THE TERMINATION OF THE OVERLEASE, SUBTENANT SHALL, AT
THE OPTION OF OVERLANDLORD, ATTORN AND RECOGNIZE OVERLANDLORD AS SUBLANDLORD
HEREUNDER AND SHALL, PROMPTLY UPON OVERLANDLORD’S REQUEST, EXECUTE AND DELIVER
ALL INSTRUMENTS NECESSARY OR APPROPRIATE TO CONFIRM SUCH ATTORNMENT AND
RECOGNITION; PROVIDED THAT SUBLANDLORD’S DEFAULT WAS NOT DIRECTLY CAUSED BY A
DEFAULT BY SUBTENANT UNDER THE OVERLEASE.


25.           ­SUBLANDLORD’S OBLIGATIONS.  PROVIDED SUBTENANT IS NOT IN DEFAULT
HEREUNDER, SUBLANDLORD HEREBY AGREES TO MAKE ALL PAYMENTS OF RENT AND OTHER
AMOUNTS REQUIRED TO BE PAID TO OVERLANDLORD UNDER THE OVERLEASE, TO PERFORM ALL
OTHER OBLIGATIONS IMPOSED UPON IT BY THE OVERLEASE WHICH ARE NOT ASSUMED BY
SUBTENANT HEREUNDER, AND TO INDEMNIFY SUBTENANT AGAINST AND HOLD IT HARMLESS
FROM ALL REASONABLE COSTS AND EXPENSES INCURRED BY SUBTENANT OR ASSERTED AGAINST
IT AS A RESULT OF THE FAILURE OF SUBLANDLORD TO PERFORM ITS OBLIGATIONS
HEREUNDER, PROVIDED SUCH FAILURE IS NOT A RESULT OF THE ACTION OR INACTION OF
SUBTENANT OR ITS AGENTS, EMPLOYEES OR CONTRACTORS.


26.           ­PARKING.  PURSUANT TO THE TERMS OF THE OVERLEASE, SUBLANDLORD HAS
RIGHTS TO USE 100 PARKING SPOTS AT THE PROPERTY.  SUBTENANT SHALL THEREFORE HAVE
THE RIGHT TO ITS PROPORTIONATE SHARE OF THOSE 100 PARKING SPOTS, WHICH EQUALS 32
PARKING SPOTS.  IN ALL OTHER RESPECTS, THE TERMS OF ARTICLE 28 OF THE OVERLEASE
SHALL GOVERN PARKING.


27.           FURNITURE.  ALL FURNITURE LISTED ON EXHIBIT B ATTACHED HERETO IS
HEREBY SUBLEASED TO SUBTENANT BY SUBLANDLORD PURSUANT TO THE TERMS OF SECTION
1.4 OF THE OVERLEASE, WHICH IS INCORPORATED HEREIN BY REFERENCE.

 

[Remainder of this page intentionally left blank.]

 

 

 

6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Sublease,
as an instrument under seal, as of the day and year first above written.

 

SUBLANDLORD:

 

EXACT Sciences Corporation

 

 

 

 

By:

/s/ Charles R. Carelli, Jr.

 

Name:

Charles R. Carelli, Jr.

 

Title:

Chief Financial Officer

 

 

 

 

SUBTENANT:

 

 

 

 

INTRINSIX Corp.

 

 

 

 

By:

/s/ Jim Gobes

 

Name:

Jim Gobes

 

Title:

Chief Executive Officer

 

 

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

[Premises]

 

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit B

 

Subleased Furniture

 

 

 

EXACT Sciences Corp

Furniture Included in Second Floor Sublease to
Intrinsix

 

 

 

Kitchen Area

 

 

Coffee Maker

1

 

Water Cooler

1

 

Fridge

1

 

Steel Tables

2

 

Steel Stools

6

 

 

 

 

Cubes

23

 

 

 

 

Reception Cube

1

 

 

 

 

Chairs Green

50

 

 

 

 

Chairs Red

36

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit C

 

Overlease

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

MARLBOROUGH CAMPUS

 

by and between

 

MARLBOROUGH CAMPUS LIMITED PARTNERSHIP,

 

as landlord

 

and

 

EXACT SCIENCES CORPORATION,

as tenant

 

--------------------------------------------------------------------------------


 

 

MARLBOROUGH CAMPUS

 

OFFICE LEASE

 

This Office Lease (the “LEASE”), dated as of the date set forth in SECTION 1 of
the Summary of Basic Lease Information (the “SUMMARY”), below, is made by and
between MARLBOROUGH CAMPUS LIMITED PARTNERSHIP, a Massachusetts limited
partnership (“LANDLORD”), and EXACT Sciences Corporation, a corporation
(“TENANT”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

 

DESCRIPTION

 

 

 

 

1.

Date:

 

January 23, 2003

 

 

 

 

2.

Premises

 

 

 

(Article 1)

 

 

 

 

 

 

 

2.1                                 Building:

 

That certain six-story building located at 3Com Drive, Marlborough,
Massachusetts in the “Project,” commonly referred to in the Project as “BUILDING
1.”

 

 

 

 

 

2.2                                 Premises:

 

Approximately 55,740 rentable square feet of space, calculated per BOMA Standard
Z65.1-1996 (“BOMA Standard”), located on the fifth and sixth floors of the
Building, as further set forth in EXHIBIT A to this Lease (“PREMISES”).

 

 

 

 

 

2.3                                 Project:

 

The Building is part of that certain building complex (the “PROJECT”) consisting
of four (4) buildings comprising 530,895 rentable square feet of space, and
other improvements, as depicted on EXHIBIT B and as further set forth in
SECTION 1.2 of this Lease.

 

 

 

 

 

2.4                                 Interim Premises

 

The portion of the Premises identified in accordance with SECTION 3.2, below.

 

 

 

 

3.

Lease Term

 

 

 

(Article 2)

 

 

 

 

 

 

 

3.1                                 Length of Initial Term:

 

Approximately seven (7) years and six (6) months.

 

 

 

 

 

3.2                                 Lease Commencement Date:

 

January 23, 2003.

 

 

 

 

 

3.3                                 Rent Commencement Date:

 

July 15, 2003

 

 

 

 

 

3.4                                 Lease Expiration Date:

 

July 31, 2010 at 11:59 p.m. EST, unless sooner terminated pursuant to the
provisions hereof.

 

 

 

 

 

3.5                                 Option(s) to Extend

 

One option to extend for three (3) years.

 

 

 

 

4.

Base Rent (Article 3):

 

 

 

1

--------------------------------------------------------------------------------


 

4.1         Base Rent During Initial Term:

 

Period

 

Annual Base Rent

 

Monthly Installment of
Base Rent

 

Annual Rental Rate per
Rentable Square Foot

 

 

 

 

 

 

 

 

 

7/15/2003-7/31/2004

 

$

1,254,150.00

 

$

104,512.50

*

$

22.50

 

8/1/2004-7/31/2005

 

$

1,282,020.00

 

$

106,835.00

*

$

23.00

 

8/1/2005-7/31/2006

 

$

1,309,890.00

 

$

109,157.70

*

$

23.50

 

8/1/2006-7/31/2007

 

$

1,337,760.00

 

$

111,480.00

*

$

24.00

 

8/1/2007-7/31/2008

 

$

1,385,630.00

 

$

113,802.50

*

$

24.50

 

8/1/2008-7/31/2009

 

$

1,393,500.00

 

$

116,125.00

*

$

25.00

 

 

 

 

 

 

 

 

 

8/1/2009-7/31/2010

 

$

 1,421,370.00

 

$

118,447.50

*

$

 25.50

 

 

--------------------------------------------------------------------------------

*Monthly installments of rent shall be reduced, to the extent applicable, by the
credit due in accordance with Section 21.2 of this Lease.

 

EXAMPLE: Based on an initial letter of credit of $1,000,000, and a cost equal to
or in excess of 1% of the letter of credit amount, and if the reductions are
effective in accordance with Section 21.3 below, the net Base Rent payable,
after such credit, shall be as follows (provided, however, when the Base Rent
for the first month of the Lease Term (July, 2003) is paid upon execution of
this Lease, Tenant may deduct therefrom, the pro rata share of the credit due in
accordance with Section 21.2 (not to exceed $833.33 per month) for the period
from the date of issuance of the letter of credit to July 31, 2003):

 

 

 

Estimated

 

Estimated

 

 

 

Net after L/C Credit:

 

Net after L/C Credit:

 

 

 

Annual

 

Monthly Installment

 

Period

 

Base Rent

 

of Base Rent

 

 

 

 

 

 

 

7/15/2003-7/31/2004

 

$

1,244,150.00

 

TBD

 

8/1/2003-7/31/2004

 

$

1,244,150.00

 

$

103,679.17

 

8/1/2004-7/31/2005

 

$

1,272,020.00

 

$

106,001.67

 

8/1/2005-7/31/2006

 

$

1,300,890.00

 

$

108,407.50

 

8/1/2006-7/31/2007

 

$

1,329,760.00

 

$

110,813.33

 

8/1/2007-7/31/2008

 

$

1,358,630.00

 

$

113,219.17

 

8/1/2008-7/31/2009

 

$

1,387,500.00

 

$

115,625.00

 

8/1/2009-7/31/2010

 

$

1,416,370.00

 

$

118,030.83

 

 

 

4.2

Base Rent During Option Term:

 

Fair market value, determined in accordance with SECTION 3.1.1 of this Lease.

 

 

 

 

 

 

4.3

Interim Rent

 

Interim Rent, as defined in SECTION 3.2, below

 

 

 

 

 

5.

Base Year (Article 4:)

 

Calendar year 2003; it being understood that in calculating Tax Expenses for the
Base Year, Landlord shall use one-half of the taxes for the fiscal

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

year from July 1, 2002 to June 30, 2003 and one-half of the taxes for the fiscal
year from July 1, 2003 to June 30, 2004.

 

 

 

 

 

6.

 

Tenant’s Share (Article 4:)

 

10.5.%

 

 

 

 

 

7.

 

Permitted Use (Article 5:)

 

Tenant shall use the Premises for general office, laboratory and research
purposes use, including but not limited to research and development, sales,
training, biology, clinical and research lab.

 

 

 

 

 

8.

 

Security Deposit (Article 21:)

 

$1,000,000 letter of credit, adjusted in accordance with SECTION 21.3 of this
Lease.

 

 

 

 

 

9.

 

Parking (Article 28:)

 

Tenant’s Share of all parking available at the Project As of the Lease
Commencement Date, the Project includes a total of 1,417 parking spaces.

 

 

 

 

 

10.

 

Address of Tenant (Section 29.16:)

 

See SECTION 29.16 of this Lease.

 

 

 

 

 

11.

 

Address of Landlord (Section 29.16:)

 

See SECTION 29.16 of this Lease.

 

 

 

 

 

12.

 

Broker(s) (Section 29.22:)

 

Cushman & Wakefield of MA, Inc.

 

 

3

--------------------------------------------------------------------------------


 

ARTICLE 1

 

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1                                 THE PREMISES. Landlord hereby leases to
Tenant and Tenant hereby leases from Landlord the premises set forth in
SECTION 2.2 of the Summary (the “PREMISES”) and shown on EXHIBIT A, attached
hereto. The Premises consist of substantially all of the fifth and sixth floors
of the building designated in SECTION 2.1 of the Summary (the “BUILDING”) and
shall be deemed to be the number of rentable square feet as set forth in
SECTION 2.2 of the Summary. Tenant shall not have the right to remeasure the
Premises. The parties hereto agree that the lease of the Premises is upon and
subject to the terms, covenants and conditions (the “TCCS”) herein set forth,
and Landlord and Tenant covenant as a material part of the consideration for
this Lease to keep and perform each and all of such terms, covenants and
conditions by it to be kept and performed and that this Lease is made upon the
condition of such performance. Tenant also acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business, except
as specifically set forth in this Lease. Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises except as follows: Prior to the Commencement Date, Landlord
shall provide a tenant entry by installing doors on the fifth and sixth floors
to demise the Premises (the “Landlord’s Work”). Tenant shall at its sole cost
and expense make such doors secure by installing an internal card reader system
in accordance with SECTION 1.5, below.

 

1.2                                 THE BUILDING AND THE PROJECT. The Building
is part of a complex of buildings located on the Property consisting of four
(4) buildings and other improvements. The term “PROJECT,” as used in this Lease,
shall mean (i) the Building and the Common Areas (as such term is defined in
SECTION 1.3 below), (ii) the land (which is improved with landscaping, parking
areas, access roads and other improvements) upon which the Building and the
Common Areas are located as shown on the Project Site Plan, and (iii) the three
other office buildings (including without limitation, “BUILDING 2”, “BUILDING 3”
and “BUILDING 4”) located adjacent to the Building and the land upon which such
adjacent office buildings are located, all substantially as shown on the Project
Site Plan attached hereto as EXHIBIT B.

 

1.3                                 COMMON AREAS. Tenant shall have the
non-exclusive right to use in common with Landlord and other tenants in the
Project, and subject to the rules and regulations referred to in ARTICLE 5 of
this Lease and attached hereto as EXHIBIT D, as applied uniformly to all
tenants, those portions of the Building and the Project which are provided, from
time to time, for non-exclusive use in common by Landlord, Tenant and any other
tenants of the Project (such areas, including without limitation parking areas,
driveways, access roads and sidewalks on the Project, whether or not shown on
the Project Site Plan, and common facilities within the Building such as
lobbies, corridors, stairwells, elevators, loading docks, and restrooms, the
Conference Facilities (as defined in Section 1.31, below), Cafeteria (as defined
in Section 1.3.2, below) and Fitness Center (as defined in Section 1.3.3,
below), together with such other portions of the Project designated to Tenant in
writing by Landlord to be shared by Landlord and certain tenants, are
collectively referred to herein as the “COMMON AREAS”). Landlord shall maintain
and operate the Common Areas in a manner consistent with Comparable Buildings
(as defined in SECTION 6.1).

 

4

--------------------------------------------------------------------------------


 

Tenant shall have the right, in common with other tenants of the Building, to
use the Cafeteria, the Conference Facilities, the Fitness Center, so long as the
same are available to other tenants of the Project, subject to the other terms
and conditions of this Lease and such reasonable rules and regulations as
Landlord may adopt with respect thereto. Landlord reserves the right to close
temporarily or permanently, make alterations or additions to, or change the
location of elements of the Project and the Common Areas, including, without
limitation, the right to (a) make changes in the location, size, shape and
number of driveways, entrances, parking spaces, parking areas, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas and
walkways (except that under no circumstances shall the total number of parking
spaces in the Project be reduced below 1417); (b) to close temporarily any of
the Common Areas for maintenance purposes so long as reasonable access to the
Premises remains available; (c) to add additional improvements to the Common
Areas; (d) to use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof;
(e) to do and perform such other acts and make such other changes in, to or with
respect to the Project, Building and Common Areas as Landlord may deem to be
appropriate; and (f) to remove temporarily from use as Common Areas any portion
of the Common Areas; provided, however, that Landlord’s exercise of the
foregoing rights shall not materially, adversely interfere with Tenant’s access
to the Building and the Premises and/or with Tenant’s use and occupancy of the
Premises or the Common Areas, other than and excluding the Common Areas of
Building 4, which may be withdrawn from Common Areas, subject to the provisions
set forth below, and provided further that if Landlord permanently removes any
portion of the Conference Facilities, Cafeteria and/or Fitness Center from use
as Common Areas during the Lease Term (which right to remove shall be subject to
the provisions set forth below), the total square footage contained in the
Project and the Premises shall be re-calculated in accordance with the BOMA
Standard and Tenant’s Share shall be adjusted accordingly. If the Conference
Facilities, Cafeteria and/or Fitness Center are closed for a temporary period in
excess of six months, other than for reasons related to a casualty, the total
square footage in the Premises and Tenant’s Share shall be adjusted as set forth
in the preceding sentence until such time as those areas are restored to use as
Common Areas.

 

1.3.1                        CONFERENCE FACILITIES. Subject to availability, and
prior reservation in accordance with any reasonable procedures implemented by
Landlord and provided in writing to Tenant, Tenant shall have the right to use
the meeting and training rooms and the auditorium located in Building 4
(collectively, the “CONFERENCE FACILITIES”) in common with Landlord and other
tenants of the Project, to the extent otherwise permitted by Landlord. The use
of such facilities shall be subject to such reasonable rules and requirements as
Landlord may establish and provide in writing to Tenant, and to all other
provisions of this SECTION 1.3. In no event shall Tenant’s right to use such
facilities have precedence over Landlord’s use thereof (unless the facilities
have been previously reserved by Tenant in accordance with Landlord’s reasonably
established rules and requirements). Notwithstanding any other provision herein
to the contrary, Landlord reserves the right, upon written notice to Tenant,
(a) to retain a third party operator to operate the Conference Facilities, or
(b) to lease the Conference Facilities to a third party, provided, however, in
either such case, Landlord shall provide for the right of Tenant to rent, or
otherwise use, the Conference Facilities listed below on substantially the same
basis as set forth in this Lease. Tenant shall pay Landlord a fee for usage of
the meeting rooms and auditorium in accordance with the then current
schedule set by Landlord, in Landlord’s sole and

 

5

--------------------------------------------------------------------------------


 

absolute discretion. The current schedule, which Landlord may change upon
written notice to Tenant, is as follows:

 

Meeting/Conference Room

 

Daily Rate

 

Half-Day Rate

 

 

 

 

 

 

 

Charles River (Auditorium)

 

$

375

 

$

250

 

 

 

 

 

 

 

Nashua River

 

$

250

 

$

125

 

 

 

 

 

 

 

Cornell (Building 4 training area)

 

$

250

 

$

125

 

 

1.3.2                        CAFETERIA. Tenant and its employees, contractors,
visitors and consultants shall have the right to use the cafeteria (the
“CAFETERIA”) located in the Project so long as it is operational provided such
parties shall be responsible for payment of all charges for meals and other
items purchased at the cafeteria. The use of such facilities by Tenant and/or
its employees, contractors, visitors and consultants shall be subject to
compliance with the other provisions of this SECTION 1.3. A third party provider
currently provides food and beverage service in the Cafeteria. Landlord shall
use commercially reasonable efforts to continue to operate the Cafeteria in
substantially the same manner as it is operated now, provided, however, that
Landlord shall not be required to subsidize the Cafeteria in any manner, and
Landlord, in its reasonable discretion, may change the size, configuration or
location of the Cafeteria area. In the event that Landlord is unable to locate
an operator that will operate the Cafeteria on terms acceptable to Landlord, in
its reasonable business discretion, Landlord shall have the right and option, in
its sole discretion, to take any steps necessary to reduce or eliminate such
costs, including, without limitation, modification or reduction of the food
service, provided, however, if Landlord discontinues cafeteria service during
the Term, Landlord shall provide an alternative fresh food (including breakfast
items, sandwiches, and salads, but not hot food) and vending service and a
seating area or facility substantially similar to that which currently exists at
the Project.

 

1.3.3                        FITNESS CENTER. Tenant and its employees,
contractors and consultants shall have access to and the right to use the
fitness center (the “FITNESS CENTER”) located in the Project so long as it is
operational provided such parties shall be responsible for payment of all
charges customarily charged by Landlord for the use of the fitness center
(currently $25.00 per month). The use of such facilities by Tenant and/or its
employees, contractors, visitors and consultants shall be subject to compliance
with the other provisions of this SECTION 1.3. Landlord shall have the right to
require that Tenant’s employees sign customary waivers of claims and comply with
all safety and other procedures applicable to use of the fitness center.
Notwithstanding any other provision herein to the contrary, Landlord reserves
the right, upon written notice to Tenant, (a) to retain a third party operator
to operate the Fitness Center, (b) to lease the Fitness Center to a third party
who agrees to operate a fitness facility which shall be available to tenants of
the Project and their employees upon payment of standard charges, and/or (c) to
provide a Fitness Center which is unattended, and does not provide amenities
such as towels, provided, however, in any such case, Landlord shall provide for
the right of Tenant to

 

6

--------------------------------------------------------------------------------


 

rent, or otherwise use, the Fitness Center on substantially the same basis as
set forth in this Lease. Landlord shall use commercially reasonable efforts to
continue to make a fitness facility of substantially similar quality as in
existence as of the date of this Lease available at the Project during the Term,
provided, however, such facility need not be attended nor provide amenities such
as towels. Landlord shall have the right to terminate Tenant’s use of the
Fitness Center upon ten (10) days prior written notice to Tenant if the Fitness
Center is closed.

 

1.4                                 FURNITURE. For no additional charge,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord those
items of furniture and artwork situated in the Premises (the “FURNITURE”) and
described on the inventory list attached hereto as EXHIBIT C (the “INVENTORY
LIST”). Landlord hereby represents to Tenant that Landlord owns the Furniture
and has the right to lease the Furniture to Tenant as described herein. Landlord
and Tenant acknowledge that prior to the Lease Commencement Date the parties
will conduct a “walk-through” inspection of the Premises in order to confirm the
completeness and accuracy of the furniture shown on the Inventory List, and to
give Tenant the opportunity to confirm that the Furniture is in good condition
and repair. Subject to such “walk-through” inspection, Tenant accepts the
Furniture in its “as-is” condition, without any representation or warranty by
Landlord. LANDLORD SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS AND/OR WARRANTIES,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR
A PARTICULAR PURPOSE WITH RESPECT TO THE FURNITURE. During the Term of this
Lease, Tenant shall maintain and repair the Furniture as reasonably necessary,
and shall insure the same along with its other personal property pursuant to
ARTICLE 10 hereof. Upon the expiration or earlier termination of this Lease,
Tenant shall surrender the Furniture to Landlord in the same condition and
repair as on the Lease Commencement Date, reasonable wear and tear and damage by
casualty excepted.

 

1.5                                 CARD KEY ACCESS. If the Premises or the
Building are equipped with a card key access system, Tenant’s use of the card
key access systems shall be subject to the Rules and Regulations set forth on
EXHIBIT D, attached hereto. Tenant shall install and operate its own internal
card reader system (including, without limitation, card access to the entrance
doors to the Premises), and shall provide Landlord with cards providing Landlord
with access to the Premises in accordance with the terms of this Lease. Except
as expressly provided herein, Tenant shall not have access to those portions of
the Building not comprising the Common Areas or the Premises, which shall remain
subject to Landlord’s sole and exclusive control. Nothing herein shall preclude
Landlord from accessing the Premises, subject to the requirements of ARTICLE 27,
for purposes of undertaking maintenance or repairs or as otherwise provided in
this Lease. Landlord makes no representations or warranties (and hereby
expressly disclaims any representations and warranties, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTY OF
MERCHANTABILITY) regarding the suitability of any key card access system for
Tenant’s particular purposes. In no event shall Landlord be responsible or
liable to Tenant or its employees for any unauthorized entry upon the Premises
or for any failure of the access system to prevent such entry. Landlord agrees
to continue to keep the Building and Common Areas protected by the current card
access monitoring system, or a substantially similar system.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 2

 

LEASE TERM

 

2.1                                 LEASE TERM. The TCCs of this Lease shall be
effective as of the date of this Lease as set forth in SECTION 1 of the Summary
(the “EFFECTIVE DATE”). The initial term of this Lease (the “INITIAL TERM”)
shall be as set forth in SECTION 3.1 of the Summary, shall commence on the date
set forth in SECTION 3.2 of the Summary (the “LEASE COMMENCEMENT DATE”), and
shall terminate on the date set forth in SECTION 3.4 of the Summary (the “LEASE
EXPIRATION DATE”) unless this Lease is sooner terminated as hereinafter
provided.

 

2.2                                 OPTION TO EXTEND. Provided Tenant is not in
default under the TCC of this Lease beyond any applicable notice and cure
periods at the time it exercises the option or at commencement of the Option
Term, Tenant shall have the right and option to extend this lease (“Option to
Extend”) for one additional option period of three years (the “Option Term”)
upon the same terms and conditions herein set forth except that the Base Rent
shall be adjusted in accordance with SECTION 3.1.1, below. To exercise its
Option to Extend, Tenant must give Landlord notice in writing sent so as to be
received at least nine (9) months but not more than twelve (12) months prior to
the expiration of the initial Lease Term. At Landlord’s election, Tenant’s
exercise of its Option shall be void and of no effect if Tenant is in default of
this Lease beyond any applicable notice and cure periods on the date it
exercises its Option to Extend or on the expiration of the initial Lease Term.
Notwithstanding anything to the contrary, in no event shall Tenant be allowed to
exercise the Option to Extend when a subtenant or assignee is in possession of
more than fifty percent (50%) of the Premises. As used in this Lease, “LEASE
TERM” shall mean the Initial Term, and the Option Term, if duly exercised.

 

ARTICLE 3

 

BASE RENT AND INTERIM RENT

 

3.1                                 BASE RENT. Commencing on the Rent
Commencement Date, Tenant shall pay, without prior notice or demand, to Landlord
or Landlord’s agent at the management office of the Project, or, at Landlord’s
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent (“BASE
RENT”) as set forth in SECTION 4 of the Summary, payable in equal monthly
installments as set forth in SECTION 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever, unless otherwise expressly permitted under
this Lease. The Base Rent for the first full month of the Initial Term in which
rent is due (i.e. the first month measured from the Rent Commencement Date)
shall be paid upon execution of this Lease (minus a pro-rata share of the credit
due pursuant to Section 21.2 (not to exceed $833.33 per month) for the period
from the date of issuance of the letter of credit to July 31, 2003). If any Rent
payment date (including the Rent Commencement Date) falls on a day of the month
other than the first day of such month or if any payment of Rent is for a period
which is shorter than one month, the Rent for any fractional month shall accrue
on a daily basis for the period from the date such payment is due to the end of
such calendar month or to the end of the Lease Term at a rate per day which is
equal to l/365 of the applicable annual Rent. All other

 

8

--------------------------------------------------------------------------------


 

payments or adjustments required to be made under the TCCs of this Lease that
require proration on a time basis shall be prorated on the same basis. The “RENT
COMMENCEMENT DATE” shall be July 15, 2003.

 

3.1.1                        BASE RENT DURING OPTION TERM. If Tenant exercises
its Option to Extend, the Base Rent for the Premises during the Option Term
shall be equal to the then current fair market rent for the Premises based on
rents then being charged for space in Comparable Buildings, as reasonably
determined by Landlord.

 

3.2                                 INTERIM RENT. Tenant may, upon notice to
Landlord, occupy all or a portion of the Premises (the “INTERIM PREMISES”) prior
to the Rent Commencement Date, and in such event, Tenant shall pay to Landlord
“INTERIM RENT” for such portion of the Premises equal to the actual Direct
Expenses allocable to the Interim Premises plus Tenant’s Electricity Cost for
the Interim Premises (at the same rate set forth in SECTION 4.7, below) plus any
other Additional Rent payable under this Lease with respect to the Interim
Premises, based on Landlord’s reasonable estimate of the total of such amounts,
payable in monthly installments, commencing on the date that Tenant first
occupies any portion of the Interim Premises and thereafter on the first day of
each month until the Rent Commencement Date. At least thirty (30) days prior to
Tenant’s occupying any portion of the Interim Premises, Landlord and Tenant
shall agree in writing on the amount and location of such space.

 

ARTICLE 4

 

ADDITIONAL RENT

 

4.1                                 GENERAL TERMS. In addition to paying the
Base Rent specified in ARTICLE 3 of this Lease, Tenant shall pay “TENANT’S
SHARE” of the annual “DIRECT EXPENSES,” as those terms are defined in SECTIONS
4.2.6 and 4.2.2 of this Lease, respectively, which are in excess of the amount
of Direct Expenses applicable to the “Base Year,” as that term is defined in
SECTION 4.2.1, below; provided, however, that in no event shall any decrease in
Direct Expenses for any Expense Year below Direct Expenses for the Base Year
entitle Tenant to any decrease in Base Rent or any credit against sums due under
this Lease. In addition to the foregoing obligations, Tenant shall also pay
“TENANT’S ELECTRICITY COST,” as defined in Section 4.7 of this Lease, separately
from any increases in Direct Expenses. Such payments by Tenant, together with
any and all other amounts payable by Tenant to Landlord pursuant to the TCCs of
this Lease, are hereinafter collectively referred to as the “ADDITIONAL RENT,”
and the Base Rent and the Additional Rent are herein collectively referred to as
“RENT.” All amounts due under this ARTICLE 4 as Additional Rent shall be payable
for the same periods and in the same manner as the Base Rent. The obligations of
Tenant to pay the Additional Rent provided for in this ARTICLE 4 shall survive
the expiration or earlier termination of the Lease Term for such period of time
as is required to reconcile the Estimated Excess and Overpayment Amount of
Direct Expenses pursuant to SECTION 4.4.1 hereof; provided, however, that any
other contingent or unliquidated contractual claims of Landlord or Tenant (e.g.,
indemnity) shall survive the expiration or earlier termination of this Lease
only for so long as any applicable statute of limitations would permit such
actions under Massachusetts law.

 

9

--------------------------------------------------------------------------------


 

4.2                                 DEFINITIONS OF KEY TERMS RELATING TO
ADDITIONAL RENT. As used in this ARTICLE 4, the following terms shall have the
meanings hereinafter set forth:

 

4.2.1                        “BASE YEAR” shall mean the period set forth in
SECTION 5 of the Summary.

 

4.2.2                        “DIRECT EXPENSES” shall mean “Operating Expenses”
and “Tax Expenses”.

 

4.2.3                        “EXPENSE YEAR” shall apply only to Operating
Expenses and shall mean each calendar year in which any portion of the Lease
Term falls, through and including the calendar year in which the Lease Term
expires.

 

4.2.4                        “OPERATING EXPENSES” shall mean, except as
otherwise provided in this SECTION 4.2.4 or otherwise in this Lease, all
expenses, costs and amounts of every kind and nature which Landlord pays or
accrues during any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Project, or any portion thereof, subject to the allocation thereof as set
forth in SECTION 4.3, below. Without limiting the generality of the foregoing,
Operating Expenses shall specifically include any and all of the following:
(i) the cost of supplying utilities (excepting Tenant’s Electricity Cost and
costs payable by Tenant pursuant to Section 4.7.2), operating, repairing,
maintaining, and renovating the utility, telephone, and all other systems and
equipment and components thereof of the Buildings and the Project, and the cost
of maintenance and service contracts in connection therewith and payments under
any equipment rental agreements; (ii) the cost of all insurance carried by
Landlord in connection with the Project and any deductibles; (iii) the cost of
landscaping the Project, or any portion thereof; (iv) costs incurred in
connection with the parking areas servicing the Project; (v) fees and other
costs, including management fees (not to exceed three percent (3%) of gross
receipts), consulting fees, legal fees and accounting fees, of all contractors
and consultants in connection with the management, operation, maintenance and
repair of the Project; (vi) wages, salaries and other compensation and benefits,
including taxes levied thereon, of all persons engaged in the operation,
maintenance and security of the Project; provided, however, that wages and/or
benefits attributable to personnel above the level of property manager for the
Project or property engineer for the Project shall not be included in Operating
Expenses; (vii) the cost of janitorial, alarm, security and other services,
replacement of wall and floor coverings, ceiling tiles and fixtures in common
areas, maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (viii) excepting the items that are at Landlord’s sole cost under
SECTION 7.1, repairs or replacements and other costs incurred in connection with
the Project that are capital in nature under generally accepted accounting
principles; provided, however, that any such capital expenditure shall be
amortized (with interest at a commercially reasonable rate) over its useful life
(determined in accordance with Treasury Regulations) and the amortized portion
and interest applicable to the respective Expense Year shall be included in
Operating Expenses; and (ix) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, commonwealth,
state or local government for fire and police protection, trash removal,
community services, or other services which are not duplicative of “Tax
Expenses” as that term is defined in SECTION 4.2.5, below.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding anything in this SECTION 4.2.4 to the contrary, for purposes of
this Lease, Operating Expenses shall not, however, include the following:

 

(A) marketing costs, costs of leasing commissions, renovations, brokerage fees,
attorneys’ fees and other costs and expenses incurred in connection with
Landlord’s preparation, negotiation, dispute resolution and/or enforcement of
leases, including court costs and attorneys’ fees and disbursements in
connection with any summary proceeding to dispossess any tenant, or incurred in
connection with disputes with prospective tenants, employees, purchasers or
mortgagees;

 

(B) financing and refinancing costs, interest, principal, points and fees on
debts or amortization on any mortgage or mortgages or any other debt instrument
encumbering the Building or the Project and any commissions in connection
therewith;

 

(C) the original costs of constructing the Building and the Project, or any
additions to or expansions of the Property or the Building and all other capital
additions thereto;

 

(D) expenses to the extent Landlord will be reimbursed by another source
(excluding Operating Expense reimbursements by tenants), including without
limitation replacement of any items covered by warranties;

 

(E) costs incurred to benefit (or resulting from) a specific tenant or items and
services selectively supplied to any tenant other than Tenant (e.g., excess
utilities);

 

(F) expenses for the defense of Landlord’s title to the Project;

 

(G) expenses incurred in the maintenance, repair and replacement of the Building
Structure (as defined in SECTION 7.1);

 

(H) charitable or political contributions;

 

(I) expenses incurred to comply with governmental regulations (including without
limitation all environmental laws and the Americans with Disabilities Act),
court order, decree or judgment in effect prior to the Effective Date, except to
the extent any noncompliance results from Tenant’s use and occupancy of the
Premises;

 

(J) costs of repairs, restoration or replacement occasioned by fire or other
casualty or caused by the exercise of the right of eminent domain, whether or
not insurance proceeds or condemnation award proceeds are recovered or adequate
for such purposes (except to the extent of the amount of the deductible, which
shall be included in Operating Expenses);

 

(K) rental on ground leases or other underlying leases and costs of defending
any lawsuits with mortgagees or ground landlords;

 

(L) costs associated with maintaining Landlord’s existence as a corporation or
other legal entity; and

 

11

--------------------------------------------------------------------------------


 

(M) All electrical charges included in Tenant’s Electricity Cost;

 

(N) leasehold improvements, alterations and decorations which are made in
connection with the preparation of any portion of the Project for occupancy of
that portion of the Project by a new tenant,

 

(O) costs incurred in connection with the making of repairs or replacements
which are the obligation of another tenant or occupant of the Property;

 

(P) costs (including, without limitation, attorneys’ fees and disbursements)
incurred in connection with any judgment, settlement or arbitration award
resulting from any tort liability;

 

(Q) federal and state income taxes, excess profits taxes, franchise taxes, gift
taxes, capital stock tax, inheritance and succession taxes, profit, use,
occupancy, gross receipts, rental, capital gains, capital stocks income and
transfer taxes imposed upon Landlord or the Property, estate taxes and any other
taxes to the extent applicable to Landlord’s general or net income;

 

(R) any rent, additional rent or other charges under any lease or sublease to or
assumed by Landlord;

 

(S) legal and other professional fees for matters not relating to the normal
administration and operation of the Property or relating to matters which are
excluded from Operating Expenses for the Project;

 

(T) any costs or expense related to vacant space intended for occupancy by
tenants which would not be included in Operating Expenses is the space were
occupied;

 

(U) sculpture, paintings and other works of art;

 

(V) the cost of environmental monitoring, compliance, testing and remediation
performed in, on, and around the Project as a result of the violation of any
Environmental Law as defined in Section 29.31, but not including ordinary
environmental monitoring and testing related to, for example, items such as air
quality monitoring and filtration in the Building; provided, however, nothing in
this subsection (V) shall limit Tenant’s liability for violations of
Environmental Law caused by, or contributed to by Tenant; and (W) any fees,
fines or penalties arising from Landlord’s violation of Applicable Laws, as
defined in Article 24, including costs of litigation and attorneys’ fees related
thereto.

 

4.2.5                        TAXES.

 

4.2.5.1                                  “TAX EXPENSES” shall mean all federal,
state, commonwealth, county, or local governmental or municipal taxes, fees,
charges or

 

12

--------------------------------------------------------------------------------


 

kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, measured as if the Project were the only property owned by Landlord,
including gross receipts, service tax, value added tax or sales taxes applicable
to the receipt of rent or services provided herein, and unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Tax Year (as defined in
SECTION 4.2.5.4) because of or in connection with the ownership, leasing and
operation

of the Project, or any portion thereof.

 

4.2.5.2                                  Tax Expenses shall include, without
limitation: (i) any tax on the rent, right to rent or other income from the
Project, or any portion thereof, or as against the business of leasing the
Project, or any portion thereof (measured as if the Project were the only
property owned by Landlord); (ii) any assessment, tax, fee, levy, or charge
allocable to or measured by the area of the Premises or the Rent payable
hereunder, including, without limitation, any business or gross income tax or
excise tax with respect to the receipt of such rent, or upon or with respect to
the possession, leasing, operating, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises, or any portion thereof (measured as
if the Project were the only property owned by Landlord); (iii) any assessment,
tax, fee, levy or charge, upon this transaction; and (iv) the amount of any
payments, payments in lieu of taxes, or other consideration (in cash or
otherwise) that Landlord is required to make to any taxing authority in
connection with any tax abatement or tax exemption agreements benefiting the
Project. Notwithstanding the foregoing, Tax Expenses shall expressly exclude any
tax penalties incurred by, or assessed against, Landlord relating to Landlord’s
failure to pay Tax Expenses when due.

 

4.2.5.3                                  Any costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred in attempting to
protest, reduce or minimize Tax Expenses shall be included in Tax Expenses in
the Tax Year such expenses are paid. Tenant’s Share of any refunds of Tax
Expenses in excess of the Base Year Tax Expenses shall be credited against
Tenant’s Tax Expenses and any excess shall be refunded to Tenant regardless of
when received, based on the Tax Year to which the refund is applicable, provided
that in no event shall the amount to be refunded to Tenant for any such Tax Year
exceed the total amount paid by Tenant as Additional Rent under this ARTICLE 4
for such Tax Year. If Tax Expenses for any period during the Lease Term or any
extension thereof are increased after payment thereof for any reason, including,
without limitation, error or reassessment by applicable governmental or
municipal authorities, Tenant shall pay Landlord within fifteen (15) business
days after receipt of Landlord’s written demand Tenant’s Share of any such
increased Tax Expenses included by Landlord as Tax Expenses pursuant to the TCCs
of this Lease. Notwithstanding anything to the contrary contained in this
SECTION 4.2.5 (except as set forth in SECTION 4.2.5.1, above), there shall be
excluded from Tax Expenses (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and commonwealth/state income taxes, and other taxes to the extent
applicable to Landlord’s general or net income (as opposed to rents, receipts or
income attributable to operations at the Project), (ii) any items included as
Operating Expenses, and (iii) any items paid by Tenant under SECTION 4.5 of this
Lease.

 

13

--------------------------------------------------------------------------------


 

4.2.5.4                                  Landlord and Tenant agree that the Base
Year for the purposes of calculating Tenant’s Additional Rent liability for Tax
Expenses shall be the calendar year 2003 (which shall be the sum of one-half of
the Tax Expenses for the period from July 1, 2002 through June 30, 2003 and
one-half of the Tax Expenses for the period from July 1, 2003 through June 30,
2004). Each subsequent twelve (12) month calendar year during the Lease Term
shall be referred to as a “TAX YEAR”, prorated for any partial Tax Year at the
end of the Lease Term. At Landlord’s election, Tenant shall pay Tenant’s Share
of any Excess (as defined in SECTION 4.4) of Tax Expenses pursuant to SECTIONS
4.4.1 and 4.4.2, or within fifteen (15) business days after receipt of
Landlord’s written demand following the expiration or earlier termination of the
Lease Term. Landlord shall provide copies of any invoices or other notices from
the taxing authorities evidencing the Tax Expenses to Tenant after receipt of
Tenant’s written request for such documentation.

 

4.2.6                        “TENANT’S SHARE” of Operating Expenses and Tax
Expenses shall mean the percentage set forth in SECTION 6 of the Summary.

 

4.3                                 ALLOCATION OF DIRECT EXPENSES. The parties
acknowledge that the Building is a part of a multi-building project and that the
costs and expenses incurred in connection with the Project (i.e. the Direct
Expenses) will be shared between the tenants and occupants of the Building and
the tenants and occupants of the other buildings in the Project. Accordingly, as
set forth in SECTION 4.2 above, Direct Expenses shall be determined for the
Project as a whole, and Tenant shall be responsible for paying Tenant’s Share of
the Direct Expenses, provided, however, Landlord in its sole discretion,
may determine and allocate some or all Direct Expenses which are incurred for
the benefit of only one building to that building individually, in which case,
if said expenses are allocated to the Building, Tenant’s Share of such Direct
Expenses shall be based on the percentage determined by dividing the rentable
square footage of the Premises by the rentable square footage of the Building.
To the extent the entire Project is not at least 95% occupied in any year,
Landlord shall adjust the variable components of Operating Expenses for the Base
Year, and for any such Expense Year, based on Landlord’s reasonable, good faith
estimate and reasonable data available to Landlord, to reflect the expenses that
would have been incurred had the Project been 95% occupied, so that the
Operating Expenses shall be equitably allocate among the tenants of the Project;
and the amount so determined shall be deemed to have been the amount of
Operating Expenses for such year attributable to the Project. In no event shall
Landlord be entitled to collect from tenants more than 100% of Direct Expenses.

 

4.4                                 CALCULATION AND PAYMENT OF ADDITIONAL RENT.
With respect to Operating Expenses, if for any Expense Year ending or commencing
within the Lease Term, Tenant’s Share of Operating Expenses for such Expense
Year exceeds the annualized amount of Tenant’s Share of Operating Expenses
applicable to the Base Year, then Tenant shall pay to Landlord, in the manner
set forth in SECTIONS 4.4.1 AND 4.4.2, below, and as Additional Rent, an amount
equal to the excess (the “OE EXCESS”). With respect to Tax Expenses, if for any
Tax Year ending or commencing within the Lease Term, Tenant’s Share of Tax
Expenses for such Tax Year exceeds the annualized amount of Tenant’s Share of
Tax Expenses applicable to the Base Year, then Tenant shall pay to Landlord, in
the manner set forth in SECTIONS 4.4.1 AND 4.4.2, below, and as Additional Rent,
an amount equal to the excess (the “TAX EXCESS”). The OE Excess plus the Tax
Excess are sometimes referred to herein collectively as the “EXCESS”.

 

14

--------------------------------------------------------------------------------


 

4.4.1                        STATEMENT OF ACTUAL DIRECT EXPENSES AND PAYMENT BY
TENANT. Within one hundred twenty (120) days after the end of each applicable
Expense Year, Landlord will deliver to Tenant a statement (the “STATEMENT”),
which shall state the Direct Expenses incurred or accrued for such preceding
Expense Year, and which shall indicate the amount of the Excess, if any. Upon
receipt of the Statement for each applicable Expense Year, if an Excess is
present, Tenant shall pay, with its next installment of Base Rent due, the full
amount of the Excess for such Expense Year, less the amounts, if any, paid
during such Expense Year as “ESTIMATED EXCESS,” as that term is defined in
SECTION 4.4.2, below. In the event the Statement shows that the amount paid by
Tenant under Section 4.4.2, below, exceeded Tenant’s Share of Direct Expenses
for the Expense Year in question (the “OVERPAYMENT AMOUNT”), then Landlord shall
credit the Overpayment Amount against the next due installments of Base Rent and
Additional Rent; provided, however, that with respect to the final Expense Year
of the Lease Term, Landlord shall pay to Tenant the Overpayment Amount, if any,
within thirty (30) days after Tenant’s receipt of such Statement. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this ARTICLE 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess if present, Tenant
shall pay such amount to Landlord within fifteen (15) business days after
Tenant’s receipt of such final determination. If Tenant provides a written
request to Landlord within thirty (30) days after receipt of the Statement
provided in this SECTION 4.4.1, Tenant shall be entitled, during reasonable
business hours, to review Landlord’s books and records on which Landlord has
calculated Direct Expenses and shall promptly thereafter provide its written
analysis of Direct Expenses to Landlord. If Tenant’s review discloses any
overpayment by Tenant, Landlord shall either, at Landlord’s option, credit such
amount to Tenant’s next payment of Rent, or refund such amounts within thirty
(30) days after receipt of Tenant’s calculations; if Tenant’s review discloses
any underpayment by Tenant, Tenant shall provide such calculations to Landlord
and pay such amounts within thirty (30) days from the time it calculates, or
receives the calculation of such amounts. Tenant’s audit shall be conducted by
either Tenant or a certified public accountant. Tenant’s audit may not be
conducted by an individual or entity that is retained by Tenant primarily on a
contingent fee basis. Landlord shall keep copies of all records relating to the
calculation of, and the costs included in, Direct Expenses (and Estimated Direct
Expenses described in Section 4.4.2 below) for a period of at least two
(2) years (or such longer period as required by law). In the event the Tenant’s
review establishes that Landlord’s calculation of Tenant’s Share of the increase
in Direct Expenses for any year is overstated by more than ten percent (10%),
Landlord shall also reimburse Tenant for the reasonable cost of its out of
pocket costs in conducting said review, up to a maximum of $1,000.00. This
section 4.4.1 shall survive the expiration or early termination of the Lease.
The results of the audit shall be kept confidential by Tenant (except as
disclosed to Tenant’s attorneys and accountants (who shall also be bound by said
confidentiality provision) or as required to be disclosed by Tenant under
federal securities laws) and shall remain a private matter between Landlord and
Tenant, except as may be required by law. Any dispute between Landlord and
Tenant concerning any item of Direct Expenses shall not relieve Tenant of
liability for payment of all other Excess amounts of Direct Expenses. The
provisions of this SECTION 4.4.1 shall survive the expiration or earlier
termination of the Lease Term.

 

4.4.2                        STATEMENT OF ESTIMATED DIRECT EXPENSES. In
addition, Landlord shall have the right to deliver from time to time an expense
estimate statement (the

 

15

--------------------------------------------------------------------------------


 

“ESTIMATE STATEMENT”) which shall set forth Landlord’s reasonable estimate (the
“ESTIMATE”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Excess (the “ESTIMATED EXCESS”) as
calculated by comparing the Direct Expenses for such Expense Year, which shall
be based upon the Estimate, to the amount of Direct Expenses for the Base Year.
The failure of Landlord to furnish an Estimate Statement for any Expense Year
shall not preclude Landlord from enforcing its rights to collect any Estimated
Excess under this ARTICLE 4, nor shall Landlord be prohibited from revising any
Estimate Statement or Estimated Excess theretofore delivered to the extent
necessary. Upon receipt of any Estimate Statement, Tenant shall pay, with its
next installment of Base Rent due, the monthly amount of the Estimated Excess
for the then-current Expense Year indicated on the Estimate Statement. Until a
new Estimate Statement is furnished (which Landlord shall have the right to
deliver to Tenant at any time), Tenant shall continue to pay monthly, with the
monthly Base Rent installments, the monthly amount of the Estimated Excess set
forth in any previous Estimate Statement delivered by Landlord to Tenant. Tenant
shall be entitled, upon five (5) business day notice to Landlord given within
sixty days after receipt of the Estimate Statement, to review Landlord’s books
and records to evaluate the accuracy of the Estimate Statements, subject to the
same provisions applicable to audits as stated in SECTION 4.4.1, above.

 

4.5                                 TAXES AND OTHER CHARGES FOR WHICH TENANT IS
DIRECTLY RESPONSIBLE.

 

4.5.1                        Tenant shall be liable for and shall pay before
delinquency taxes levied against Tenant’s equipment, furniture, fixtures and any
other personal properly located in or about the Premises (including without
limitation taxes levied against the Furniture, if any). If any such taxes on
Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays any properly assessed taxes based upon such increased assessment,
which Landlord shall have the right to do upon fifteen (15) business days prior
written notice to Tenant, including reasonably satisfactory backup documentation
evidencing such expenses, Tenant shall upon fifteen (15) business days notice to
Tenant repay to Landlord the taxes so levied against Landlord or the proportion
of such taxes resulting from such increase in the assessment, as the case
may be.

 

4.5.2                        If the Alterations in the Premises, whether
installed and/or paid for by Landlord or Tenant and whether or not affixed to
the real property so as to become a part thereof, are assessed for real property
tax purposes at a valuation higher than the valuation at which tenant
improvements conforming to Landlord’s standard tenant improvements in other
space in the Building leased to or offered to lease to other tenants, which
improvements are substantially similar to those in the Premises as of the Lease
Commencement Date (the “BUILDING STANDARD”), are assessed (as reasonably
determined by Landlord), then the Tax Expenses levied against Landlord or the
property by reason of such excess assessed valuation shall be deemed to be taxes
levied against personal property of Tenant and shall be governed by the
provisions of SECTION 4.5.1, above. Landlord shall reciprocally enforce this
provision against other tenants in the Project.

 

16

--------------------------------------------------------------------------------


 

4.6                                 LANDLORD’S BOOKS AND RECORDS. Subject to
Tenant’s right to review as provided in SECTION 4.4.1, Landlord’s books and
records evidencing Operating Expenses will be conclusive absent manifest error.

 

4.7                                 TENANT’S ELECTRICITY COST. The Premises are
currently not separately metered and, to account for Tenant’s electrical use in
the Premises, Tenant shall pay to Landlord as Additional Rent an initial flat
monthly fee of Four Thousand Six Hundred Forty-five Dollars ($4,645.00), which
amount is calculated based on the rate of One Dollar ($1.00) per year per
rentable square foot of the Premises (“TENANT’S ELECTRICITY COST”), and is
subject to adjustment based on Landlord’s reasonable estimate of Tenant’s
electrical usage.

 

4.7.1                        Notwithstanding the preceding sentence, Landlord or
Tenant (at the requesting party’s sole cost and expense) shall have the right to
separately meter (or install a sub-meter or check meter for) the Premises at any
time during the Lease Term and, thereafter, all charges for Tenant’s electrical
use shall be as reflected by the meter.

 

4.7.2                        In the event that Landlord or Tenant installs
meters (direct, submeters, checkmeters or flowmeters) which enable Landlord to
measure the electricity usage for the air handlers and chillers which service
the Lab Areas (as defined in SECTION 6.2, below) of the Premises, then, in
addition to Tenant’s Electricity Cost, Tenant shall pay to Landlord, as
Additional Rent, the electrical expenses attributable to the chillers and air
handlers which service the labs within the Premises (including, without
limitation, the “freezer farm”). In the event that such usage is not separately
metered, then Landlord may give Tenant written notice of Landlord’s estimate of
Tenant’s share of such expenses, along with the information utilized by Landlord
in reaching such determination, and Tenant shall reimburse Landlord, as
Additional Rent for such electrical expenses (in addition to Tenant’s
Electricity Cost).

 

ARTICLE 5

 

USE OF PREMISES

 

5.1                                 PERMITTED USE. Tenant shall use the Premises
solely for the Permitted Use set forth in SECTION 7 of the Summary, and Tenant
shall not use or permit the Premises or the Project to be used for any other
purpose or purposes whatsoever without the prior written consent of Landlord,
which may be withheld in Landlord’s sole discretion.

 

5.2                                 PROHIBITED USES. The uses prohibited under
this Lease shall include, without limitation, use of the Premises or a portion
thereof for (i) offices of any agency or bureau of the United States or any
commonwealth or state or political subdivision thereof; (ii) offices or agencies
of any foreign governmental or political subdivision thereof; (iii) offices of
any health care professionals or service organization (operation of a biological
research and testing lab as currently performed by Tenant excepted);
(iv) schools or other training facilities which are not ancillary to corporate,
executive or professional office use; (v) retail or restaurant uses;
(vi) commercial broadcast radio or television stations; (vii) telemarketing or
call center; or (viii) collection agency. Tenant further covenants and agrees
that Tenant shall not use, or suffer or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the provisions
of the Rules and Regulations set forth in EXHIBIT D, attached hereto, or

 

17

--------------------------------------------------------------------------------


 

in violation of the laws of the United States of America, the Commonwealth of
Massachusetts, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project including, without limitation, any such laws,
ordinances, regulations or requirements relating to Hazardous Materials as
defined in SUBSECTION 29.31.1 below. Tenant shall not do or permit anything to
be done in or about the Premises which will in any material way interfere with
the rights, safety and quiet enjoyment of other tenants or occupants of the
Building and the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant cause, maintain or permit any nuisance in, on
or about the Premises or the Project.

 

5.3                                 CC&Rs. Tenant shall comply with all recorded
covenants, conditions, and restrictions (“CC&R’s”) affecting the Project
(including any future CC&R’s which Landlord in its reasonable discretion
may deem reasonably necessary or appropriate) to the extent they apply to the
Premises or the Common Areas provided they do not materially interfere with
Tenant’s use and occupancy of the Premises and, subject to the TCC of this
lease, the Common Areas, and this Lease shall be subordinate to any CC&Rs
provided that such CC&Rs do not materially interfere with Tenant’s use and
occupancy of the Premises and, subject to the TCC of this Lease, the Common
Areas.

 

5.4                                 CONDITION OF PREMISES. Landlord shall
deliver the Premises (including, but not limited to HVAC (as hereinafter
defined), electrical, plumbing, sewer and other Building systems, and the
exterior walls, roof, parking area, landscaping and walkways) to Tenant on the
Lease Commencement Date and Tenant shall accept the Premises in their “AS IS”
condition. To Landlord’s knowledge, as of the date of this lease, all
electrical, plumbing, sewer and other Building Systems servicing the Premises
and exterior walls are in good operating condition. In the event that any
electrical, plumbing, sewer or other Building Systems servicing the Premises are
not in good operating condition on the Lease Commencement Date, provided that
Tenant gives Landlord written notice of the nature of the problem prior to the
earlier of: (i) Tenant’s commencing any changes, alterations or construction in
the Premises, or (ii) thirty (30) days after the Lease Commencement Date, time
being of the essence, Landlord shall cause such systems to be placed into good
operating condition. Other than as expressly set forth in this Lease, Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises or with respect to the
present or future suitability of any part of the Premises for the conduct of
Tenant’s business or the uses proposed by Tenant. Tenant hereby accepts the
Premises, the Building, and all improvements thereon, in their existing
condition, subject to all applicable zoning, municipal, county and state
(commonwealth) laws, ordinances and regulations governing and regulating the use
of the Premises, and any covenants or restrictions of record, and accepts this
Lease subject to all of the foregoing and to all matters disclosed in this
Lease.

 

5.5                                 DEMISING PLAN. The Premises are shown on the
space plan attached hereto as EXHIBIT A and hereby made a part hereof. Tenant
shall pay its costs associated with the installation of Tenant’s network and
other cabling, telecommunications infrastructure, and all of its moving costs
incurred in connection with Tenant’s occupancy of the Premises.

 

5.6                              RULES AND REGULATIONS. Tenant shall comply with
Landlord’s rules and regulations respecting the management, care, use and safety
of the Premises, Building and

 

18

--------------------------------------------------------------------------------


 

Project, including without limitation, parking areas, landscaped areas,
walkways, elevators, loading docks, hallways and other Common Areas and
facilities provided for the common use and convenience of tenants. Such
rules and regulations are attached hereto as EXHIBIT D and may be amended from
time to time at Landlord’s reasonable discretion, upon written notice to Tenant
(as amended from time to time, the “RULES AND REGULATIONS”), so long as such
modifications do not materially diminish or interfere with Tenant’s use and
occupancy of the Premises for the Permitted Use. At no time shall Landlord
modify the Rules and Regulations to prohibit or materially interfere with
Tenant’s use of the Premises for the Permitted Use. Landlord agrees that any
enforcement of the Rules and Regulations shall be done in a reasonable,
uniform and non-discriminatory manner. Tenant’s use of the Premises for the
conduct of Tenant’s business and research activities, as currently conducted by
Tenant as of the date of this Lease, and otherwise in accordance with the
Permitted Use and the TCC of this Lease, shall not be deemed to be “injurious to
the reputation of the Building” under Section A. 20 of Schedule D.

 

ARTICLE 6

 

SERVICES AND UTILITIES

 

6.1                                 STANDARD TENANT SERVICES. Landlord shall
maintain and operate the Building in a manner consistent with other Comparable
Buildings (as defined below), and provide ingress and egress control services to
the Building in a first-class manner consistent with the Comparable Buildings,
shall keep the Building Structure and Building Systems in first-class condition
and repair consistent with the Comparable Buildings, and all of such expenses
shall be included in Operating Expenses, except to the extent such expenses are
specifically excluded from Operating Expenses in accordance with Section 4.2.4.
(As used in this Lease, the term “COMPARABLE BUILDINGS” means buildings which
are comparable to the Building in terms of age, quality of construction, level
of service and amenities, size and appearance and located in a comparable
geographical area, as reasonably determined by Landlord.) During the Lease Term,
Landlord shall provide the following services (and shall include the costs
thereof in Operating Expenses, except as otherwise expressly set forth in this
Lease):

 

6.1.1                        Subject to limitations imposed by all governmental
rules, regulations guidelines applicable thereto, from Monday through Friday
from 8 a.m. to 6 p.m. (but excluding Holidays, as defined below) (such dates and
times herein called “BUILDING HOURS”), Landlord shall provide heating and air
conditioning (“HVAC”) to the office portions of the Premises. Tenant may request
and Landlord shall provide HVAC service at times other than during Building
Hours to the Premises (other than the Lab Areas, as defined in SECTION 6.2,
below) at the rate of $50.00 per hour, with a minimum charge of $100.00 (two
hours); provided, however, that Tenant shall only be charged for after hours
HVAC actually requested by Tenant. Landlord reserves the right reasonably to
increase the cost for after hours air conditioning.

 

19

--------------------------------------------------------------------------------

 


 

6.1.2                        Landlord shall provide city water from the regular
Building outlets for drinking, lavatory and toilet purposes in the Common Areas
within the Building.

 

6.1.3                        On weekdays during the Lease Term, Landlord shall
provide janitorial services to the Premises (unless Tenant notifies Landlord
that Tenant will be privately contracting for janitorial services within its
labs), except the date of observation of the Holidays, in and about the Premises
and window washing services in a manner consistent with Comparable Buildings.

 

6.1.4                        Landlord shall provide nonexclusive, non-attended
automatic passenger elevator service for all elevators in the Building during
Building Hours and, subject to closures for routine maintenance or repair, shall
have one (1) elevator available at all other times to provide service to the
Premises; provided, however, Landlord shall use reasonable efforts to
schedule the timing of such routine maintenance or repair, and shall otherwise
use commercially reasonable efforts to minimize any interference with Tenant’s
Permitted Use and enjoyment of the Premises.

 

6.1.5                        Landlord shall provide electricity for lights and
electrical outlets within the Premises, and Tenant shall pay for such
electricity pursuant to Tenant’s obligation to pay Tenant’s Electricity Charge.

 

6.1.6                        Landlord shall provide a security guard to patrol
the Project between the hours of 6 p.m. and 8 a.m., and shall maintain the
existing current card access monitoring system, or a substantially similar
system.

 

6.1.7                        Landlord shall provide exterior and interior window
washing with frequency as reasonably determined by Landlord.

 

6.1.8                        Landlord shall provide disposal of garbage, trash
and refuse from the Premises (other than and excluding Tenant’s laboratories)
and the Property, excluding the disposal of Hazardous Materials (as defined in
Section 29.31) and other hazardous wastes or substances and medical wastes or
substances used, stored or generated by Tenant or in connection with Tenant’s
use of the Premises, which materials shall be disposed of in accordance with all
Applicable Laws by Tenant at its sole cost and expense.

 

6.1.9                        Landlord shall provide for routine clearance and
removal of snow and ice from the parking areas, driveways and walkways of the
Property.

 

6.1.10                  Landlord shall provide a monument sign near the entrance
to the Project with tenants’ names listed on it.

 

6.1.11                  Such other services as are specifically identified in
this Lease.

 

20

--------------------------------------------------------------------------------


 

For the purposes of this Lease the term “HOLIDAY” shall mean and refer to New
Year’s Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day, Columbus
Day, Veterans’ Day, Thanksgiving Day, day after Thanksgiving Day and Christmas
Day.

 

6.2                                 SPECIAL HVAC SERVICES. Subject to the
provisions of SECTIONS 4.7.2 AND 7.1, and provided that Tenant designs and
modifies the HVAC system ductwork and controls for the sixth floor of the
Premises to the “freezer farm” area of the Premises and any other lab areas
within the Premises (collectively, the “LAB AREAS”) designated on EXHIBIT A, so
that the Lab Areas can be cooled separately from the remainder of the Building
(e.g. while other areas of the Building are being heated, or not being cooled),
Landlord shall provide continuous air conditioning to the Lab Areas, provided
however, Landlord shall not be liable to Tenant for any unexpected outages or
reductions in electrical power or air conditioning supply or any damages in
connection therewith. Notwithstanding the foregoing, in the event that Landlord
must shut down HVAC or electrical power to the Premises or any portion thereof
for maintenance or repairs, Landlord shall give Tenant at least twenty-four
hours (24) advance notice of the estimated time and date for such work, and the
length of time service is expected to be interrupted and provided that Landlord
has given Tenant such notice, Landlord shall not be liable to Tenant for any
such scheduled outages or reductions in electrical power or air conditioning
supply or any damages in connection therewith. Tenant shall be solely
responsible for providing back-up power for air conditioning for the Lab Areas
and back-up air conditioning for the Lab Areas should Tenant deem it necessary
(for scheduled as well as unscheduled outages or reductions).

 

6.3                                 REQUIREMENTS OF TENANT. At all times during
the Lease Term, Tenant shall cooperate with Landlord and abide by all
regulations and requirements that Landlord may reasonably prescribe and provide
to Tenant in writing for the proper functioning and protection of the Building
HVAC, electrical, mechanical and plumbing systems.

 

6.4                              INTERRUPTION OF USE. Except as expressly
provided herein, Tenant agrees that Landlord shall not be liable for damages, by
abatement of Rent or otherwise, for failure to furnish or delay in furnishing
any service (including telephone and telecommunication services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease (provided, however,
nothing in the foregoing sentence is intended to relieve Landlord from its
obligations under this Lease, and/or to excuse Landlord from curing any default
by Landlord under this Lease). Furthermore, Landlord shall not be liable under
any circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
ARTICLE 6. Under all circumstances, to the extent there is an interruption in
any service relating to the Premises for which Landlord maintains repair
responsibility under this Lease, Landlord shall use commercially reasonable
efforts to remedy

 

21

--------------------------------------------------------------------------------


 

the problem within twenty-four (24) hours of receipt of notice from Tenant.
Landlord may comply with voluntary controls or guidelines promulgated by any
governmental entity relating to the use or conservation of energy, water, gas,
light or electricity or the reduction of automobile or other emissions without
creating any liability of Landlord to Tenant under this Lease, provided that
(i) the Premises are not thereby rendered untenantable, and (ii) the same does
not materially adversely interfere with Tenant’s Permitted Use of the Premises.

 

ARTICLE 7

 

REPAIRS

 

7.1                                 LANDLORD’S OBLIGATIONS. Landlord shall
maintain, repair and replace as necessary the structural portions of the
Building, including the foundation, floor/ceiling slabs, roof structure,
exterior walls, columns, beams and shafts (including elevator shafts)
(collectively, “BUILDING STRUCTURE”) at its sole cost and expense. Landlord
shall also maintain, repair and replace as necessary the parking areas,
sidewalks and access roads (including snow and ice removal), landscaping,
fountains, water falls, exterior Project signage, exterior glass and mullions,
stairs and stairwells, elevator cabs and equipment, plazas, art work,
sculptures, men’s and women’s washrooms, Building mechanical, electrical and
telephone closets, and all common and public areas and the Building security,
mechanical, electrical, life safety, plumbing, sprinkler systems and HVAC
systems (collectively, the “BUILDING SYSTEMS”) and all other Common Areas within
the Project, and the cost of such maintenance and repair (or the amortized
portion of the capital expenses of such maintenance and repairs, as applicable),
shall be included in Operating Expenses. Landlord shall undertake reasonable
efforts to perform all maintenance, repairs and replacements pursuant to this
SECTION 7.1 promptly after Landlord learns of the need for such maintenance,
repairs and replacements, but in any event within thirty (30) days after Tenant
provides written notice to Landlord of the need for such maintenance, repairs
and replacements; provided, however, that in cases of emergency (i.e.,
circumstances which, if not addressed promptly, could result in material damage
to persons and property), Landlord shall perform any maintenance, repairs and
replacements as soon as reasonably practicable after it learns of the need for
such maintenance, repairs and replacements. In the event that any maintenance,
repair and/or replacement is required of the air handlers and chillers servicing
the Lab Areas, and Tenant expects that Tenant will suffer monetary loss or
damages if such work is not completed immediately, Tenant shall give notice of
such situation to Landlord and Landlord’s property manager, clearly stating the
emergency nature of the situation, and if Landlord is unable to proceed to
effect such maintenance, repairs or replacements immediately, Tenant may do so,
and the cost of such work shall be allocated and paid for as provided in the
next paragraph of this Section 7.1.

 

Notwithstanding anything herein to the contrary, Tenant shall reimburse Landlord
as Additional Rent, within thirty (30) days after receipt of Landlord’s invoice,
for all costs paid to third parties associated with the repair, maintenance and
replacement of the air handlers and chillers which service the Lab Areas (as
defined in SECTION 6.2, above) of the Premises and such costs shall thereafter
not be included in the calculation of Operating Expenses. Notwithstanding the
foregoing, with respect to all costs for replacements of the air handlers and
chillers (or components thereof) which service the Lab Areas that are capital in
nature under generally accepted accounting principles, at Tenant’s option, to be
exercised within thirty days after receipt

 

22

--------------------------------------------------------------------------------


 

of Landlord’s first invoice for such costs, in lieu of reimbursing Landlord
within thirty days, such costs shall be amortized (with interest at a twelve
percent (12%) per annum) over the lesser of (i) the remaining Term of the Lease,
or (ii) the useful life of the item being replaced, and Tenant shall pay
Landlord, as Additional Rent, on a monthly basis, the amortized portion and
interest applicable thereto.

 

7.2                                 TENANT’S OBLIGATIONS. Notwithstanding
anything in this Lease to the contrary, Tenant shall be required to repair any
damage to the Building Structure and/or the Building Systems to the extent
caused due to Tenant’s use of the Premises for other than its Permitted Use,
unless and to the extent such damage is covered by insurance carried (or
required to be carried) by Landlord pursuant to ARTICLE 10 and to which the
waiver of subrogation is applicable. Tenant shall, at Tenant’s own expense,
pursuant to the TCCs of this Lease, including without limitation ARTICLE 8
hereof, maintain all Alterations, Furniture and other personal property of
Tenant within the Premises in good order, repair and condition at all times
during the Lease Term. Tenant hereby waives any and all rights to terminate this
Lease, complete repairs, and off-set the rent as may be provided under the laws
of the Commonwealth of Massachusetts, now or hereafter in effect (provided,
however, nothing in this sentence is intended to waive any contractual rights
Tenant may have under the specific terms and conditions of this Lease).

 

ARTICLE 8

 

ADDITIONS AND ALTERATIONS

 

8.1                                 LANDLORD’S CONSENT TO ALTERATIONS. Tenant
may not make any improvements, alterations, additions or changes to the Premises
or any mechanical, plumbing or HVAC facilities or systems pertaining to the
Premises which affect the Building Structure, Building Systems or exterior
appearance of the Building (collectively, the “ALTERATIONS”) without first
procuring the prior written consent of Landlord to such Alterations, which
consent shall be requested by Tenant not less than twenty (20) days prior to the
commencement thereof, and which consent shall not be unreasonably withheld,
conditioned or delayed by Landlord, provided it shall be deemed reasonable for
Landlord to withhold its consent to any Alteration which materially or adversely
affects the Building Structure, Building Systems or exterior appearance of the
Building. Tenant shall use Landlord’s mechanical, electrical and plumbing
engineer(s) for all mechanical, electrical and plumbing design(s) for the
Premises, so long as such fees are reasonable and consistent with market rates
and so long as Landlord does not charge Tenant an administrative fee as part of
the work orders for such contractors. Tenant shall not need the consent of
Landlord for decorative changes to the Premises costing less than $10,000.
Tenant agrees that Landlord has no obligation to upgrade the electrical service
for the Building to meet Tenant’s needs, and Tenant agrees that Tenant shall be
responsible for the distribution or redistribution of electrical service from
the subpanels on the fifth and sixth floors of the Building in connection with
the improvements to the Premises to be performed by Tenant. Tenant shall provide
Landlord with electric load calculations in connection with the construction of
any Alterations, and Tenant shall not exceed the total amperage available from
the subpanels located on the fifth and sixth floors of the Building.
Notwithstanding the foregoing, subject to Landlord’s review and approval of the
proposed plans and specifications (which approval shall not be unreasonably
withheld, conditioned or delayed), Landlord shall permit Tenant, at Tenant’s
sole cost and expenses, to increase electrical service to the Building or
otherwise to modify the

 

23

--------------------------------------------------------------------------------


 

electrical system in the Building to the extent necessary to provide electrical
service required for the Lab Areas (including, without limitation, the “freezer
farm”), provided that such modifications do not reduce the power available or
interrupt the power service to the other tenants of the Building, and/or to the
Common Areas of the Building. Tenant shall not exceed the load bearing capacity
of the floors within the Building as currently designed, and any modifications
required for Tenant’s use shall be at Tenant’s sole cost and expense, and
subject to Landlord’s review and approval in accordance with this Lease.

 

8.2                                 MANNER OF CONSTRUCTION. Tenant shall utilize
only competent contractors, subcontractors, materials, mechanics and materialmen
reasonably approved by Landlord for the construction of any Alterations, which
approval shall not be unreasonably withheld, conditioned or delayed; provided,
however, that Tenant shall be entitled to use its employees to make Alterations
which do not affect the mechanical or structural portions of the Premises or the
Building Structure so long as Tenant complies with all other provisions of this
ARTICLE 8. Upon Landlord’s request (unless Landlord waived, at the time of
Landlord’s approval of any Alterations pursuant to the provisions of
SECTION 8.5, below, its right to make such request), Tenant shall, at Tenant’s
expense, remove such Alterations upon the expiration or any early termination of
the Lease Term. If such Alterations will involve the use of or disturb Hazardous
Materials or substances existing in the Premises, Tenant shall comply with
Landlord’s rules and regulations concerning, and all Applicable Laws pertaining
to, Hazardous Materials or substances with respect to such Alterations. Tenant
shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all applicable federal,
commonwealth, county or municipal laws, rules and regulations and pursuant to a
valid building permit, issued by the City of Marlborough, and in conformance
with Landlord’s construction rules and regulations, if any, provided to Tenant
in writing prior to construction of such Alterations. In the event Tenant
performs any Alterations in the Premises which require or give rise to
governmentally required changes to the “Base Building,” as that term is defined
below, then Landlord shall, at Tenant’s expense, make such changes to the Base
Building. The “BASE BUILDING” shall include the Building Structure, and the
public restrooms and the systems and equipment located in the internal core of
the Building on the floor or floors on which the Premises are located. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project. Tenant shall not use
(and promptly after notice from Landlord shall cease using) contractors,
services, workmen, labor, materials or equipment that, in Landlord’s reasonable
judgment, would disturb labor harmony with the workforce or trades engaged in
performing other work, labor or services in or about the Building or the Common
Areas. In addition to Tenant’s obligations under ARTICLE 9 of this Lease, upon
completion of any Alterations which affect the Building Systems and Building
Structures, Tenant agrees to cause such notices as may be necessary to evidence
completion of any work undertaken by Tenant to be recorded in the office of the
Recorder of the County of Middlesex in accordance with the laws of the
Commonwealth of Massachusetts or any successor statute, and Tenant shall deliver
to the Project management office a reproducible copy of the “as built” drawings
of the Alterations as well as all permits, approvals and other documents issued
by any governmental agency in connection with the Alterations.

 

24

--------------------------------------------------------------------------------


 

8.3                                 PAYMENT FOR IMPROVEMENTS. If payment is made
directly to contractors, Tenant shall comply with all Applicable Laws relating
to final lien releases and waivers in connection with Tenant’s payment for work
to contractors. Whether or not Tenant orders any work directly from Landlord,
Tenant shall reimburse Landlord for Landlord’s reasonable out-of-pocket costs
and expenses reasonably incurred in connection with Landlord’s review of any
Alterations.

 

8.4                                 CONSTRUCTION INSURANCE. In addition to the
requirements of ARTICLE 10 of this Lease, in the event that Tenant makes any
Alterations, prior to the commencement of such Alterations, Tenant shall provide
Landlord with evidence that Tenant carries “BUILDER’S ALL RISK” insurance in an
amount reasonably related to the value of such Alterations, it being understood
and agreed that all of such Alterations shall be insured by Tenant pursuant to
ARTICLE 10 of this Lease immediately upon completion thereof.

 

8.5                                 LANDLORD’S PROPERTY. All Alterations,
improvements, fixtures, equipment and/or appurtenances other than Tenant’s trade
fixtures and equipment (which shall expressly include all of Tenant’s laboratory
equipment, testing devices, and ancillary equipment, whether affixed to the
Premises or not) which may be installed or placed in or about the Premises, from
time to time, shall be and become the property of Landlord upon the expiration
or earlier termination of this Lease, subject to the requirements of SECTION 8.2
and Landlord’s right to require Tenant to remove such items as provided in this
SECTION 8.5. Under no circumstances shall Tenant be required to remove standard
office finishes from the Premises (i.e. those office materials and fixtures that
are commercially reasonable, appropriate and common in Comparable Buildings).
Upon the expiration or earlier termination of this Lease, Tenant may remove any
equipment or fixtures installed by Tenant, provided Tenant repairs any damage to
the Premises and Building caused by such removal and returns the affected
portion of the Premises to Building Standard condition. Furthermore, Landlord
may, by written notice to Tenant prior to the end of the Lease Term, or given
following any earlier termination of this Lease, require Tenant, at Tenant’s
expense, to remove any Alterations in the Premises and to repair any damage to
the Premises and Building caused by such removal (reasonable wear and tear
excepted) and return the affected portion of the Premises to Building Standard
condition; provided, however, if, in connection with its request for Landlord’s
approval for particular Alterations, (1) Tenant requests Landlord’s decision
with regard to the removal of such Alterations, and (2) Landlord thereafter
agrees in writing to waive the removal requirement when approving such
Alterations, then Tenant shall not be required to so remove such Alterations;
provided further, however, that if Tenant requests such a determination from
Landlord and Landlord, in its approval of any Alterations, fails to address the
removal requirement with regard to such Alterations, Landlord shall be deemed to
have agreed to waive the removal requirement with regard to such Alterations. If
Tenant fails to complete such removal and/or to repair any damage caused by the
removal of any Alterations in the Premises and return the affected portion of
the Premises to Building Standard condition, then at Landlord’s option, either
(A) Tenant shall be deemed to be holding over in the Premises and Rent shall
continue to accrue in accordance with the TCCs of ARTICLE 16, below, until such
work shall be completed, or (B) Landlord may do so and may charge the cost
thereof to Tenant, and Tenant shall reimburse Landlord for such costs within ten
(10) days after receipt of Landlord’s invoice therefore. Tenant hereby protects,
defends, indemnifies and holds Landlord harmless from any liability, cost,
obligation, expense or claim of lien in any manner relating to the Tenant’s
installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive

 

25

--------------------------------------------------------------------------------


 

the expiration or earlier termination of this Lease for one (1) year following
such expiration or earlier termination. At all times during the Term of this
Lease, Tenant shall be entitled to remove, and Landlord shall have no interest
in, Tenant’s trade fixtures and equipment.

 

ARTICLE 9

 

COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least ten (10) business days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under Applicable Laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord’s title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.

 

ARTICLE 10

 

INSURANCE

 

10.1                           INDEMNIFICATION AND WAIVER. Except as otherwise
expressly provided herein, Tenant hereby assumes all risk of damage to property
or injury to persons in, upon or about the Premises from any cause whatsoever
and agrees that Landlord, its partners, subpartners and their respective
officers, agents, servants, employees, and independent contractors
(collectively, “LANDLORD PARTIES”) shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant, except to the extent such damage
results from the negligent acts or omissions or willful misconduct of

 

26

--------------------------------------------------------------------------------


 

Landlord, or from Landlord’s failure to perform its obligations under this
Lease, and in such event, only to the extent not covered by Tenant’s insurance
required to be carried hereunder. Tenant shall indemnify, defend, protect, and
hold harmless the Landlord Parties from any and all loss, cost, damage, expense
and liability (including without limitation court costs and reasonable
attorneys’ fees) incurred in connection with or arising from any cause in the
Premises, and to the extent arising from the negligent act or omission of Tenant
or of any person claiming by, through or under Tenant, or of the contractors,
agents, servants, employees, invitees, guests or licensees of Tenant or any such
person, in, on or about the Project or any breach of the TCCs of this Lease,
either prior to, during, or after the expiration or earlier termination of the
Lease Term, except to the extent such damage results from the negligent acts or
omissions or willful misconduct of Landlord, or from Landlord’s failure to
perform its obligations under this Lease, and in such event, only to the extent
not covered by Landlord’s insurance required to be carried hereunder. Landlord
shall indemnify, defend, protect, and hold harmless Tenant and its officers,
agents, employees and contractors from any and all loss, cost damage, expense
and liability (including without limitation court costs and reasonable
attorneys’ fees) to the extent arising from the negligent acts or omissions or
willful misconduct of Landlord, its agents, employees and contractors in, on or
about the Project, except to the extent such damage results from the negligent
acts or omissions or willful misconduct of Tenant, its agents, employees and
contractors or from Tenant’s failure to perform its obligations under this
Lease, but only to the extent covered by Landlord’s insurance required to be
carried hereunder. Further, Landlord’s and Tenant’s agreements to indemnify
pursuant to this SECTION 10.1 are not intended and shall not relieve any
insurance carrier of its obligations, to the extent such policies cover the
matters subject to the foregoing indemnification obligations; nor shall they
supersede any inconsistent agreement of the parties set forth in any other
provision of this Lease. The provisions of this SECTION 10.1 shall survive the
expiration or sooner termination of this Lease with respect to any claims or
liability arising in connection with any event occurring prior to such
expiration or termination.

 

10.2                           TENANT’S COMPLIANCE WITH LANDLORD’S FIRE AND
CASUALTY INSURANCE. Tenant shall, at Tenant’s expense, comply with all insurance
company requirements pertaining to the use of the Premises to the extent such
requirements are provided by Landlord to Tenant in writing. If Tenant’s conduct
or use of the Premises causes any increase in the premium for such insurance
policies then Tenant shall reimburse Landlord for any such increase within
fifteen (15) business days after receipt of Landlord’s written demand; provided,
however, that Landlord shall provide reasonably sufficient documentation or
other evidence to Tenant that its use and occupancy of the Premises caused such
increase in connection with any demand for payment. Landlord represents that as
of the date of this Lease Landlord has reviewed with its insurance carrier
Tenant’s Permitted Use under this Lease and Landlord has been advised that the
Permitted Use does not currently subject Landlord to increased insurance
premiums. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.

 

10.3                           TENANT’S INSURANCE. Tenant shall maintain the
following coverages in the following amounts.

 

10.3.1                  Commercial General Liability Insurance covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant’s operations, and
contractual liabilities (covering the performance by Tenant of its indemnity
agreements) including the equivalent of the coverage provided by a Broad
Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in SECTION 10.1 of
this Lease, for limits of liability not less than:

 

Bodily Injury and

 

$4,000,000 each occurrence

Property Damage Liability

 

$4,000,000 annual aggregate

 

27

--------------------------------------------------------------------------------


 

Personal Injury Liability

 

$4,000,000 each occurrence

 

 

$4,000,000 annual aggregate

 

10.3.2                  Physical Damage Insurance covering any Alterations made
to the Premises in accordance with ARTICLE 8 of this Lease and property
insurance covering the Furniture and Tenant’s personal property, trade fixtures
and equipment in the Premises at 100% replacement cost. Such insurance shall be
written on an “all risks” of physical loss or damage basis, for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion.

 

10.3.3                  Worker’s Compensation and Employer’s Liability or other
similar insurance pursuant to all applicable commonwealth, state and local
statutes and regulations.

 

10.4                           FORM OF POLICIES. The minimum limits of policies
of insurance required of Tenant under this Lease shall in no event limit the
liability of Tenant under this Lease. Tenant’s liability insurance shall
(i) name Landlord, Landlord’s lender and Landlord’s managing agent, if any, as
an additional insured; (ii) specifically cover the liability assumed by Tenant
under this Lease, including, but not limited to, Tenant’s obligations under
SECTION 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-VII in Best’s Insurance Guide and licensed to do
business in the Commonwealth of Massachusetts; (iv) be primary insurance as to
all claims thereunder and provide that any insurance carried by Landlord is
excess and is non-contributing with any insurance requirement of Tenant; and
(v) provide that said insurance shall not be canceled or coverage reduced unless
ten (10) days’ prior written notice shall have been given to Landlord. Tenant
shall deliver evidence of such coverage to Landlord on or before the Lease
Commencement Date and at the time of any renewal thereof. In the event Tenant
shall fail to procure such insurance, or to deliver such evidence, including a
certificate of insurance, Landlord may, at its option, if Tenant fails to
provide evidence of such insurance within five (5) business days after notice
from Landlord, procure such policies for the account of Tenant, and the cost
thereof shall be paid to Landlord within five (5) business days after delivery
to Tenant of bills therefor.

 

10.5                           SUBROGATION. Landlord and Tenant shall cause
their insurers to waive, and Landlord and Tenant hereby expressly waive, all
rights of subrogation in their respective insurance policies during the Lease
Term.

 

10.6                           LANDLORD’S INSURANCE. Landlord shall insure the
Building (including the Building Structure and Building Systems) and the Project
during the Lease Term against loss or damage due to fire and other casualties
covered within the classification of fire and extended coverage at the full
replacement cost of the Buildings and other improvements which constitute the
Project (excluding footings and foundations). Such coverage shall be in such
amounts, from such companies, and on such other terms and conditions, as
Landlord may from time to time reasonably determine. Additionally, at the sole
option of Landlord, such insurance coverage may include the risk of flood damage
and additional hazards, a rental loss endorsement and one

 

28

--------------------------------------------------------------------------------


 

or more loss payee endorsements in favor of the holders of any mortgages or
deeds of trust encumbering the interest of Landlord in the Building or the
ground or underlying lessors of the Building, or any portion thereof. Landlord
shall maintain a Commercial General Liability Insurance policy covering the
insured against claims of bodily injury and personal injury, for limits of
liability not initially less than $5,000,000 each occurrence and $5,000,000
annual aggregate for each of bodily injury and personal injury.

 

ARTICLE 11

 

DAMAGE AND DESTRUCTION

 

11.1                           REPAIR OF DAMAGE BY LANDLORD. Tenant shall
promptly notify Landlord of any damage to, or affecting, the Premises resulting
from fire or any other casualty. If the Premises, the Building or any Common
Areas serving or providing access to the Premises shall be damaged by fire or
other casualty, Landlord shall promptly and diligently, subject to reasonable
delays for insurance adjustment or other delays due to Force Majeure, and
subject to all other TCCs of this ARTICLE 11, restore the Premises, the Building
and such Common Areas. Such restoration shall be to substantially the same
condition as existed prior to the casualty, except for modifications required by
zoning and building codes and other laws, provided that access to the Premises
and any common restrooms serving the Premises and Tenant’s use of the Premises
shall not be materially impaired. Upon the occurrence of any damage to the
Premises, upon notice (the “LANDLORD REPAIR NOTICE”) to Tenant from Landlord,
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant’s insurance required under
SECTION 10.3.2 of this Lease to the extent of the value of the Furniture, and
Landlord shall replace the Furniture to the extent of such insurance proceeds
or, if this Lease is terminated as a result of such casualty, Landlord shall
retain such proceeds. Upon receipt of any Landlord Repair Notice, and provided
this Lease has not terminated as provided in this ARTICLE 11, Tenant shall
proceed to restore and repair any injury or damage to the Alterations, trade
fixtures and equipment (to the extent the Building Structure and the Premises
are in commercially acceptable condition to proceed with restoration of
Alterations, trade fixtures and equipment), which have been completed or
installed by or on behalf of Tenant, in accordance with ARTICLE 8 of this Lease,
in the Premises and shall return such Alterations, trade fixtures and equipment
to substantially the same condition as existed prior to the casualty, except for
modifications required by zoning and building codes and other Applicable Laws.
Following delivery of a Landlord Repair Notice, prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord’s review and
approval, all plans, specifications and working drawings relating thereto, and
Landlord shall review and approve such plans and specifications and Tenant’s
contractors to be used for such work pursuant to the provisions of ARTICLE 8.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant’s business resulting in any way from such damage
or the repair thereof; provided however, that if such fire or other casualty
shall have damaged the Premises or Common Areas necessary to Tenant’s occupancy,
Landlord shall allow Tenant a proportionate abatement of Rent (and, to the
extent applicable, an adjustment to Tenant’s Share), to the extent Tenant is
unable to operate its business in the Premises (measured by the proportion of
square feet of the Premises in which Tenant is unable to operate as compared to
the total size of the Premises, and continuing until such time as such areas and
access thereto are restored substantially to their condition prior to the
casualty), regardless of whether Landlord is

 

29

--------------------------------------------------------------------------------


 

reimbursed from the proceeds of rental interruption insurance purchased or
required to be purchased by Landlord as part of Operating Expenses, during the
time and to the extent the Premises are unfit for occupancy for the purposes
permitted under this Lease, and not occupied by Tenant as a result thereof;
provided, further, however, that if the damage or destruction is due to the
negligence or intentional misconduct of Tenant, Tenant shall be responsible for
any reasonable, applicable insurance deductible (which shall be payable to
Landlord upon demand).

 

11.2                           LANDLORD’S OPTION TO REPAIR. Notwithstanding the
TCCs of SECTION 11.1 of this Lease, Landlord may elect not to rebuild and/or
restore the Premises, Building and/or Project, and instead terminate this Lease
(or the applicable portion thereof), by notifying Tenant in writing of such
termination within sixty (60) days after the date of discovery of the damage,
such notice to include a termination date giving Tenant sixty (60) days to
vacate the Premises, but Landlord may so elect only if the Premises, Building or
Project shall be damaged by fire or other casualty or cause, if one or more of
the following conditions is present: (i) in Landlord’s reasonable judgment,
repairs cannot reasonably be completed within nine (9) months after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the damage is not fully covered by Landlord’s
insurance policies required under this Lease; (iii) the damage occurs during the
last twelve (12) months of the Lease Term; or (iv) Landlord’s mortgagee does not
permit adequate insurance proceeds to be applied to the rebuilding or repair of
the Building or Project. Within sixty (60) days after the date of discovery of
the damage, if Landlord does not elect to terminate this Lease pursuant to
Landlord’s termination right as provided above, Landlord shall give Tenant
written notice of the estimated time required to repair the Premises, Building
and/or Project (the “Repair Estimate”). If the estimated time to repair the
Premises exceeds twelve (12) months (measured from the date of discovery of the
damage), then Tenant shall have the right to terminate this Lease upon written
notice given within thirty (30) days after receipt of Landlord’s Repair
Estimate, time being of the essence. If neither Landlord nor Tenant elects to
terminate this Lease pursuant to the termination right as provided above, and if
the repairs to be made by Landlord are not actually completed within twelve (12)
months of the date of discovery of the damage, as extended for Force Majeure
delays and/or delays in insurance adjustment as reasonably demonstrated by
Landlord to Tenant, Tenant shall have the right to terminate this Lease by
providing written notice to Landlord (the “DAMAGE TERMINATION NOTICE”), such
termination to be effective five (5) business days after Landlord’s receipt of
the Damage Termination Notice (the “DAMAGE TERMINATION DATE”); provided,
however, that Landlord shall have the right to suspend the occurrence of the
Damage Termination Date for a period of thirty (30) days after the Damage
Termination Date by delivering to Tenant, on or before the Damage Termination
Date, a certificate of Landlord’s contractor responsible for the repair of the
damage certifying that it is such contractor’s good faith judgment that the
repairs to be made by Landlord shall be completed within thirty (30) days after
the Damage Termination Date. If such repairs shall be completed prior to the
expiration of such thirty-day period, then the Damage Termination Notice shall
be of no force or effect, but if such repairs shall not be completed within such
thirty (30) day period, then this Lease shall terminate upon the expiration of
such thirty (30) day period.

 

11.3                           WAIVER OF STATUTORY PROVISIONS. The provisions of
this Lease, including this ARTICLE 11, constitute an express agreement between
Landlord and Tenant with respect to any and all damage to, or destruction of,
all or any part of the Premises, the Building or the Project, and any statute or
regulation of the Commonwealth of Massachusetts, with respect to any rights

 

30

--------------------------------------------------------------------------------


 

or obligations concerning damage or destruction in the absence of an express
agreement between the parties, and any other statute or regulation, now or
hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project.

 

ARTICLE 12

 

NON-WAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord
may accept such check or payment without prejudice to Landlord’s right to
recover the full amount due. No receipt of monies by Landlord from Tenant after
the termination of this Lease shall in any way alter the length of the Lease
Term or of Tenant’s right of possession hereunder, or after the giving of any
notice shall reinstate, continue or extend the Lease Term or affect any notice
given Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

ARTICLE 13

 

CONDEMNATION

 

13.1                           CONDEMNATION. If the whole or any part of the
Premises, Building or Project shall be taken by power of eminent domain or
condemned by any competent authority for any public or quasi-public use or
purpose, or if any adjacent property or street shall be so taken or condemned,
or reconfigured or vacated by such authority in such manner as to require the
use, reconstruction or remodeling of any part of the Premises, Building or
Project, and if as a result thereof Tenant cannot conduct its business
operations in substantially the same manner such business operations were
conducted prior to such taking while still retaining substantially the same
material rights and benefits it bargained to receive under this Lease, or if
Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation as a result thereof, Landlord and Tenant shall
each have the option to terminate this Lease on ninety (90) days notice (or such
shorter amount of time as is reasonable based on when Landlord and Tenant
learned of the effective date of the taking) to the other party effective as of
the date possession is required to be surrendered to the authority. Subject to
SECTION 13.2 below, Tenant shall not because of such taking assert any claim
against Landlord or the authority for any

 

31

--------------------------------------------------------------------------------


 

compensation because of such taking and Landlord shall be entitled to the entire
award or payment in connection therewith, except that Tenant shall have the
right to file any separate claim available to Tenant for any taking of Tenant’s
personal property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the TCCs of this Lease, and for moving
expenses, so long as such claims do not diminish the award available to Landlord
or its ground lessor, if any, with respect to the Building or Project, or its
mortgagee, and such claim is payable separately to Tenant. All Rent shall be
apportioned as of the date of such termination. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated. Notwithstanding anything to the contrary contained in
this ARTICLE 13, in the event of a temporary taking of all or any portion of the
Premises for a period of sixty (60) days or less, then this Lease shall not
terminate but the Base Rent and the Additional Rent shall be abated for the
period of such taking in proportion to the ratio that the amount of rentable
square feet of the Premises taken bears to the total rentable square feet of the
Premises. Subject to SECTION 13.2 below, Landlord shall be entitled to receive
the entire award made in connection with any such temporary taking. Landlord and
Tenant hereby waive the provisions of any statutes or other laws relating to the
termination of leases in the event of condemnation, and agrees that the rights
and obligations of the parties in such event shall be governed by the terms of
this Lease.

 

13.2                           TENANT’S RIGHT TO AWARD. Subject to the
provisions of SECTION 13.1 above, Tenant shall have the right to claim and
recover (i) the fair market value of the Alterations to the extent paid for
solely by Tenant, (ii) any sum awarded to Tenant for damages to or loss of
Tenant’s business, and (iii) such compensation as may be separately awarded or
recoverable by Tenant on account of any and all costs or losses related to
removing Tenant’s merchandise, furniture, fixtures, leasehold improvements, and
equipment to a new location.

 

ARTICLE 14

 

ASSIGNMENT AND SUBLETTING

 

14.1                           TRANSFERS. Tenant shall not: (A) mortgage,
pledge, hypothecate, encumber, or permit any lien to attach to this Lease or any
interest hereunder without the prior written consent of Landlord, which consent
may be withheld in Landlord’s sole discretion; nor (B) without the prior written
consent (except as otherwise provided in SECTION 14.7 below) of Landlord, which
consent will not be unreasonably withheld, conditioned or delayed, assign, or
otherwise transfer, this Lease or any interest hereunder, permit any assignment,
or other transfer of this Lease or any interest hereunder by operation of law,
sublet the Premises or any part thereof, or enter into any license or concession
agreements or otherwise permit the occupancy or use of the Premises or any
part thereof by any persons other than Tenant and its employees and contractors;
(all of the foregoing (in Clauses (A) and (B)) are hereinafter sometimes
referred to collectively as “TRANSFERS” and any person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
“TRANSFEREE”). If Tenant desires Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the “TRANSFER NOTICE”) shall
include (i) the proposed effective date of the Transfer, which shall not be less
than twenty (20) days nor more than ninety (90) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “SUBJECT SPACE”), (iii) all of the TCCs of the proposed
Transfer and the consideration therefor, including calculation of the “TRANSFER

 

32

--------------------------------------------------------------------------------


 

PREMIUM,” as that term is defined in SECTION 14.3 below, in connection with such
Transfer, (iv) the name and address of the proposed Transferee, and a copy of
all existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer
(excluding confidential information and documents (other than financial
information required pursuant to subsection (v) below) as determined by Tenant
in its reasonable business judgment), (v) current financial statements of the
proposed Transferee certified by an officer, partner or owner thereof, business
credit and personal references and history of the proposed Transferee and any
other information required by Landlord which will enable Landlord to determine
the financial responsibility, character, and reputation of the proposed
Transferee, nature of such Transferee’s business and proposed use of the Subject
Space and (vi) an executed estoppel certificate from Tenant in the form attached
hereto as EXHIBIT E. Any Transfer made without Landlord’s prior written consent
shall, at Landlord’s option, be null, void and of no effect, and shall, at
Landlord’s option, constitute a default by Tenant under this Lease. Whether or
not Landlord consents to any proposed Transfer, Tenant shall, within thirty (30)
days after written request by Landlord, reimburse Landlord for all reasonable
and actual out-of-pocket third-party costs and expenses incurred by Landlord in
connection with its review of a proposed Transfer; provided that such costs and
expenses shall not exceed One Thousand and No/100 Dollars ($1,000.00) for a
Transfer in the ordinary course of business.

 

14.2                           LANDLORD’S CONSENT. Landlord shall not
unreasonably withhold, condition or delay its consent to any proposed Transfer
under clause 14.1(B) of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any Applicable Law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:

 

14.2.1                  The Transferee is of a character or reputation or
engaged in a business which is not consistent with the quality of the Building
or the Project;

 

14.2.2                  The Transferee intends to use the Subject Space for
purposes which are not permitted under this Lease;

 

14.2.3                  The Transferee is either a governmental agency or
instrumentality thereof;

 

14.2.4                  Tenant is or has been in default beyond any applicable
notice and cure period under this Lease prior to the date of the Transfer;

 

14.2.5                  The Transferee’s financial worth and/or financial
stability is insufficient to meet the proposed financial obligations on the date
consent is requested;

 

14.2.6                  The Transferee is an existing tenant of the Project and
Landlord has other comparable space available in the Project;

 

14.2.7                  The parking requirements of the Transferee are in excess
of the proportionate share of parking which would be allocable to the Subject
Space based on the

 

33

--------------------------------------------------------------------------------


 

rentable square footage of the Subject Space compared to the total rentable
square footage of the Project;

 

14.2.8                  The Transfer would entail any alterations which would
lessen the value of the leasehold improvements in the Premises; or

 

14.2.9                  There is an uncured event of default under the Lease or
Tenant has defaulted in the payment of rent (beyond applicable notice and grace
provisions) more than two times in the prior twelve month period.

 

If Landlord consents to any Transfer pursuant to the TCCs of this SECTION 14.2
(and does not exercise any recapture rights Landlord may have under SECTION 14.4
of this Lease), Tenant may within one (1) month after Landlord’s consent, but
not later than the expiration of said one-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set form in the Transfer Notice furnished by Tenant to
Landlord pursuant to SECTION 14.1 of this Lease, provided that if there are any
material changes in the terms and conditions from those specified in the
Transfer Notice (i) such that Landlord would initially have been entitled to
refuse its consent to such Transfer under this SECTION 14.2, or (ii) which would
cause the proposed Transfer to be materially more favorable to the Transferee
than the terms set forth in Tenant’s original Transfer Notice, Tenant shall
again submit the Transfer to Landlord for its approval and other action under
this ARTICLE 14 (including Landlord’s right of recapture, if any, under
SECTION 14.4 of this Lease). Notwithstanding anything to the contrary in this
Lease, if Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent under SECTION 14.2 or otherwise has
breached or acted unreasonably under this ARTICLE 14, their remedies shall be
restricted to a declaratory judgment and an injunction for the relief sought,
and shall exclude money damages. Tenant shall indemnify, defend and hold
harmless Landlord from any and all liability, losses, claims, damages, costs,
expenses, causes of action and proceedings involving any third party or parties
(including without limitation Tenant’s proposed subtenant or assignee) who claim
they were damaged by Landlord’s wrongful withholding or conditioning of
Landlord’s consent.

 

14.3                           TRANSFER PREMIUM. If Landlord consents to a
Transfer, as a condition thereto which the parties hereby agree is reasonable,
Tenant shall pay to Landlord fifty percent (50%) of any “Transfer Premium,” as
that term is defined in this SECTION 14.3, received by Tenant from such
Transferee. “TRANSFER PREMIUM” shall mean all rent, additional rent or other
consideration payable by such Transferee in connection with the Transfer in
excess of the Rent and Additional Rent payable by Tenant under this Lease during
the term of the Transfer on a per rentable square foot basis if less than all of
the Premises is transferred, after deducting all expenses incurred by Tenant
(i) in making any changes, alterations and improvements to the Premises in
connection with the Transfer, (ii) any free base rent provided to the
Transferee, (iii) any brokerage commissions or legal fees paid to third parties
in connection with the Transfer, and (iv) any architectural or engineering
expenses incurred by Tenant. “Transfer Premium” shall also include, but not be
limited to, bonus money or other cash consideration paid by Transferee to Tenant
in connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer. In the calculations of the Rent (as it relates to
the Transfer Premium calculated under this SECTION 14.3),

 

34

--------------------------------------------------------------------------------

 


 

and the Transferee’s Rent, the Rent paid during each annual period for the
Subject Space, and the Transferee’s Rent shall be computed after adjusting such
rent to the actual effective rent to be paid, taking into consideration any and
all leasehold concessions granted in connection therewith, including, but not
limited to, any rent credit and tenant improvement allowance. For purposes of
calculating any such effective rent all such concessions shall be amortized on a
straight-line basis over the relevant term.

 

14.4                           LANDLORD’S OPTION AS TO SUBJECT SPACE. In the
event that a proposed Transfer, if consented to, would cause fifty percent (50%)
or more of the Premises to be assigned or subleased to a party other than
Original Tenant (that is, EXACT Sciences Corporation) and/or its Affiliates,
then notwithstanding anything to the contrary contained in this ARTICLE 14,
Landlord shall have the option, by giving written notice (the “LANDLORD
RECAPTURE NOTICE”) to Tenant within thirty (30) days after receipt of any
Transfer Notice, to recapture the Subject Space. Within five (5) business days
of its receipt of the Landlord Recapture Notice, Tenant may, by written notice
to Landlord, withdraw its Transfer Notice (the “TENANT SUBLEASE WITHDRAWAL
NOTICE”). Provided Tenant does not deliver a Tenant Sublease Withdrawal Notice
pursuant to the preceding sentence, the Landlord Recapture Notice shall cancel
and terminate this Lease with respect to the Subject Space as of the date stated
in the Transfer Notice as the effective date of the proposed Transfer until the
last day of the term of the Transfer as set forth in the Transfer Notice (or at
Landlord’s option, shall cause the Transfer to be made to Landlord or its agent,
in which case the parties shall execute the Transfer documentation promptly
thereafter). In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, the Rent reserved herein
shall be prorated on the basis of the number of rentable square feet retained by
Tenant in proportion to the number of rentable square feet contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of the same. If Landlord declines, or fails to elect in a timely
manner to recapture the Subject Space under this SECTION 14.4, then, provided
Landlord has consented to the proposed Transfer, Tenant shall be entitled to
proceed to transfer the Subject Space to the proposed Transferee, subject to
provisions of this ARTICLE 14.

 

14.5                           EFFECT OF TRANSFER. If Landlord consents to a
Transfer, (i) the TCCs of this Lease shall in no way be deemed to have been
waived or modified, (ii) such consent shall not be deemed consent to any further
Transfer by either Tenant or a Transferee, (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer, and (iv) no Transfer relating to this
Lease or agreement entered into with respect thereto, whether with or without
Landlord’s consent, shall relieve Tenant from any liability under this Lease,
including, without limitation, in connection with the Subject Space. Landlord or
its authorized representatives shall have the right at all reasonable times and
upon reasonable prior notice to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than five percent (5%), Tenant shall pay Landlord’s costs of
such audit.

 

14.6                           OCCURRENCE OF DEFAULT. Any Transfer hereunder
shall be subordinate and subject to the provisions of this Lease, and if this
Lease shall be terminated during the term of any

 

35

--------------------------------------------------------------------------------


 

Transfer, Landlord shall have the right to: (i) treat such Transfer as cancelled
and repossess the Subject Space by any lawful means, or (ii) require that such
Transferee attorn to and recognize Landlord as its landlord under any such
Transfer. If Tenant shall be in default under this Lease beyond any applicable
notice and cure periods, Landlord is hereby authorized to direct any Transferee
to make all payments under or in connection with the Transfer directly to
Landlord (which Landlord shall apply towards Tenant’s obligations under this
Lease) until such default is cured. Such Transferee shall rely on any
representation by Landlord that Tenant is in default hereunder, without any need
for confirmation thereof by Tenant. Upon any assignment, the assignee shall
assume in writing all obligations and covenants of Tenant thereafter to be
performed or observed under this Lease. No collection or acceptance of rent by
Landlord from any Transferee shall be deemed a waiver of any provision of this
ARTICLE 14 or the approval of any Transferee or a release of Tenant from any
obligation under this Lease, whether theretofore or thereafter accruing. In no
event shall Landlord’s enforcement of any provision of this Lease against any
Transferee be deemed a waiver of Landlord’s right to enforce any term of this
Lease against Tenant or any other person.

 

14.7                           NON-TRANSFERS. Notwithstanding anything to the
contrary contained in this ARTICLE 14, an assignment or subletting of all or a
portion of the Premises to any entity which is controlled directly or indirectly
by Tenant, or which entity controls, directly or indirectly, Tenant (in each
such case, an “AFFILIATE”), or any entity which owns or is owned by an
Affiliate, or any assignment by operation of law or otherwise resulting from any
merger or consolidation of Tenant or to any entity which purchases all or
substantially all the stock or assets of Tenant, shall not be deemed a Transfer
under this ARTICLE 14, provided that at least ten (10) business days prior to
such assignment or sublease (or, if precluded by applicable securities laws from
giving advance notice, within ten (10) business days after such assignment or
sublease, or, if later, promptly after Tenant is legally permitted to
inform Landlord): (i) Tenant notifies Landlord of any such assignment or
sublease and certifies that the applicable Transfer is to an Affiliate; and
(iii) such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease. In the event an assignment or sublease to an
Affiliate is made pursuant to the TCCs of this SECTION 14.7, Tenant shall not be
relieved of its obligations under this Lease. “CONTROL,” as used in this
SECTION 14.7, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether by ownership of voting securities, by contract or otherwise.

 

ARTICLE 15

 

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

 

15.1                           SURRENDER OF PREMISES. No act or thing done by
Landlord or any agent or employee of Landlord during the Lease Term shall be
deemed to constitute an acceptance by Landlord of a surrender of the Premises
unless such intent is specifically acknowledged in writing by Landlord or its
management company. The delivery of keys to the Premises to Landlord or any
agent or employee of Landlord shall not constitute a surrender of the Premises
or effect a termination of this Lease, whether or not the keys are thereafter
retained by Landlord, and notwithstanding such delivery Tenant shall be entitled
to the return of such keys at any reasonable time upon request until this Lease
shall have been properly terminated. The

 

36

--------------------------------------------------------------------------------


 

voluntary or other surrender of this Lease by Tenant, whether accepted by
Landlord or not, or a mutual termination hereof, shall not work a merger, and at
the option of Landlord shall operate as an assignment to Landlord of all
subleases or subtenancies affecting the Premises or terminate any or all such
sublessees or subtenancies.

 

15.2                           REMOVAL OF TENANT PROPERTY BY TENANT. Upon the
expiration of the Lease Term, or upon any earlier termination of this Lease,
Tenant shall, subject to the provisions of this ARTICLE 15, quit and surrender
possession of the Premises to Landlord in as good order and condition as when
Tenant took possession and as thereafter improved by Landlord and/or Tenant,
reasonable wear and tear, damage due to casualty or condemnation, or repairs
which are specifically made the responsibility of Landlord hereunder excepted.
Upon such expiration or termination, Tenant shall, without expense to Landlord,
remove or cause to be removed from the Premises all debris and rubbish, and such
items of furniture (excepting the Furniture), equipment, business and trade
fixtures, free-standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises (excluding, however, Tenant’s Alterations), and Tenant
shall repair at its own expense all damage to the Premises and Building to the
extent resulting from such removal.

 

ARTICLE 16

 

HOLDING OVER

 

16.1                           AFTER EXPIRATION OR EARLIER TERMINATION OF LEASE
TERM. If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not, except as set
forth below, constitute a renewal hereof or an extension for any further term,
and in such case Rent shall be payable at a monthly rate equal to the product of
(i) the Rent applicable during the last rental period of the Lease Term under
this Lease, and (ii) one hundred fifty percent (150%). Such month-to-month
tenancy shall be subject to every other applicable TCCs contained herein. For
purposes of this ARTICLE 16, a holding over shall include Tenant’s remaining in
the Premises after the expiration or earlier termination of the Lease Term, as
required pursuant to the TCCs of SECTION 8.5, above, to remove any Alterations
located within the Premises and complete Tenant’s restoration obligations.
Nothing contained in this ARTICLE 16 shall be construed as consent by Landlord
to any holding over by Tenant, and Landlord expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. The
provisions of this ARTICLE 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender and
any lost profits to Landlord resulting therefrom.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 17

 

ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord,
Tenant, shall execute, acknowledge and deliver to Landlord an estoppel
certificate, which, as submitted by Landlord, shall be substantially in the
form of EXHIBIT E or EXHIBIT E-1, attached hereto, or such other substantially
similar form containing such other information as shall be reasonably requested
by any prospective mortgagee or purchaser of the Project, or any portion
thereof, indicating therein any exceptions thereto that may exist at that time.
Any such certificate may be relied upon by any prospective mortgagee or
purchaser of all or any portion of the Project.

 

ARTICLE 18

 

SUBORDINATION

 

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances
(collectively, “LIENHOLDERS”), or the lessors under such ground lease or
underlying leases require in writing that this Lease be superior thereto. Tenant
covenants and agrees in the event any proceedings are brought for the
foreclosure of any such mortgage or deed in lieu thereof (or if any ground lease
is terminated), to attorn (so long as lienholder provides Tenant with its
standard form of Nondisturbance Agreement), without any deductions or set-offs
whatsoever, to the lienholder or purchaser or any successors thereto upon any
such foreclosure sale or deed in lieu thereof (or to the ground lessor), if so
requested to do so by such purchaser or lienholder or ground lessor, and to
recognize such purchaser or lienholder or ground lessor as the lessor under this
Lease. Landlord’s interest herein may be assigned as security at any time to any
lienholder. Landlord shall obtain a non-disturbance agreement(s) between Tenant
and all current and future lienholders (the “NONDISTURBANCE Agreement”). The
Nondisturbance Agreement from Landlord’s current mortgagee shall be in the
form attached hereto as EXHIBIT I; otherwise, the form shall be reasonably
satisfactory to both Tenant and the applicable lienholder. Provided that Tenant
has received such Nondisturbance Agreement, Tenant shall, within ten
(10) business days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases in accordance with the TCCs of this
ARTICLE 18. Tenant waives the provisions of any current or future statute,
rule or law which may give or purport to give Tenant any right or election to
terminate or otherwise adversely affect this Lease and the obligations of the
Tenant hereunder in the event of any foreclosure proceeding or sale.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 19

 

DEFAULTS: REMEDIES

 

19.1                           EVENTS OF DEFAULT. The occurrence of any of the
following shall constitute a default of this Lease by Tenant:

 

19.1.1                  Any failure by Tenant to pay any Rent or any other
charge required to be paid under this Lease, or any part thereof, when due
unless such failure is cured within five (5) business days, provided, however,
Landlord shall be required to give written notice to Tenant of such failure not
more than two times in any twelve month period, after which Tenant shall be in
default without the requirement of notice if Tenant fails to make such payments
on or before the due date; or

 

19.1.2                  Any failure by Tenant to observe or perform any other
provision, covenant or condition of this Lease to be observed or performed by
Tenant where such failure continues for thirty (30) days after written notice
thereof from Landlord to Tenant; provided that if the nature of such default is
such that the same cannot reasonably be cured within a thirty (30) day period,
Tenant shall not be deemed to be in default if it diligently commences such cure
within such period and thereafter diligently proceeds to rectify and cure such
default within sixty (60) days after such written notice; or

 

19.1.3                  (a) The making by Tenant of any general arrangement or
general assignment for the benefit of creditors; (b) Tenant becomes a “debtor”
as defined in 11 U.S.C. ss. 101 or any successor statute thereto (unless, in the
case of a petition filed against Tenant, the same is dismissed within sixty (60)
days); (c), the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; (d) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within sixty (60)
days or the date of any sooner sale of any of such assets; or (e) Tenant shall
become subject to any proceeding in bankruptcy or insolvency.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 

19.2                           REMEDIES UPON DEFAULT. Upon the occurrence of any
event of default by Tenant, Landlord shall have, in addition to any other
remedies available to Landlord at law or in equity (all of which remedies shall
be distinct, separate and cumulative), the option to pursue any one or more of
the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.

 

19.2.1                  Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, use any lawful means to expel or remove Tenant
and any other person who may be occupying the Premises or any part

 

39

--------------------------------------------------------------------------------


 

thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

 

(i)            The worth at the time of award of the unpaid rent which had been
earned at the time of such termination; plus

 

(ii)           The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(iii)          The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(iv)          At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.

 

The term “RENT” as used in this SECTION 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the TCCs of
this Lease, whether to Landlord or to others. As used in Paragraphs
19.2.1(i) and (ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in ARTICLE 25 of this Lease through the
date of any judgment against Tenant, but in no case greater than the maximum
amount of such interest permitted by law. As used in Paragraph
19.2.l(iii) above, the “worth at the time of award” shall be computed by
discounting future liabilities after the date of any judgment against Tenant at
the discount rate of the Federal Reserve Bank of New York.

 

19.2.2                  Maintain Tenant’s right to possession in which case this
Lease shall continue in effect whether or not Tenant shall have vacated or
abandoned the Premises. In such event, Landlord shall be entitled to enforce all
of Landlord’s rights and remedies under this Lease, including the right to
recover the rent as it becomes due hereunder. No action by Landlord shall be
deemed a termination of this Lease except written notice by Landlord delivered
to Tenant expressly declaring a termination of this Lease. If Landlord maintains
Tenant’s right to possession, Landlord may thereafter elect to terminate this
Lease.

 

19.2.3                  Terminate this Lease and, in addition to any recoveries
Landlord may seek under SECTION 19.2.1, bring an action to reenter and regain
possession of the Premises in the manner provided by the laws of the
Commonwealth of Massachusetts then in effect.

 

19.2.4                  Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the Commonwealth of
Massachusetts.

 

19.2.5                  Landlord shall at all times have the rights and remedies
(which shall be cumulative with each other and cumulative and in addition to
those rights and remedies available under SECTIONS 19.2.1 through 19.2.4, above,
or any law or other provision of this Lease), without prior demand or notice
except as required by applicable law, to seek any

 

40

--------------------------------------------------------------------------------


 

declaratory, injunctive or other equitable relief, and specifically enforce this
Lease, or restrain or enjoin a violation or breach of any provision hereof;
provided, however, that Landlord shall use commercially reasonable efforts to
mitigate damages.

 

19.3                           SUBLEASES OF TENANT. If Landlord elects to
terminate this Lease on account of any default by Tenant, as set forth in this
ARTICLE 19, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. If Landlord has terminated this Lease and elected to succeed to
Tenant’s interest in any such subleases, licenses, concessions or arrangements,
Tenant shall, as of the date of notice by Landlord of such election, have no
further right to or interest in the rent or other consideration receivable
thereunder.

 

19.4                           NO RELIEF FROM FORFEITURE AFTER DEFAULT. Tenant
waives all rights of redemption or relief from forfeiture under any present or
future laws or statutes, in the event Tenant is evicted or Landlord otherwise
lawfully takes possession of the Premises by reason of any default by Tenant
under this Lease.

 

19.5                           EFFORTS TO RELET. No re-entry or repossession,
repairs, maintenance, changes, alterations and additions, reletting, appointment
of a receiver to protect Landlord’s interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant’s obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant. Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.

 

19.6                           LANDLORD DEFAULT. Notwithstanding anything to the
contrary set forth in this Lease, Landlord shall be in default in the
performance of any obligation required to be performed by Landlord pursuant to
this Lease if Landlord fails to perform such obligation within thirty (30) days
after the receipt of written notice from Tenant specifying in detail Landlord’s
failure to perform; provided, however, if the nature of Landlord’s obligation is
such that more than thirty (30) days are required for its performance, then
Landlord shall not be in default under this Lease if it shall commence such
performance within such thirty (30) day period and thereafter diligently pursues
the same to completion. Tenant shall provide a copy of any notice of default
given to Landlord to Landlord’s mortgagee and Landlord’s mortgagee shall have
the right to cure any such default on behalf of the Landlord within thirty days
after the receipt of such notice, provided, however, if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default under this Lease if
Landlord’s mortgagee shall commence such performance within such thirty (30) day
period and thereafter diligently pursues the same to completion. Upon any such
default by Landlord (following such notice and opportunity to cure) under this
Lease, Tenant may, except as otherwise specifically provided in this Lease to
the contrary, exercise any of its rights provided at law or in equity, provided,
however, except as expressly provided in SECTIONS 11.1, and 13.1, Tenant shall
have no right to offset or withhold the payment of Rent or to terminate this
Lease as the result of Landlord’s default.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 20

 

COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that subject to Tenant’s performance of its obligations under
this Lease Tenant shall, during the Lease Term, peaceably and quietly have, hold
and enjoy the Premises subject to the terms, covenants, conditions, provisions
and agreements hereof without interference by any persons lawfully claiming by
or through Landlord. The foregoing covenant is in lieu of any other covenant
express or implied.

 

ARTICLE 21

 

SECURITY DEPOSIT

 

21.1                           SECURITY DEPOSIT. Upon execution and delivery of
this Lease, Tenant shall provide a security deposit in the amount set forth in
the Summary (the “Security Deposit”), to be held by Landlord without liability
for interest (unless required by State laws) as security for the performance of
Tenant’s obligations hereunder. The Security Deposit is not an advance payment
of Rent or a measure of Tenant’s liability for damages. Landlord may, from time
to time, without prejudice to any other remedy, use all or a portion of the
Security Deposit to satisfy past due Rent or to cure any uncured default by
Tenant. If Landlord uses all or a portion of the Security Deposit, Tenant shall
on demand restore the Security Deposit to its original amount. Landlord shall
return any unapplied cash portion of the Security Deposit (plus accrued
interest, if Landlord is required by State law to pay interest on the Security
Deposit) to Tenant within forty five (45) days after the later to occur of:
(1) the date Tenant surrenders possession of the Premises in accordance with
this Lease; or (2) the Lease Expiration Date. Unless required by State law,
Landlord shall not be required to keep the Security Deposit separate from its
other accounts.

 

21.2                           LETTER OF CREDIT. The Security Deposit may be in
the form of an irrevocable standby letter of credit in favor of Landlord as
beneficiary. Upon Landlord’s sole but reasonable determination that an event of
default has occurred under the Lease, Landlord, in addition to all other rights
and remedies provided under the Lease, shall have the right to draw from the
letter of credit and apply the proceeds, or any part thereof, to amounts owing
under the Lease; but Tenant’s liability under the Lease shall thereby be
discharged but only to the extent that such draws cover the amount in default
and Tenant shall remain liable for any amounts that such draws shall be
insufficient to pay. Landlord is not required to exhaust any or all rights and
remedies available at law or equity against Tenant before resorting to the
letter of credit. In the event the letter of credit shall not be utilized for
any purposes herein permitted, then such letter of credit shall be returned by
Landlord to Tenant within forty-five (45) days after the expiration of the Term
of this Lease. Landlord shall reimburse Tenant for the annual cost of such
letter of credit, by means of a rent credit, up to, but not to exceed a credit
equal to 1% of the required amount of the letter of credit, per year, which
credit shall be pro-rated annually against Base Rent due for the entire year.
The following terms and conditions shall govern the letter of credit:

 

(i)                                     The letter of credit shall be in favor
of Landlord, or, at Landlord’s election, the Landlord’s mortgagee, shall be
issued by a commercial bank reasonably acceptable

 

42

--------------------------------------------------------------------------------


 

to Landlord and be in the form substantially similar to the form of letter of
credit attached hereto as EXHIBIT H (the form of which shall be deemed
“reasonably acceptable” to Landlord), provided, however, that the final maturity
date, if any, set forth in any letter of credit acceptable to Landlord shall
not, in any event, diminish the obligation of Tenant to maintain such an
irrevocable letter of credit in favor of Landlord through the date set forth in
subsection 21.2 (ii) below. The issuing bank shall have a Standard & Poors
rating of “A” or better (and Tenant shall provide evidence annually that the
issuer continues to meet this standard, and if it does not, Tenant shall replace
the letter or credit within twenty (20) days after Landlord’s request with a
letter of credit meeting all the requirements of this Section 21.2, and Tenant’s
failure to do so shall be deemed to be an event of default entitling the
beneficiary of the letter of credit to draw thereon), shall comply with all of
the terms and conditions of this Lease and shall otherwise be in form reasonably
acceptable to Landlord. The initial letter of credit shall have an expiration
date not earlier than August 15, 2004.

 

(ii)                                  The letter of credit or any replacement
letter of credit shall be irrevocable for the term thereof and shall
automatically renew on a year to year basis until a period ending not earlier
than forty-five (45) days after the then current Expiration Date of this Lease
without any action whatsoever on the part of Landlord; provided that the issuing
bank shall have the right not to renew the letter of credit by giving written
notice to Landlord not less than sixty (60) days prior to the expiration of the
then current term of the letter of credit that it does not intend to renew the
letter of credit. Tenant understands that the election by the issuing bank not
to renew the letter of credit shall not, in any event, diminish the obligation
of Tenant to maintain such an irrevocable letter of credit in favor of Landlord
through such date.

 

(iii)                               Landlord, or the beneficiary of the letter
of credit, shall have the right from time to time to make one or more draws on
the letter of credit at any time that Landlord has determined that an event of
default has occurred under this Lease, or that Landlord is entitled to draw on
the letter of credit pursuant to subsection (vi) below. Funds may be drawn down
on the letter of credit upon presentation to the issuing bank of Landlord’s (or
Landlord’s then managing agent’s) certificate stating as follows:

 

“The undersigned is entitled to draw on this letter of credit pursuant to that
certain Lease dated January    , 2003 between                    , Landlord, and
EXACT Sciences Corporation, Tenant, as amended from time to time”

 

(iv)                              Tenant acknowledges and agrees (and the letter
of credit shall so state) that the letter of credit shall be honored by the
issuing bank without inquiry as to the truth of the statements set forth in such
draw request and regardless of whether the Tenant disputes the content of such
statement.

 

(v)                                 Landlord shall have the right to transfer
the letter of credit to Landlord’s mortgagee, without cost to landlord or its
mortgagee. In the event of a transfer of Landlord’s interest in the Premises,
Landlord shall have the right to transfer the letter of credit to the transferee
without cost to Landlord or its transferee, and thereupon the Landlord shall,
without any further agreement between the parties, be released by Tenant from
all liability therefor, and

 

43

--------------------------------------------------------------------------------


 

it is agreed that the provisions hereof shall apply to every transfer or
assignment of said letter of credit to a new landlord.

 

(vi)                              Without limiting the generality of the
foregoing, if the letter of credit expires earlier than forty-five days after
the Expiration Date, or the issuing bank notifies Landlord that it shall not
renew the letter of credit, Landlord shall accept a renewal thereof or
substitute letter of credit (such renewal or substitute letter of credit to be
in effect not later than thirty (30) days prior to the expiration thereof),
irrevocable and automatically renewable as above provided to the date which is
forty-five days after the Expiration Date upon the same terms as the expiring
letter of credit or upon such other terms as may be acceptable to Landlord.
However, if (i) the letter of credit is not timely renewed, or (ii) a substitute
letter of credit, complying with all of the terms and conditions of this
Article 21 is not timely received, the beneficiary may present such letter of
credit to the issuing bank, and the entire sum so obtained shall be paid to the
beneficiary, to be held until Tenant would otherwise be entitled to the return
of the letter of credit, subject to Landlord’s right to apply such sums as
permitted under this Lease.

 

21.3                           REDUCTION IN SECURITY DEPOSIT. Provided that
there is not then existing an uncured event of default under this Lease, and
provided further that Tenant has not defaulted in the payment of Rent (after
notice and opportunity to cure, if applicable) more than twice during the term
of this Lease, the Security Deposit shall decline by $100,000 per year on the
second, third, fourth, fifth and sixth anniversaries of the Rent Commencement
Date. In no event shall the Security Deposit total less than $500,000.00.

 

ARTICLE 22

 

BACK-UP GENERATOR

 

22.1                           EXISTING SYSTEM. Electrical service for the
Building is supplied by National Grid. The existing generator at the Bulding
supports life-safety systems within the Building, and may also be used by other
tenants of the Project. Subject to system capacity, Tenant shall have the right
to install two 60-AMP circuits on the UPS system and back-up generator currently
existing at the Building at Tenant’s sole cost and expense. Landlord makes no
representation or warranty concerning the said UPS system and/or back-up
generator and SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES,
INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTIBILITY OR FITNESS FOR A
PARTICULAR PURPOSE. TENANT’S USE OF, INTENDED USE OF, AND/OR RELIANCE ON SAID
UPS SYSTEM AND/OR BACK-UP GENERATOR SHALL BE AT TENANT’S SOLE RISK. The UPS
system and back-up generator shall be separately metered and Tenant shall be
responsible for a pro-rata share of electrical and maintenance costs and
expenses. Landlord shall have no obligation to maintain, repair, service or
replace said UPS System and/or back-up generator.

 

22.2                           TENANT’S GENERATOR. In the event that Tenant
requires its own emergency back up generator, subject to there being an adequate
space in Landlord’s sole judgment where such generator could be located without
diminishing the aesthetics of the Project, and subject to

 

44

--------------------------------------------------------------------------------


 

Tenant’s obtaining all governmental permits and approvals required in connection
therewith at the sole cost and expense of Tenant, and Landlord’s approval (which
shall not be unreasonably withheld or delayed) of plans and specifications
indicating, without limitation, sizes, profiles, screening and proposed
location, Tenant shall be permitted to install, use and maintain, at Tenant’s
sole cost and expense: (a) one exterior pad mounted emergency back-up generator
to service its needs at the Project consisting of a exterior concrete pad,
together with appurtenant items of equipment including fittings, switches, and
cabling, and such perimeter wooden fencing and landscaping to shield the
generator from view, and acoustical insulation as may be reasonably required by
Landlord (such equipment and appurtenances, collectively, the “Generator”). The
plans submitted to Landlord for approval shall show any access Tenant
may require outside the Premise for vertical and horizontal access paths from
Tenant’s Generator to the Building’s data closet. Tenant shall be responsible
for providing all additional support required to the structure of the Building.
Tenant shall insure that any penetrations into the Building related to the
Generator are properly sealed. Tenant represents and warrants the Generator is
for the sole purpose of storing diesel fuel and generating emergency power in
the event of a power outage in the Premises. No changes in the specifications or
location of the Generator shall be permitted without the prior written consent
of Landlord, such consent not to be unreasonably withheld, conditioned, or
delayed. Notwithstanding anything to the contrary, the Generator shall be
located on grade, and shall not include any underground storage tank, or piping
other than for electrical transmission.

 

22.3                           Tenant represents and warrants to Landlord that
it is (and upon installation, shall be) the sole owner of the Generator, free
and clear of all liens and encumbrances and that the Project shall not ever be
subject to any liens, claims or encumbrances, including construction/ mechanic’s
lien claims arising by reason of the presence of the Generator at the Project,
or its installation, maintenance or removal. Landlord expressly disclaims any
interest or ownership to any portion of the Generator, including any fuel,
lubricant or component.

 

22.4                           Tenant shall use the Generator solely for its
business in the Premises and not for other purposes or by unrelated third
parties. Tenant’s installation, use, maintenance and removal of the Generator
shall be undertaken by Tenant in full compliance with all applicable rules,
regulations and legal requirements and shall be subject to all governmental
permits and approvals applicable thereto, including municipal, Town of
Marlborough and other governmental approvals, which Tenant shall secure and
maintain at its sole cost and expense, holding Landlord harmless from any
violation thereof.

 

22.5                           Tenant shall be solely responsible for all costs
related to the Generator including, without limitation, the purchase,
installation, maintenance, insurance, and repair of the Generator, the
relocation and /or replacement of any existing landscaping to accommodate
placement of the Generator, and the repair of any damage to the Building and/or
the Project related thereto. The Generator shall be installed and maintained in
a good and workmanlike manner by professional contractors, and in compliance
with the provisions of Article 8. Tenant’s installation, operation, maintenance
and removal of the Generator shall be subject to Landlord’s inspection and
technical review, the reasonable cost of which shall be borne by Tenant.

 

45

--------------------------------------------------------------------------------


 

22.6                           Tenant agrees to remove the Generator including
the concrete pad and appurtenant electrical conduits, and to restore the area of
the Project and Building affected by the installation, use and operation of the
Generator to its condition prior to such installation prior to the expiration or
earlier termination of the Lease Term and to provide Landlord at least fifteen
days advance written notice of its intent to undertake such removal, and an
opportunity to be present during such removal and restoration. If Tenant fails
to complete such removal and restoration prior to the expiration of the Lease
Term, then Landlord shall have the right (but not the obligation) to complete
such removal and restoration at Tenant’s cost and expense, and Tenant shall
reimburse Landlord for such cost and expense upon demand.

 

22.7                           Tenant represents and warrants the Generator and
its use and operation shall comply with all environmental laws, rules and
regulations. Tenant shall provide Landlord with copies of all inspection reports
for the Generator (which shall be conducted at least annually) and copies of any
correspondence, notices or other communications from any governmental authority
concerning the Generator. Subject to the foregoing, Landlord hereby consents to
Tenant’s storing diesel fuel in the fuel tank comprising part of the Generator,
such storage being in strict compliance with all applicable laws, rules and
regulations.

 

22.8                           Tenant shall be responsible for and shall
maintain any license, permit or registration requirements relating to the
installation or use of the Generator or the storage of fuel at the Generator in
the above ground storage tank. Tenant shall, at Landlord’s request, provide a
letter representing that no leaks have occurred and the same shall be subject to
Landlord’s inspection. In connection with any expiration or sooner termination
of the Lease, Landlord shall have the right to cause the Generator to be
inspected by an environmental consultant to determine whether any spills or
discharges have occurred which require remediation. In the event such inspection
discloses no need for remediation, then Landlord shall bear the cost of the
inspection. If such inspection discloses necessary remediation, then Tenant
shall bear the cost of the inspection and shall remediate any identified areas
of concern to applicable standards at its sole cost and expense. In either
event, Landlord shall, upon receipt of the environmental inspection report,
deliver a copy of it to Tenant.

 

22.9                           Tenant agrees to indemnify, defend and hold
harmless Landlord and its partners, employees, contractors, agents and
representatives from and against any claims, loss or damage arising or asserted
against Landlord, directly or indirectly, by reason of the installation,
presence, use or removal of the Generator at the Project. Tenant releases
Landlord from all liability for damage to or loss of all or any portion of the
Generator or injury to any third party which may result from the presence, use
or removal of the Generator. Tenant agrees that the liability insurance policy
required to be maintained by Tenant under Article 10 of this Lease shall contain
contractual liability and indemnification insurance coverage, but Tenant’s
liability shall not be limited to such coverage.

 

46

--------------------------------------------------------------------------------


 

ARTICLE 23

 

SIGNS

 

Landlord shall provide directory signage for Tenant in the lobby of the
Building. Under no circumstances shall Tenant place a sign on the exterior or
any roof of the Building. Tenant shall also have the right to be included, along
with other tenants, on the monument signage owned by Landlord located near the
entrance to the Project.

 

ARTICLE 24

 

COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance, decrees, codes (including without limitation building, zoning and
accessibility codes), common law, judgments, orders, rulings, awards or other
governmental or quasi-governmental rule, regulation or requirement now in force
or which may hereafter be enacted or promulgated including any “Environmental
Laws” as that term is defined in SECTION 29.31 of this Lease (“APPLICABLE
LAWS”). Tenant shall promptly provide to Landlord a copy of any written notice
received by Tenant of violation of any federal, state, county or municipal laws,
regulations, ordinances, orders or directives relating to the use or condition
of the Premises. At its sole cost and expense, Tenant shall promptly comply with
all such governmental measures to the extent that such governmental measures
relate to Tenant’s particular use of the Premises or any Alterations located in
the Premises. Should any standard or regulation now or hereafter be imposed on
Landlord or Tenant by a commonwealth, state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations to the extent such standards or regulations relate to
Tenant’s particular use of the Premises or any Alterations located in the
Premises; provided that Landlord shall comply in all material respects with any
standards or regulations which relate to the Base Building or the Building
Systems, unless such compliance obligations are triggered by the Alterations in
the Premises, in which event such compliance obligations shall be at Tenant’s
sole cost and expense; provided further, and notwithstanding the foregoing, that
Tenant shall not be required to make any repair to, modification of, or addition
to the Base Building or the Building Systems except and to the extent required
because of Tenant’s particular use of the Premises. The judgment of any court of
competent jurisdiction or the admission by either party hereto in any judicial
action, regardless of whether this other party is a party thereto, that such
party has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant. Landlord shall comply with all
Applicable Laws relating to the Project, Base Building and Building Systems,
provided that compliance with such Applicable Laws is not the responsibility of
Tenant under this Lease, and provided further that Landlord’s failure to comply
therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy for the Premises, or would unreasonably and materially affect the
safety of Tenant’s Parties or create a significant health hazard for Tenant’s
Parties or otherwise materially interfere with or materially affect Tenant’s
Permitted Use and enjoyment of the Premises. Landlord shall be permitted to
include in Operating Expenses any costs or expenses incurred by Landlord under
this ARTICLE 24 to the

 

47

--------------------------------------------------------------------------------


 

extent consistent with, and amortized to the extent required by, the TCCs of
SECTION 4.2.4 of this Lease.

 

ARTICLE 25

 

LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee when due, unless such failure is
cured within five (5) business days after receipt of notice from Landlord
provided, however, Landlord shall not be required to give written notice more
than two times in any twelve month period (after which the late charge shall be
due without the requirement of notice if Tenant fails to make such payments on
or before the due date), then Tenant shall pay to Landlord a late charge equal
to five percent (5%) of the overdue amount. The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within five (5) business days
following the due date for Base Rent, or within five (5) business days following
written notice that such amount was not paid when due for Additional Rent and
other sums which may become due under this Lease shall bear interest from the
date when due until paid at an annual interest rate equal to the Prime Rate (as
stated under the column “Money Rates” in THE WALL STREET JOURNAL) plus four
percent (4%); provided, however, in no event shall such annual interest rate
exceed the highest annual interest rate permitted by Applicable Law.

 

ARTICLE 26

 

LANDLORD’S RIGHT TO CURE DEFAULT: PAYMENTS BY TENANT

 

26.1                           LANDLORD’S CURE. All covenants and agreements to
be kept or performed by Tenant under this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any reduction of Rent, except to the
extent, if any, otherwise expressly provided herein. If Tenant shall fail to
perform any obligation under this Lease, and such failure shall continue in
excess of the time allowed under SECTION 19.1.2, above, unless a specific time
period is otherwise stated in this Lease, Landlord may, but shall not be
obligated to, make any such payment or perform any such act on Tenant’s
part without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder.

 

26.2                           TENANT’S REIMBURSEMENT. Except as may be
specifically provided to the contrary in this Lease, Tenant shall pay to
Landlord, within ten (10) days following delivery by Landlord to Tenant of
receipts therefor: (i) sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant’s defaults pursuant to the provisions of SECTION 26.1; and (ii) sums
equal to all losses, costs, liabilities, damages and expenses referred to in
ARTICLE 10 of this Lease. All of such sums shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord’s other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as

 

48

--------------------------------------------------------------------------------


 

limiting Landlord’s remedies in any manner. Tenant’s obligations under this
SECTION 26.2 shall survive the expiration or sooner termination of the Lease
Term.

 

ARTICLE 27

 

ENTRY BY LANDLORD

 

Landlord reserves the right during normal business hours, upon no less than 24
hours prior notice to Tenant (except in the case of an emergency), and in
compliance with Tenant’s reasonable security measures, to enter the Premises to
(i) inspect them; (ii) show the Premises to prospective purchasers, current or
prospective mortgagees, ground or underlying lessors or insurers or, during the
last nine (9) months of the Lease Term, tenants, or prospective tenants;
(iii) post notices of nonresponsibility; or (iv) improve or repair the Premises
or the Building, or for structural alterations, repairs or improvements to the
Building or the Building’s systems and equipment. Notwithstanding anything to
the contrary contained in this ARTICLE 27, Landlord may enter the Premises at
any time to (A) perform services required of Landlord, including janitorial
service (unless Tenant has given Landlord written notice that it does not want
janitorial service provided in a particular area ); (B) take possession, in
compliance with law, due to any breach of this Lease in the manner provided
herein; and (C) during normal business hours, upon forty-eight (48) hours prior
notice, perform any covenants of Tenant which Tenant fails to perform (after
notice, and an opportunity to cure, if expressly provided in this Lease).
Landlord may make any such entries without the abatement of Rent and may take
such reasonable steps as required to accomplish the stated purposes. In
connection with any entry into the Premises, Landlord agrees to make reasonable
efforts to minimize interference with Tenant’s operations in the Premises caused
by such entry and to minimize the duration of any such interference. Tenant
hereby waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant’s business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby, except
with respect to damage to Tenant’s personal property or the amount of any
physical injury, but only to the extent such damage is caused by the negligent
acts or omissions or willful misconduct of Landlord, its agents, employees and
contractors, and in such event, only the extent not covered by Tenant’s
insurance required to be carried hereunder. For each of the above purposes,
Landlord shall at all times have a key or card key with which to unlock all the
doors in the Premises, excluding Tenant’s vaults, safes and special security
areas designated in advance by Tenant (the “SECURITY Areas”). Notwithstanding
anything set forth in this ARTICLE 27 to the contrary, Landlord shall have no
access or inspection rights as to the Security Areas, except in the event of an
emergency where such entry is reasonably required. In an emergency, Landlord and
its agents, employees and contractors shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises, provided
Landlord has reasonably attempted, but to no avail, to obtain Tenant’s immediate
cooperation in connection therewith. Any entry into the Premises by Landlord in
the manner hereinbefore described shall not be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.

 

49

--------------------------------------------------------------------------------


 

ARTICLE 28

 

TENANT PARKING

 

Tenant and the Tenant’s parties (including Tenant’s visitors) shall be entitled
to utilize, without charge, and on a non-exclusive basis, commencing on the
Lease Commencement Date, the amount of unreserved and unassigned parking spaces
set forth in SECTION 9 of the Summary. Tenant shall cooperate with Landlord to
ensure that Tenant’s agents, servants, employees, and contractors (collectively,
“TENANT PARTIES”) comply with the Rules and Regulations which are prescribed
from time to time by Landlord for the orderly operation and use of the parking
areas where the parking spaces are located, including Tenant’s cooperation in
seeing that Tenant’s employees and visitors also comply with such Rules and
Regulations. Landlord specifically reserves the right to make reasonable changes
to the size, configuration, design, layout and all other aspects of the Project
parking areas and improvements at any time upon thirty (30) days’ prior written
notice to Tenant and Tenant acknowledges and agrees that Landlord may, without
incurring any liability to Tenant and without any abatement of Rent under this
Lease, from time to time, temporarily close-off or restrict access to portions
of the Project parking areas for purposes of permitting or facilitating any such
construction, alteration or improvements; provided, however, that Landlord will
undertake reasonable efforts to minimize the number of parking spaces affected
by and the duration of any such temporary restrictions on use of the parking
areas and provided further that Tenant is provided commercially reasonable
access to the Building at all times. In no event shall Tenant’s Share of parking
on the Project be permanently reduced below any minimum parking ratio required
under Applicable Laws or Tenant’s parking allocation set forth in Section 9 of
the Lease Summary, or in any manner which would materially, adversely interfere
with Tenant’s use and occupancy of the Premises. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of parking area control attributed hereby to
the Landlord. The parking spaces available to Tenant pursuant to this ARTICLE 28
are provided to Tenant solely for use by the Tenant Parties and such spaces
may not be transferred, assigned, subleased or otherwise alienated by Tenant,
except on a pro-rata basis in connection with an assignment or subletting of the
Premises permitted or approved in accordance with the TCCs of ARTICLE 14. Tenant
shall not utilize any of the Project parking areas for the overnight storage of
vehicles owned by Tenant or its employees, agents or contractors, although
Tenant may permit its employees to occasionally leave their personal automobiles
in the parking areas when traveling on business for periods under one week at a
time, provided that Tenant does not exceed its parking allocation as set forth
in Section 9 of the Summary.

 

ARTICLE 29

 

MISCELLANEOUS PROVISIONS

 

29.1                           TERMS; CAPTIONS. The words “Landlord” and
“Tenant” as used herein shall include the plural as well as the singular. The
necessary grammatical changes required to make the provisions hereof apply
either to corporations or partnerships or individuals, men or women, as the case
may require, shall in all cases be assumed as though in each case fully
expressed. The captions of Articles and Sections are for convenience only and
shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.

 

50

--------------------------------------------------------------------------------


 

29.2                           BINDING EFFECT. Subject to all other provisions
of this Lease, each of the covenants, conditions and provisions of this Lease
shall extend to and shall, as the case may require, bind or inure to the benefit
not only of Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of ARTICLE 14 of this Lease.

 

29.3                           NO AIR RIGHTS. No rights to any view or to light
or air over any property, whether belonging to Landlord or any other person, are
granted to Tenant by this Lease. If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is obstructed by reason of
any repairs, improvements, maintenance or cleaning in or about the Project, the
same shall be without liability to Landlord and without any reduction or
diminution of Tenant’s obligations under this Lease.

 

29.4                           TRANSFER OF LANDLORD’S INTEREST. Tenant
acknowledges that Landlord has the right to transfer all or any portion of its
interest in the Project or Building and in this Lease, and Tenant agrees that in
the event of any such transfer, Landlord shall automatically be released from
all liability under this Lease not accrued on or prior to the date of the
transfer so long as the transferee has agreed to assume Landlord’s future
obligations under the Lease, and Tenant agrees to look solely to such transferee
for the performance of Landlord’s obligations hereunder for events occurring
after the date of transfer and to attorn to such transferee. Tenant further
acknowledges that Landlord may assign its interest in this Lease to a mortgage
lender as additional security. Landlord acknowledges that to the extent any
Landlord obligation or liability under this Lease is accrued prior to the date
of such transfer or assignment which is not assumed by the transferee or
assignee, the same shall remain an obligation of Landlord.

 

29.5                           PROHIBITION AGAINST RECORDING. Neither this
Lease, nor any memorandum, affidavit or other writing with respect thereto,
shall be recorded by Tenant or by anyone acting through, under or on behalf of
Tenant, without Landlord’s written consent thereto. Notwithstanding the
foregoing, at Tenant’s request, Landlord shall execute a Notice of Lease in
recordable form.

 

29.6                           LANDLORD’S TITLE. Landlord’s title is and always
shall be paramount to the title of Tenant. Nothing herein contained shall
empower Tenant to do any act which can, shall or may encumber the title of
Landlord.

 

29.7                           RELATIONSHIP OF PARTIES. Nothing contained in
this Lease shall be deemed or construed by the parties hereto or by any third
party to create the relationship of principal and agent, partnership, joint
venturer or any association between Landlord and Tenant.

 

29.8                           APPLICATION OF PAYMENTS. Landlord shall have the
right to apply payments received from Tenant pursuant to this Lease, regardless
of Tenant’s designation of such payments, to satisfy any obligations of Tenant
hereunder, in such order and amounts as Landlord, in its sole discretion,
may elect.

 

29.9                           TIME OF ESSENCE. Time is of the essence with
respect to the performance of every provision of this Lease in which time of
performance is a factor.

 

51

--------------------------------------------------------------------------------


 

29.10                     PARTIAL INVALIDITY. If any term, provision or
condition contained in this Lease shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term,
provision or condition to persons or circumstances other than those with respect
to which it is invalid or unenforceable, shall not be affected thereby, and each
and every other term, provision and condition of this Lease shall be valid and
enforceable to the fullest extent possible permitted by law.

 

29.11                     NO WARRANTY. In executing and delivering this Lease,
Tenant has not relied on any representations (except as specifically set forth
in this Lease), including, but not limited to, any representation as to the
amount of any item comprising Additional Rent or the amount of the Additional
Rent in the aggregate or that Landlord is furnishing the same services to other
tenants, at all, on the same level or on the same basis, or any warranty or any
statement of Landlord which is not set forth herein or in one or more of the
exhibits attached hereto.

 

29.12                     LANDLORD EXCULPATION. The liability of Landlord or the
Landlord Parties to Tenant for any default by Landlord under this Lease or
arising in connection herewith or with Landlord’s operation, management,
leasing, repair, renovation, alteration or any other matter relating to the
Project or the Premises shall be limited solely and exclusively to an amount
which is equal to the interest of Landlord in the Project or to insurance
proceeds received by Landlord. Neither Landlord, nor any of the Landlord Parties
shall have any personal liability relating to the Premises, the Project, the
Building or this Lease, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant. The limitations of liability contained in this SECTION 29.12 shall
inure to the benefit of Landlord’s and the Landlord Parties’ present and future
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns. Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), or member (if Landlord is a limited liability company)
have any liability for the performance of Landlord’s obligations under this
Lease. Notwithstanding any contrary provision herein, neither Landlord nor the
Landlord Parties shall be liable under any circumstances for injury or damage
to, or interference with, Tenant’s business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring.

 

29.13                     ENTIRE AGREEMENT. It is understood and acknowledged
that there are no oral agreements between the parties hereto affecting this
Lease and this Lease constitutes the parties’ entire agreement with respect to
the leasing of the Premises and supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease. None of the TCCs of this Lease can be modified, deleted or
added to except in writing signed by the parties hereto.

 

29.14                     RIGHT TO LEASE. Landlord reserves the absolute right
to effect such other tenancies in the Project as Landlord in the exercise of its
sole business judgment shall determine to best promote the interests of the
Building or Project. Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenant or type or number of tenants shall, during
the Lease Term, occupy any space in the Building or Project.

 

52

--------------------------------------------------------------------------------


 

29.15                     FORCE MAJEURE. Any prevention, delay or stoppage due
to strikes, lockouts, labor disputes, acts of God (including inclement weather),
inability to obtain utilities (subject to the provisions of SECTION 6.3), labor,
or materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “FORCE MAJEURE”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure; provided,
however, such extension shall not exceed sixty (60) consecutive days.

 

29.16                     NOTICES. All notices, demands, statements,
designations, approvals or other communications (collectively, “NOTICES”) given
or required to be given by either party to the other hereunder or by law shall
be in writing, shall be (A) sent by United States certified or registered mail,
postage prepaid, return receipt requested (“MAIL”), (B) transmitted by telecopy,
if such telecopy is promptly followed by a Notice sent by Mail or recognized
overnight courier, (C) delivered by a nationally recognized overnight courier,
or (D) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
SECTION 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the telecopy is
transmitted, (iii) the date the overnight courier delivery is made, or (iv) the
date personal delivery is made or attempted to be made. If Tenant is required
under any separate written agreement between Tenant and a mortgagee or ground
lessor to notify such party of any default by Landlord under this Lease, then
Tenant shall give to such mortgagee or ground or underlying lessor written
notice of any default by Landlord under the TCCs of this Lease by registered or
certified mail, and such mortgagee or ground or underlying lessor shall be given
a reasonable opportunity to cure such default prior to Tenant’s exercising any
remedy available to Tenant. As of the date of this Lease, any Notices to
Landlord and Tenant must be sent, transmitted, or delivered, as the case may be,
to the following addresses:

 

LANDLORD:

 

770 Township Line Road
Suite 150
Yardley, PA 19067
Attn: John L. Brogan

 

with copies to:
Berwind Property Group, Ltd.
1500 Market Street
3000 Centre Square West
Philadelphia, PA 19102
Attention:  Loretta M. Kelly
General Counsel

 

53

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

Prior to July 1, 2003
EXACT Sciences Corporation
63 Great Road
Maynard, MA 01754
Attn: John McCarthy

 

 

 

From and After July 1 to the Premises:

 

Attn:  John McCarthy

 

 

 

 

With copies to:

 

 

 

Testa, Hurwitz & Thibeault, LLP
125 High Street - Oliver Street Tower
Boston, MA  02110
Attn:  Real Estate Department

 

29.17                     JOINT AND SEVERAL. If there is more than one Tenant,
the obligations imposed upon Tenant under this Lease shall be joint and several.

 

29.18                     AUTHORITY. Each individual executing this Lease hereby
represents and warrants that Landlord or Tenant, as applicable, is a duly formed
and existing entity qualified to do business in the Commonwealth of
Massachusetts and has full right and authority to execute and deliver this Lease
and that each person signing on behalf of Landlord or Tenant is authorized to do
so.

 

29.19                     ATTORNEYS’ FEES. In the event that either Landlord or
Tenant should bring suit for the possession of the Premises, for the recovery of
any sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or the action is prosecuted to judgment
or disposed of through settlement or otherwise.

 

29.20                     GOVERNING LAW. This Lease shall be construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts.
Except as otherwise provided herein, all disputes arising hereunder, and all
legal actions and proceedings related thereto, shall be solely and exclusively
initiated and maintained in the court with the appropriate jurisdiction located
in the City of Marlborough, County of Middlesex, Commonwealth of Massachusetts.
IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT
TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE COMMONWEALTH OF
MASSACHUSETTS, AND (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY
MASSACHUSETTS LAW. IN THE EVENT LANDLORD

 

54

--------------------------------------------------------------------------------

 


 

COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR
ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

 

29.21   SUBMISSION OF LEASE. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

29.22   BROKERS. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in SECTION 12 of the Summary (the “BROKERS”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord shall pay a commission or brokerage fee to the Brokers
pursuant to a separate written agreement between Landlord and Brokers. Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party.

 

29.23   INDEPENDENT COVENANTS. As a material inducement for Landlord and Tenant
to enter into this Lease, both Landlord and Tenant acknowledge and agree that
this Lease shall be construed as though the covenants herein between Landlord
and Tenant are independent and not dependent and Tenant hereby expressly waives
the benefit of any currently existing or hereinafter enacted statute or caselaw
to the contrary and agrees that if Landlord fails to perform its obligations set
forth herein, except as otherwise expressly set forth in this Lease, Tenant
shall not be entitled to make any repairs or perform any acts hereunder at
Landlord’s expense or to any setoff of the Rent or other amounts owing hereunder
against Landlord or terminate this Lease as a result of Landlord’s failure to
perform or refraining from performing any covenant or obligation of Landlord
hereunder.

 

29.24   PROJECT OR BUILDING NAME AND SIGNAGE. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

 

29.25 COUNTERPARTS. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
Signatures may be made by facsimile provided the original is promptly delivered
to the other party by overnight courier.

 

55

--------------------------------------------------------------------------------


 

29.26   CONFIDENTIALITY. Tenant hereby acknowledges that the contents of this
Lease and any related documents are confidential information, and Tenant shall
keep such confidential information strictly confidential and shall not disclose
such confidential information to any person or entity other than Tenant’s
partners, administrators, consultants, financial, legal, and space planning
consultants, a prospective Transferee, and except as required by Applicable Law
or in connection with a dispute or litigation hereunder or as required by
subpoena, or as required to be disclosed publicly by Tenant through filings with
the Securities and Exchange Commission.

 

29.27   TRANSPORTATION MANAGEMENT. Tenant shall comply with all present or
future programs required by Applicable Law (provided Landlord provides Tenant
with sufficient prior notice of such program’s requirements) which are intended
to manage parking, transportation or traffic in and around the Project, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities.

 

29.28   BUILDING RENOVATIONS. Except as expressly set forth in SECTION 1.1 and
in any other provisions of this Lease expressly setting forth a maintenance
obligation of Landlord, Landlord has no obligation and has made no promises to
alter, remodel, improve, renovate, repair or decorate the Premises, Building, or
any part thereof and Tenant acknowledges that, except as expressly set forth in
SECTION 5.4, no representations or warranties respecting the condition of the
Premises or the Building have been made by Landlord to Tenant. However, Tenant
hereby acknowledges that Landlord may during the Lease Term renovate, improve,
alter, or modify (collectively, the “RENOVATIONS”) the Project, the Building
and/or the Premises including without limitation the parking structure, Common
Areas, systems and equipment, roof, and structural portions of the same. Tenant
hereby agrees that such Renovations and Landlord’s actions in connection with
such Renovations shall in no way constitute a constructive eviction of Tenant
nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations or Landlord’s actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions provided the performance of
such Renovations does not materially adversely interfere with Tenant’s use or
occupancy of the Premises, the Project or the Common Areas for the Permitted
Use.

 

29.29   NO VIOLATION. Landlord and Tenant hereby warrant and represent that
neither its execution of nor performance under this Lease shall cause either
party to be in violation of any agreement, instrument, contract, law, rule or
regulation by which it is bound, and each party shall protect, defend, indemnify
and hold the other harmless against any claims, demands, losses, damages,
liabilities, costs and expenses, including, without limitation, reasonable
attorneys’ fees and costs, arising from the other party’s breach of this
warranty and representation.

 

29.30   COMMUNICATIONS AND COMPUTER LINES. Landlord has provided certain data,
voice, and telecommunications infrastructure to the boundary of the Premises,
which Tenant

 

56

--------------------------------------------------------------------------------


 

accepts on an “as-is” basis, and Tenant shall be responsible for expansion and
maintenance of such infrastructure within the Premises. Tenant shall have the
use of any existing communications or computer wires and cables (collectively,
the “LINES”) located on the fifth and sixth floor of the Building at Tenant’s
sole risk, cost and expense, and, subject to the provisions of ARTICLE 8
(including, without limitation, Landlord’s conditioning its approval upon the
restoration of any portion of the Project disturbed by such installation) shall
have the right at its sole cost and expense to install its own wires, cables,
conduits, auxiliary equipment and other related equipment and facilities within
the Premises.

 

29.31   HAZARDOUS MATERIALS. Landlord and Tenant agree as follows with respect
to the existence or use of “Hazardous Material” in or on the Premises and/or the
Project.

 

29.31.1   Tenant, at its sole cost and expense, shall comply with all laws,
statutes, ordinances, rules and regulations of any local, state or federal
governmental authority (including, without limitation, the Fire Department of
the City of Marlborough, and the Local Emergency Planning Committee, if any)
having jurisdiction concerning environmental, health and safety matters
(collectively, “ENVIRONMENTAL LAWS”), including, but not limited to, any
discharge into the air, surface, water, sewers, soil or groundwater of any
Hazardous Material (as defined in SUBSECTION 29.31.3, below), whether within or
outside the Premises, within the Project. Notwithstanding the foregoing, nothing
contained in this Lease requires, or shall be construed to require, Tenant to
incur any liability related to or arising from environmental conditions (except
to the extent set forth in SUBSECTION 4.2.4 (V)): (i) for which the Landlord is
responsible pursuant to the express terms of this Lease, (ii) which existed
within the Premises or the Project prior to the date Tenant takes possession of
the Premises, (iii) which are unrelated to the acts or omissions of Tenant, its
employees, officers, contractors, representatives or agents (individually and/or
collectively, “Tenant Party”),or (iv) which were caused solely by a third party
which is not a Tenant Party.

 

29.31.2   Tenant shall not cause or permit any Hazardous Material to be brought
upon, handled, kept, stored or used in or about the Premises or otherwise in the
Project by Tenant, its agents, employees, contractors or invitees, except for
Hazardous Materials which are typically used in the operation of offices, and
except for Hazardous Material which are used by Tenant in connection with the
Permitted Use and which are specifically listed on EXHIBIT G attached hereto,
provided that all such materials are stored, used and disposed of in strict
compliance with all applicable Environmental Laws and with good scientific and
medical practice, and provided further that all such materials shall be removed
from the Premises and the Project prior to the expiration or earlier termination
of this Lease in accordance with all applicable laws at the sole cost and
expense of Tenant. Subject to the provisions of this SECTION 29.31, Tenant shall
update Landlord in writing, monthly, or more often upon Landlord’s request, with
increases, changes and/or additions to EXHIBIT G (the “New Materials”) made
after the date of this Lease, and subject to the provisions of this SECTION
29.31, the update shall be deemed to be incorporated into EXHIBIT G unless
Landlord subsequently objects thereto. If, upon Landlord’s receipt of
notification from Tenant regarding Tenant’s use of New Materials, Landlord
objects to Tenant’s use of any of the New Materials, Landlord and Tenant shall
meet to determine what protocols Tenant may institute in order to satisfy any
concerns raised by Landlord, and Tenant shall either (i) implement any such
protocols reasonably suggested by Landlord and/or Landlord’s consultants, or
(ii) cease utilizing the particular New Material(s) to

 

57

--------------------------------------------------------------------------------


 

which Landlord objected and promptly remove same from the Premises and the
Project upon written notice from Landlord. Notwithstanding anything to the
contrary, Tenant shall not cause or permit any radioactive materials or
radioactive isotopes to be brought upon, handled, kept, stored or used in or
about the Premises or otherwise in the Project by Tenant, its agents, employees,
contractors or invitees without the prior written consent of Landlord (which
consent shall not be unreasonably withheld, conditioned or delayed, in light of
the Permitted Use and the safety protocols specifically identified by and
utilized by Tenant). Notwithstanding the foregoing, with respect to any of
Tenant’s Hazardous Material which Tenant does not properly handle, store or
dispose of in compliance with all applicable Environmental Laws and good
scientific and medical practice, Tenant shall, upon written notice from
Landlord, no longer have the right to bring such material into the buildings or
the Project until Tenant has demonstrated, to Landlord’s reasonable
satisfaction, that Tenant has implemented programs to thereafter properly
handle, store or dispose of such material.

 

29.31.3   As used herein, the term “Hazardous Material” means any flammable
substances, explosives, and radioactive materials, and any hazardous or toxic
substance, material or waste or petroleum derivative which is or becomes
regulated by any Environmental Law, specifically including live organisms,
viruses and fungi, medical waste, and so-called “biohazard” materials. The term
“Hazardous Material” includes, without limitation, any material or substance
which is (i) designated as a “hazardous substance” pursuant to Section 1311 of
the Federal Water Pollution Control Act (33 U.S.C. Section 1317), (ii) defined
as a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq. (42 U.S.C. Section
6903), (iii) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601 et seq. (42 U.S.C. Section 9601), (iv) defined as “hazardous
substance” or “oil” under Chapter 21E of the General Laws of Massachusetts, or
(v) a so-called “biohazard” or medical waste, or is contaminated with blood or
other bodily fluids; and “Environmental Laws” include, without limitation, the
laws listed in the preceding clauses (i) through (iv).

 

29.31.4   Any increase in the premium for necessary insurance on the Premises or
the Project which arises from Tenant’s use and/or storage of these Hazardous
Materials shall be solely at Tenant’s expense. Tenant shall procure and maintain
at its sole expense such additional insurance as may be necessary to comply with
any requirement of any Federal, State or local government agency with
jurisdiction.

 

29.31.5   Tenant hereby covenants and agrees to indemnify, defend and hold
Landlord harmless from any and all claims, judgments, damages, penalties, fines,
costs, liabilities or losses (collectively “Losses”) which Landlord may
reasonably incur arising out of contamination of real estate, the Project, or
other property not a part of the Premises, which contamination arises as a
result of: (i) the presence of Hazardous Material in the Premises or the
Project, the presence of which is caused or permitted by Tenant, its agents,
employees, contractors or invitees, or (ii) from a breach by Tenant of its
obligations under this SECTION 29.31. This indemnification of Landlord by Tenant
includes, without limitation, reasonable costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any federal, state or local governmental agency or

 

58

--------------------------------------------------------------------------------


 

political subdivision because of Hazardous Material present in the soil or
ground water on or under the Premises based upon the circumstances identified in
the first sentence of this SUBSECTION 29.31.5. The indemnification and hold
harmless obligations of Tenant under this SUBSECTION 29.31.5 shall survive any
termination of this Lease. Without limiting the foregoing, if the presence of
any Hazardous Material in the buildings or otherwise in the Project caused or
permitted by Tenant results in any contamination of the Premises, Tenant shall
give immediate notice thereof to Landlord and shall promptly take all actions at
its sole expense as are necessary to return the Premises to a condition which
complies with all Environmental Laws; provided that Landlord’s approval of such
actions shall first be obtained, which approval shall not be unreasonably
withheld so long as such actions, in Landlord’s reasonable discretion, would not
potentially have any materially adverse long-term or short-term effect on the
Premises, and, in any event, Landlord shall not withhold its approval of any
proposed actions which are required by applicable Environmental Laws.
Notwithstanding anything to the contrary in the Lease contained, the foregoing
indemnity shall not apply to: (i) any Hazardous Materials which exist in the
Premises or elsewhere in the Project prior to and as of the Lease Commencement
Date, or (ii) any Hazardous Materials introduced to the Project by other tenants
within their respective premises, or (iii) any Hazardous Materials the presence
of which were not caused or permitted by the acts or omissions of Tenant, its
employees, agents, consultants and/or contractors.

 

29.31.6   Notwithstanding anything to the contrary in this Lease, if Tenant
fails to cure any breach or default of this SECTION 29.31 within five (5)
business days after written notice from Landlord (or if such default cannot be
cured within said five day period, to commence to cure said period during said
five day period and diligently proceed to cure such default within thirty (30)
days), such failure shall constitute a default under this Lease, and in the
event of such a default, in addition to any other remedies available to Landlord
under this Lease, Landlord may terminate this Lease upon ten (10) days written
notice to Tenant.

 

29.31.7   Tenant shall, after Tenant, and anyone claiming by, through or under
Tenant, vacate the Premises, and immediately prior to the time that Tenant
delivers the Premises to Landlord: (i) cause the Premises to be decommissioned
in accordance with the regulations of the U.S. Nuclear Regulatory Commission
and/or the Massachusetts Department of Public Health for the control of
radiation; (ii) provide a written report by a licensed industrial hygienist or
equivalent to confirm that the Premises contain no contaminants per the National
Institute of Health (or its successor organization) rules and regulations on
bio-safety as administered by the Department of Health; and (iii) provide a copy
of its most current chemical waste removal manifest and a certification from an
officer of Tenant that no chemicals remain in the Premises.

 

29.31.8   Landlord shall have the right from time to time to conduct (or retain
one or more consultants to conduct) environmental audits of the Premises to
ensure and verify Tenant’s compliance with this SECTION 29.31, upon three (3)
business days advance written notice to Tenant. Tenant agrees to cooperate with
the person or entity conducting said audit and to supply all information
reasonably requested in connection therewith. Tenant shall pay the cost of such
audit if such audit discloses that Tenant has materially violated any of the
provisions of this SECTION 29.31; otherwise, the cost of said audit shall be
paid for by Landlord.

 

29.31.9   Tenant shall not dispose of any Hazardous Materials at the Project
(including, without limitation, placing, or permitting any Hazardous Materials
to be placed into

 

59

--------------------------------------------------------------------------------


 

the sewer system servicing the Project), except as permitted by law in approved
and environmentally safe containers which Tenant will dispose of off-site.
Tenant shall give Landlord written notice annually (and from time to time, if
changed) of the name, address and telephone number of the contractor that will
be responsible for removal of all Hazardous Materials disposed of by Tenant from
the Premises and/or the Project.

 

29.31.10  Tenant shall provide Landlord with a copy of its Chemical Hygiene Plan
(as set forth in OSHA 1910.1450) annually, or more often as and when it is
amended.

 

29.32   DEVELOPMENT OF THE PROJECT.

 

29.32.1   SUBDIVISION. Subject to the requirements of ARTICLE 28, Landlord
reserves the right to further subdivide all or a portion of the Project and to
add to, remove, or otherwise change the parking areas and Common Areas (subject
to the restrictions set forth in SECTION 1.3, above), so long as such adjustment
does not materially interfere with Tenant’s use, enjoyment or occupancy of the
Premises. In the event of any such change, an equitable adjustment to the
Tenant’s Share, if appropriate, shall be made. In the event of a reduction in
the Common Areas, the square footage in the Project and the Premises shall be
recalculated, if applicable, as set forth in SECTION 1.3, above.

 

29.32.2   OTHER IMPROVEMENTS. If portions of the Project or property adjacent to
the Project (collectively, the “OTHER IMPROVEMENTS”) are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project,
provided, however, that if any Direct Expenses related to the Other Improvements
are being allocated to the Project, the limitations set forth in Section 4 above
shall apply to such Direct Expenses, and provided further, that the Additional
Rent payable by Tenant pursuant to Section 4 of this Lease shall not increase
solely as a result of such allocation (i.e. shall not increase more than it
would have increased in the absence of such allocation). Nothing contained
herein shall be deemed or construed to limit or otherwise affect Landlord’s
right to convey all or any portion of the Project or any other of Landlord’s
rights described in this Lease.

 

29.32.3   CONSTRUCTION OF PROJECT AND OTHER IMPROVEMENTS. Tenant acknowledges
that portions of the Project and/or the Other improvements may be under
construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project. Landlord
agrees to exercise commercially reasonable efforts to minimize any interference
with Tenant’s use and enjoyment of the Premises associated with such
construction. Tenant hereby waives any and all rent offsets or claims of
constructive eviction which may arise in connection with such construction,
provided such construction by Landlord

 

60

--------------------------------------------------------------------------------


 

does not interfere with Tenant’s use or occupancy of the Premises, the Project
or the Common Areas for the Permitted Use.

 

29.33   NO CONSEQUENTIAL DAMAGES. Notwithstanding any provision of this Lease to
the contrary, except as specifically set forth in ARTICLE 16 of this lease,
under no circumstances shall either party hereto be liable to the other party
for any consequential, incidental, punitive or special damages.

 

29.34   COMPLIANCE WITH TIF AGREEMENT. Landlord and Tenant acknowledge that
there is a Tax Increment Financing Agreement by and between the City of
Marlborough and BNP Leasing Corporation dated January 31, 1997, as amended by an
Agreement by and between the City of Marlborough and 3Com Corporation dated
February 25, 2002, concerning the Property (the “TIF Agreement”). Tenant agrees
to provide Landlord on or before July 10 annually with a statement substantially
in the form attached hereto as EXHIBIT F for the prior fiscal year ending June
30, and a statement setting forth the total number of jobs located at the
Premises for the same period, and such other information as may reasonably be
requested by Landlord to facilitate Landlord’s compliance with any requirements
of the TIF Agreement.

 

29.35   TENANT’S FINANCIAL CONDITION. Within ten (10) days after written request
from Landlord, but not more than once in any twelve month period, Tenant shall
deliver to Landlord such financial statements as are reasonably required by
Landlord to verify the net worth of Tenant, or any assignee, subtenant, or
guarantor of Tenant. In addition, Tenant shall deliver to any lender designated
by Landlord any financial statements required by such lender to facilitate the
financing or refinancing of the Premises, Building or Project. Tenant represents
and warrants to Landlord that each such financial statement is a true and
accurate statement as of the date of such statement. All financial statements
shall be confidential and shall be used only for the purposes set forth herein.

 

ARTICLE 30

 

RIGHT OF FIRST OFFER

 

Provided that no event of default has occurred and is continuing under the terms
of this Lease, and subject to any rights granted to other tenants occupying such
space to extend or renew their lease(s), Tenant shall have the right of first
offer with respect to any space which becomes available on the fourth floor of
the Building. Landlord shall give Tenant written notice (“Landlord’s Notice”) at
least thirty (30) days prior to the date on which any such space (“Expansion
Space”) is expected to become available and the terms under which Landlord is
willing to lease such Expansion Space to Tenant (including the initial Base
Rent, rights to extend, if any, and how the Base Rent will be determined during
such extended terms), and Tenant shall have the right to be exercised in writing
within ten (10) days thereafter, to agree to lease such space upon said terms
and conditions. Landlord shall prepare and deliver to Tenant an amendment to
this lease or a lease for any such Expansion Space, substantially in the same
form as this Lease but incorporating the terms and conditions contained in
Landlord’s Notice, and if Tenant does not enter into such amendment or lease
within ten days thereafter, Tenant will be deemed to have waived its right of
first offer with respect to that particular portion of Expansion Space offered
and Landlord may offer the Expansion Space to any party upon terms

 

61

--------------------------------------------------------------------------------


 

that Landlord deems appropriate. Tenant’s right of first offer shall be ongoing
during the duration of the Lease Term with respect to any portion of the
Expansion Space not previously included in a Landlord’s Notice, notwithstanding
Tenant’s refusal of any portion of Expansion Space offered to Tenant at any time
during the Lease Term. Nothing in this Section is intended to preclude or limit
Landlord’s right to grant tenants of such Expansion Space renewal rights or
expansion rights which shall have priority over the rights of Tenant under this
Lease.

 

ARTICLE 31

 

SATELLITE DISH

 

31.1    SATELLITE DISH. Subject to the provisions and conditions of this Article
31, Landlord hereby consents to the installation of a satellite dish antenna in
a portion of the roof of the Building (the “SATELLITE DISH”), in such location
as may be designated by Landlord, for the sole use of Tenant. Tenant agrees and
hereby covenants to Landlord as follows:

 

31.1.1    The Satellite Dish shall not be visible from ground level, and shall
not exceed thirty inches in diameter and shall not project more than five feet
above the roof surface of the Building, unless otherwise approved by Landlord
which approval shall not be unreasonably withheld;

 

31.1.2    Installation, service, repair, maintenance and removal of the
Satellite Dish shall be performed by a reputable contractor that has been
approved by Landlord in writing. Installation, service, repair and maintenance
of the Satellite Dish shall be performed during normal office hours (8:00 a.m.
to 5:00 p.m., Monday to Friday). Tenant shall have access to the roof of the
Building for the purposes of such maintenance; provided, however, that Tenant
shall not have access to the roof of any building in the Project unless
accompanied by Landlord’s agent;

 

31.1.3    The installation, operation and maintenance of the Satellite Dish
shall not interfere with the peaceful enjoyment by any other tenant of its
respective premises and/or the operation of any other antennae or satellite
dishes which may be permitted by Landlord;

 

31.1.4    Tenant shall be solely liable for the installation, maintenance,
repair and removal of the Satellite Dish, and shall remove the Satellite Dish
and repair any damage caused by such removal prior to the expiration or earlier
termination of the Lease. The installation of the Satellite Dish and operation,
maintenance and removal of the Satellite Dish shall be performed (i) in a good
and workmanlike manner, so that they would not create a hazard to life or
property; (ii) in compliance with all applicable federal, state and local laws,
regulations and ordinances, (iii) with due care and regard for safety and in a
manner that will not cause injury or death to persons or damage to property;
(iv) so that no lien or other encumbrance shall be placed on any portion of the
Project, and (v) in a way that will not limit or void any warranty on the roof
nor cause nor permit leaking of the roof, nor impair the structural integrity of
any building in the Project; and

 

31.1.5    Tenant shall insure that its use and operation of the Satellite Dish
does not create a nuisance.

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

 

“LANDLORD”:

 

 

 

 

 

MARLBOROUGH CAMPUS LIMITED
PARTNERSHIP, a Massachusetts limited
partnership

 

 

 

 

 

By: Bergen of Marlborough, Inc., general
partner

 

 

 

 

 

By:

 

 

 

/s/ John L. Brogan

 

 

Its:

 

 

 

Vice President

 

 

 

 

 

 

 

 

“TENANT”:

 

 

EXACT SCIENCES CORPORATION

 

Attest:

 

 

 

By:

 

 

 

/s/ John A. McCarthy, Jr.

 

 

 

Name: John A. McCarthy, Jr.

 

 

 

Title: EVP, COO and CFO

 

By:

/s/ Jeffrey R. Luber

 

 

 

 

Name: Jeffrey R. Luber

 

 

 

Title: General Counsel

(Corporate Seal)

 

 

63

--------------------------------------------------------------------------------


 

(ACKNOWLEDGMENT FOR CORPORATION)

 

COMMONWEALTH OF MASSACHUSETTS

 

SS.:

 

COUNTY OF Middlesex

 

BE IT REMEMBERED, that on this 23rd day of January, 2003, before me, the
subscriber, a Notary Public of the Commonwealth of Massachusetts personally
appeared Jeffrey R. Luber, who, being by me duly sworn on his oath, does depose
and make proof to my satisfaction that he is the Corporate Secretary of EXACT
Sciences Corporation, the Tenant named in the foregoing Lease; that John A.
McCarthy Jr. is Exec. Vice President of said corporation; that the execution of
the foregoing Lease was duly authorized; and the seal affixed to said instrument
is the corporate seal and was thereto affixed and said instrument signed and
delivered by said Exec. Vice President, as and for his voluntary act and deed
and as for the voluntary act and deed of said corporation, in presence of
deponent, who thereupon subscribed his name thereto as witness.

 

Subscribed and sworn to
before me at Maynard, MA,
on the date aforesaid.

 

 

/s/ Jeffrey R. Luber

 

 

Secretary

 

 

 

 

/s/ Lanee L. Johnson

 

 

Notary Public

 

 

 

 

 

(Notarial Seal)

 

 

64

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE OF PREMISES

 

[TO BE ATTACHED]

 

65

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROJECT SITE PLAN

 

[TO BE ATTACHED]

 

66

--------------------------------------------------------------------------------


 

EXHIBIT C

 

INVENTORY LIST

 

[TO BE ATTACHED]

 

67

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations (collectively, the “Rules”) shall apply,
where applicable, to the Premises, the Building, the parking lot, the Project
and the appurtenances thereto:

 

A.                         GENERAL

 

1.                             Sidewalks, doorways, vestibules, halls, stairways
and other similar areas shall not be obstructed by Tenant or used by Tenant for
any purpose other than ingress and egress to and from the Premises. No rubbish,
litter, trash, or material of any nature shall be placed, emptied, or thrown in
those areas. At no time shall Tenant permit Tenant’s employees, contractors or
other representatives to loiter in common areas or elsewhere in or about the
Building or Project.

 

2.                             Any Tenant or vendor sponsored activity or event
in Common Area must be approved and scheduled through Landlord’s representative.

 

3.                             Plumbing fixtures and appliances shall be used
only for the purposes for which designed, and no sweepings, rubbish, rags or
other unsuitable material shall be thrown or placed therein. Tenant shall pay
for damage resulting to any such fixtures or appliances from misuse by Tenant or
its agents, employees or invitees, and Landlord shall not in any case be
responsible therefor.

 

4.                             Alcoholic beverages (without Landlord’s prior
written consent), illegal drugs or other illegal controlled substances are not
permitted in the Building nor will any person under the influence of the same be
permitted in the Building.

 

5.                             No firearms or other weapons are permitted in the
Building.

 

6.                             No fighting or “horseplay” will be tolerated at
any time in the Building.

 

7.                             Fire protection and prevention practices
implemented by Landlord from time to time, including participation in fire
drills, must be observed by Tenant at all times.

 

8.                             Tenant shall not operate or disturb any Building
equipment, machinery, valves or electrical controls.

 

9.                             Tenant shall not cause any unnecessary janitorial
labor or services by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

 

68

--------------------------------------------------------------------------------


 

10.        No signs, advertisements or notices shall be painted or affixed on or
to any windows, doors or other parts of the Building unless approved in writing
by Landlord.

 

11.        Landlord shall have the power to prescribe the weight and position of
safes and other heavy equipment or items, which in all cases shall not in the
opinion of Landlord exceed acceptable floor loading and weight distribution
requirements. All damage done to the Building by the installation, maintenance,
operation, existence or removal of any property of Tenant shall be repaired at
the expense of Tenant.

 

12.        No animals, except seeing-eye dogs, shall be brought into or kept in,
on or about the Premises.

 

13.        Tenant shall not take any action which would violate Landlord’s labor
contracts affecting the Building or which would cause any work stoppage,
picketing, labor disruption or dispute, or any interference with the business of
Landlord or any other tenant or occupant of the Building or with the rights and
privileges of any person lawfully in the Building. Tenant shall take any actions
necessary to resolve any such work stoppage, picketing, labor disruption,
dispute or interference and shall have pickets removed and, at the request of
Landlord, immediately terminate at any time any construction work being
performed in the Premises giving rise to such labor problems, until such time as
Landlord shall have given its written consent for such work to resume, which
consent shall not be unreasonably withheld, conditioned or delayed. Tenant shall
have no claim for damages of any nature against Landlord in connection
therewith.

 

14.        Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s opinion may tend to
impair the reputation of the Building or its desirability for Landlord or other
tenants. Upon written notice from Landlord, Tenant will refrain from and/or
discontinue such publicity immediately.

 

15.        Smoking and discarding of smoking materials are permitted in
designated exterior locations only. No smoking is permitted outside the building
entrances. Tenant will instruct and notify its visitors and employees of such
policy.

 

16.        No awnings or other projections shall be attached to the outside
walls (building perimeter) of the Building. No curtains, blinds, shades, or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises, without the prior written consent of Landlord, in
Landlord’s sole discretion. Window coverings must be Building Standard.

 

17.        Tenant shall cooperate with the Landlord to conserve energy. Before
closing and leaving the Premises at any time, Tenant shall exercise reasonable
efforts to minimize energy use by turning off lights and equipment not in use.

 

18.        There shall not be used in any space, or in the public halls of the
Building, either by any Tenant or by delivery personnel or others, in the
delivery or receipt of merchandise, any hand trucks, except those equipped with
rubber tires and sole guards.

 

69

--------------------------------------------------------------------------------


 

19.        Tenant shall not use the Premises for housing, lodging or sleeping
purposes or permit preparation or warming of food in the Premises (except in
Landlord provided or approved equipment such as microwave ovens and toaster
ovens). Tenant shall not occupy or use the Premises or permit the Premises to be
occupied or used for any purpose or act that is in violation of any governmental
legal requirement or may be dangerous to persons or property.

 

20.        Tenant shall not make or permit any noise, vibration or odor to
emanate from the Premises, or do anything that will create or maintain a
nuisance, or do any act injuring the reputation of the Building.

 

21.        Tenant shall not disturb any other Building occupants.

 

22.        Tenant shall not install or operate any musical or sound producing
instrument or device, radio receiver or transmitter, TV receiver or transmitter,
or similar device in the Premises, nor install or operate any antenna, aerial,
wires or other equipment inside or outside the Premises, nor operate any
electrical device from which may emanate electrical waves which may interfere
with or impair radio or television broadcasting or reception from or in the
Premises or elsewhere, without in each instance, the prior written approval of
Landlord. The use thereof, if permitted, shall be subject to control by Landlord
to the end that others shall not be disturbed. Ordinary televisions and radios
not requiring exterior antennas are excepted from this prohibition.

 

23.        Tenant shall provide Landlord in writing the names and contact
information of two (2) representatives authorized by the Tenant to request
Landlord services, either billable or non billable and to act as a liaison for
matters related to the Premises.

 

B.         BUILDING ACCESS & SECURITY

 

1.          No additional locks shall be placed upon any doors, windows or
transoms in or to the Premises, nor shall Tenant change existing locks or the
mechanism thereof, without Landlord’s permission, which permission shall not be
unreasonably withheld, conditioned or delayed.

 

2.          Tenant shall not use or occupy the Premises in any manner or for any
purpose which would injure the reputation or impair the present or future value
of the Premises or the Building.

 

3.          Bicycles and other vehicles are not permitted inside or on the
walkways outside the Building, except in those areas specifically designated by
Landlord for such purposes.

 

4.          Landlord may from time to time adopt appropriate systems and
procedures for the security or safety of the Building, its occupants, entry and
use, or its contents, and shall provide Tenant with notice thereof. Tenant,
Tenant’s agents, employees, contractors, guests and invitees shall comply with
Landlord’s reasonable requirements relative thereto.

 

5.          Canvassing, soliciting, and peddling in or about the Building is
prohibited. Tenant, its employees, agents and contractors shall cooperate with
said policy, and Tenant shall use its best efforts to prevent the same by
Tenant’s invitees.

 

70

--------------------------------------------------------------------------------


 

6.                             Tenant and its employees, agents, contractors,
invitees and licensees are limited to the Premises and the Common Areas. Tenant
and its employees, agents, contractors, invitees and licensees may not enter
other areas of the Building or Project (other than the conference rooms) except
when accompanied by an escort from Landlord and shall sign in/out at building
reception.

 

7.                             Tenant acknowledges that Building security
problems may occur which may require the employment of extreme security measures
in the day-to-day operation of the Building. Accordingly, Tenant agrees to
cooperate and cause its employees, contractors and other representatives to
cooperate fully with Landlord in the implementation of any reasonable security
procedures.

 

8.                             Tenant shall comply with all federal, state and
local, criminal, civil, safety, health and environmental codes, laws, and
ordinances relating to its use of leased space.

 

C.                           MAINTENANCE & CUSTODIAL

 

1.                             All contractors, contractor’s representatives,
and installation technicians performing work in the Building shall be subject to
Landlord’s written prior approval and shall be required to comply with
Landlord’s standard rules, regulations, policies, and procedures, as the same
may be revised from time to time. Tenant shall be solely responsible for
complying with all applicable laws, codes and ordinances pursuant to which said
work shall be performed.

 

2.                             Tenant shall not install, operate or maintain in
the Premises or in any other area of the Building, any electrical equipment
which does not bear the U/L (Underwriters Laboratories) seal of approval, or
which would overload the electrical system or any part thereof beyond its
capacity for proper, efficient and safe operation as determined by Landlord,
taking into consideration the overall electrical system and the present and
future requirements therefor in the Building. Tenant shall not operate personal
electronic devices for individual use such as coffeepots, toasters,
refrigerators, space heaters, etc. without Landlord’s prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

D.                          SHIPPING/RECEIVING

 

1.                             Movement in or out of the Building of furniture
or office equipment, or dispatch or receipt by Tenant of any merchandise or
materials which require the use of elevators, stairways, lobby areas, or loading
dock areas, shall be restricted to the hours between 8 a.m. and 5 p.m., Monday
through Friday, excluding Holidays. An oversize delivery such as furniture and
or equipment requires reservations with written advance notification to the
Landlord. Tenant is to assume all risk for damage to articles moved and injury
to any persons resulting from such activity. If any equipment, property, and/or
personnel of Landlord or of any other tenant of the Building is damaged or
injured as a result of or in connection with such activity, Tenant shall be
solely liable for any and all damage or loss to the extent directly resulting
therefrom.

 

71

--------------------------------------------------------------------------------


 

2.                             All deliveries to or from the Premises shall be
made only at such times, in the areas and through the entrances and exits
designated for such purposes by Landlord. Tenant shall not permit the process of
receiving deliveries to or from the Premises outside of said areas or in a
manner that may interfere with the use by any other tenant of its premises or of
any Common Areas, any pedestrian use of such area, or any use that is
inconsistent with good business practice.

 

3.                             All Tenant mail and small packages will be
scheduled for pick-up and delivery by carrier or supplier to and from the
Premises.

 

4.                             Deliveries will be delivered un-skidded (i.e.,
not on pallets) and arrangements made for inside deliveries to Tenant space.
Landlord personnel will not load/unload cargo deliveries for Tenant from the
dock.

 

5.                             Tenant arranged shipping/receiving location
outside the Premises to be approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Dock areas shall not be used for
storage or staging by Tenant.

 

6.                             The following rules and regulations apply to all
loading docks which are available for the use of more than one tenant (and shall
not apply to loading docks intended for the exclusive use of any tenant): No
tenant shall park or permit any truck or trailer to be parked in any loading
dock area except during the time actually need to load or unload materials. In
no case shall any truck or trailer be permitted to remain in a loading dock area
overnight. If any tenant has been utilizing the loading dock are for a time
period in excess of one hour and another tenant requires access to the loading
dock area, the first tenant shall vacate the loading dock area and make it
available to the second tenant. No tenant may utilize more than one loading dock
at a time if another tenant requires access to the loading dock and a loading
dock is not available for the second tenant’s use.

 

E.                            FOOD SERVICE

 

1.                             No open flame cooking or competing food service
or vending machines will be permitted in the Premises.

 

2.                             Tenant shall not remove food service property
from the cafe including trays, dishes, glasses, cups, utensils. Disposal
utensils are provided.

 

F.                            RULES FOR USE OF ACCESS CARDS

 

Each of Tenant’s employees and on-site contractors shall be issued an access
card. The access card serves as a “key” that allows access to card reader
controlled doors.

 

The access card will ONLY act as a key on doors leading to the Premises and
Common Areas. Care should be used to prevent excessive bending or abuse that may
cause damage to the card.

 

1.                             Do not allow others to use your card.

 

72

--------------------------------------------------------------------------------


 

2.                             Report a lost, stolen, or damaged card
immediately.

 

3.                             If a door is equipped with a card reader - use
the reader to access. Do not “prop” doors open to bypass the system.

 

4.                             A “Tailgater” is an individual without an access
card who follows an employee in or out of a door after that employee has used
their card to access a door. Tailgating is not allowed.

 

5.                             If Landlord provides Tenant with any access cards
or badges, a fee of $20.00 will be charged for each badge or access card issued.

 

6.                             In all cases, Tenant agrees to promptly notify
Landlord when access badges are to be deactivated in cases such as termination,
non-use, lost badge, etc.

 

73

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ESTOPPEL CERTIFICATE

 

Date [Name and Address of Landlord/Purchaser] and/or

[Name and Address of Mortgagee]

 

It is our understanding that you are purchasing from
                                                       (“Landlord”), [and/or are
providing financing in connection with the acquisition or refinancing of the]
property located at                                   ,
                                                        , Massachusetts (the
“Property”) and in connection therewith have required this certification by the
undersigned.

 

Reference is made to a Lease dated                                 , between
Landlord and the undersigned as Tenant (the “Lease”) for certain premises (the
“Premises”) located at the Property. The undersigned, as Tenant, hereby
certifies that:

 

1.

 

The term of the Lease commenced on                     , 20     and ends on
                    , 20     (the “Expiration Date”). Tenant has no right to
renew or extend the term of the Lease, except as follows:

 

 

 

2.

 

The undersigned has accepted and presently occupies the premises described in
the Lease as Tenant.

 

 

 

3.

 

The Base Rent under the Lease is currently $per month, and has been paid through
                                    , 20    . Tenant currently pays $per month
as its estimated Share of Operating Expenses in excess of Operating Expenses for
         (which is the Base Year), and $per month as its estimated Share of Tax
Expenses in excess of Tax Expenses for fiscal year July, 200     to June,
20    .

 

 

 

4.

 

The Lease is in full force and effect and has not been assigned, modified,
supplemented or amended in any way and, to the knowledge of the undersigned,
neither party is in default thereunder, and no event has occurred which, with
the giving of notice or passage of time, or both, could result in a default
except as follows:

 

 

 

5.

 

The Lease represents the entire agreement between Landlord and the undersigned.

 

 

 

6.

 

On this date, there are no existing defenses or offsets which the undersigned
has against the enforcement of the Lease by Landlord.

 

 

 

7.

 

The undersigned Tenant is in occupancy of the premises described in the Lease
and is actually conducting its business therein, which business is the use
permitted under the Lease. Tenant has not sublet nor assigned its interest in
the Lease except as follows:

 

 

 

8.

 

No rent has been paid more than one month in advance of its due date under the
Lease.

 

74

--------------------------------------------------------------------------------


 

9.

 

Landlord holds a security deposit of $. Landlord has no obligation to segregate
the security deposit or to pay interest thereon.

 

 

 

10.

 

Tenant has no option or right of first refusal to purchase all or any portion of
the Property, no option(s) to expand, nor any option to terminate the Lease
prior to the Expiration Date except as follows:

 

 

 

11.

 

All construction, alterations or improvements required to be performed by
Landlord have been completed and any payments, credits or abatements required to
be given by Landlord to Tenant have been given.

 

 

 

12.

 

To Tenant’s knowledge, no refunds or other credits are due to Tenant for Direct
Expenses (as defined in the Lease) paid to Landlord as additional rent for any
calendar years ending on or before December 31, 200    .

 

 

 

13.

 

No actions have been filed by or are pending against Tenant under the bankruptcy
laws of the United States or any state thereof.

 

 

 

14.

 

No work has been performed by or at the request of Tenant for which a mechanic’s
or materialmen’s lien may be filed against the Premises.

 

 

 

15.

 

The signatory below is authorized to execute this Estoppel Certificate on behalf
of Tenant.

 

 

 

 

 

Executed as an instrument under seal on                     , 20    .

 

 

Very truly yours,

 

 

 

 

 

 

Tenant

 

75

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

LESSEE ESTOPPEL CERTIFICATE

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, (“LENDER”)

c/o Real Estate Group

1750 H Street, N.W.

Suite 400

Washington, D.C. 20006

Attn: Loan Administration Manager

 

RE:       Lease dated                                     , [AND AMENDED ON
                                              ] (the “LEASE”) by and between
                                                                          , a
           limited liability company, as lessor (“LESSOR”) and
                      , as lessee (“LESSEE”) with respect to certain premises
(THE “LEASED PREMISES”) located at 3Com Drive, Marlborough, Massachusetts (the
“PROPERTY”)

 

Ladies/Gentlemen:

 

The undersigned hereby acknowledges that Lessor intends to encumber the Property
with a deed of trust in favor of Lender. The undersigned further acknowledges
the right of Lessor, Lender and any and all of Lessor’s present and future
lenders to rely upon the statements and representations of the undersigned
contained in this Certificate and further acknowledges that any loan secured by
any such deed of trust or further deeds of trust will be made and entered into
in material reliance on this Certificate.

 

Given the foregoing, the undersigned Lessee hereby certifies and represents unto
Lender, its successors and assigns, with respect to the above described Lease, a
true and correct copy of which is attached as EXHIBIT A hereto, as follows:

 

1.                           All space and improvements covered by the Lease
have been completed and furnished to the satisfaction of Lessee, all conditions
required under the Lease have been met, and Lessee has accepted and taken
possession of and presently occupies the Leased Premises, consisting of
approximately                              square feet.

 

2.                           The Lease is for a total term of
                           years,                    months commencing
                                , and ending
                                        , and has not been modified, altered or
amended in any respect and contains the entire agreement between Lessor and
Lessee, except as follows:
                                                                                                      
(LIST AMENDMENTS AND MODIFICATIONS OTHER THAN THOSE, IF ANY, ATTACHED TO AND
FORMING A PART OF THE LEASE AS WELL AS ANY VERBAL AGREEMENTS, OR WRITE “NONE”).

 

3.                           As of the date hereof, the annual minimum rent
under the Lease is $                              , subject to any escalation
and/or percentage rent and/or common area maintenance charges, in accordance
with the terms and provisions of the Lease. The “BASE YEAR” for any escalation
is                               .

 

4.                           No rent has been paid by Lessee in advance under
the Lease except for $                      , which amount represents rent for
the period beginning                                    and ending
                                    

 

76

--------------------------------------------------------------------------------


 

and Lessee has no charge or claim of offset under said Lease or otherwise,
against rents or other amounts due or to become due thereunder. No “discounts”,
“free rent” or “discounted rent” have been agreed to or are in effect except
for                                                                                                                  
                                                                                    .

 

5.                           A security deposit of $                          
has been made and is currently being held by Lessor. Such security deposit IS/IS
NOT in the form of cash and, if not in the form of cash, a copy thereof is
attached hereto as EXHIBIT B.

 

6.                           Lessee has no claim against Lessor for any deposit
or prepaid rent except as provided in PARAGRAPHS 4 AND 5 above.

 

7.                           The Lessor has satisfied all commitments,
arrangements or understandings made to induce Lessee to enter into the Lease,
and the Lessor is not in any respect in default in the performance of the terms
and provisions of the Lease, nor is there now any fact or condition which, with
notice or lapse of time or both, would become such a default.

 

8.                           Lessee is not in any respect in default under the
terms and provisions of the Lease (nor is there now any fact or condition which,
with notice or lapse of time or both, would become such a default) and has not
assigned, transferred or hypothecated its interest under the Lease, except as
follows:                                                                       .

 

9.                           Except as expressly provided in the Lease or in any
amendment or supplement to the Lease, Lessee: (i) does not have any right to
renew or extend the term of the Lease; (ii) does not have any option or
preferential right to purchase all or any part of the Leased Premises or all or
any part of the building or premises of which the Leased Premises are a part;
and (iii) does not have right, title, or interest with respect to the Leased
Premises other than as lessee under the Lease. There are no understandings,
contracts, agreements, subleases, assignments, or commitments of any kind
whatsoever with respect to the Lease or the Leased Premises except as expressly
provided in the Lease or in any amendment or supplement to the Lease set forth
in PARAGRAPH 2 above, copies of which are attached hereto.

 

10.                     The Lease is in full force and effect and Lessee has no
defenses, setoffs, or counterclaims against Lessor arising out of the Lease or
in any way relating thereto or arising out of any other transactions between
Lessee and Lessor.

 

11.                     The current address to which all notices to Lessee as
required under the Lease should be sent is:

 

                                                                                                                    .

 

Dated:

“LESSEE”

 

 

 

 

 

 

 

LESSEE SIGNATURE BLOCK HERE

 

77

--------------------------------------------------------------------------------


 

EXHIBIT F

ANNUAL REPORTING FORM

MARLBOROUGH CAMPUS

(TENANT: EXACT Sciences Corporation)

 

1.                                       CONTACT INFORMATION (please type or
print):

Business Name:  EXACT Sciences Corporation

Address:

City/State/Zip:

Contact Person:

Telephone:

Fax:

Date Project was certified by the EACC:  January 31, 1997

 

2.                                       NEW HIRES AT PROJECT LOCATION (ONLY
PERMANENT FULL-TIME JOBS):

FY 20       Hires (7/1/20       through 6/30/20    ):                 

Number of FY 20       Hires That Reside in the Economic Target Area of

Ashland*Framingham*Hudson*Marlborough*Northborough :              

Total Hires (                           through 6/30/20    ):                   

Number of Total Hires That Reside in the Economic Target

Area:             

Average Wage of Employees Hired Since Date of EACC

Certification:                   

 

3.                                       TOTAL PERMANENT FULL-TIME JOBS LOCATED
AT THE PROJECT AS OF JUNE 30, 20        :                 

 

4.                                       AUTHORIZATION:

 

I , (print name and title)
                                                                                    
hereby certify that the information within this Annual Reporting Form is true
and accurate.

 

 

 

 

 

 

(Signature)

(Date)

 

 

 

PLEASE RETURN COMPLETED FORM TO LANDLORD BY JULY 10, ANNUALLY

 

78

--------------------------------------------------------------------------------


 

EXHIBIT G

LIST OF HAZARDOUS MATERIALS USED BY TENANT IN CONNECTION WITH THE PERMITTED USE

 

Item

 

Estimated Quantity

0.1N HCL

 

1L

0.25M EDTA

 

500mL

1[3-(dimethylamino)propyl]-3-ethylearbodiimidehydrochloride, 98%

 

20g

10x MOPS

 

250mL

11N Hydrochloric Acid

 

300mL

1-Hydroxybenzotriazole

 

5g

1-Methylimidazole, 99%

 

100ml

2-Mercaptoethanol

 

125mL

Acetic Acid, glacial

 

5L

Acetone

 

2L

Acrylamide

 

1.5kg

Acrylamide/Bis-Acrylamide 19:1 Ratio

 

1.6L

Acrylamide/Bis-Acrylamide premix powder 20:1

 

30g

Alconox

 

1kg

Ammonium Acetate 7.5 M solution

 

250mL

Ammonium Acetate, molecular biology reagent

 

1kg

Ammonium Chloride, molecular biology reagent

 

1kg

Ammonium Hydroxide

 

500mL

Ammonium Persulfate

 

148g

Ammonium Sulfate, molecular biology reagent

 

500g

Argon, compressed

 

4 tanks

BICINE

 

250g

Bind Saline

 

600mL

Boric Acid

 

1kg

Bromphenol Blue Sodium, molecular biology reagent

 

12.5g

Calcium Chloride Dihydrate, molecular biology reagent

 

550g

Chelex Resin

 

100g

Ches, Sigmaultra

 

100g

Chloroform, ACS grade

 

500ml

Chloroform, molecular biology reagent

 

76L

Citric Acid Free Acid Anhydrous Crystalline

 

500g

Citric Acid, monohydrate

 

500g

Citric Acid, trisodium salt dihydrate

 

500g

Clorox Germicidal Bleach

 

20gal

Coomasie Blue

 

10g

D-(+)- glucose

 

250g

Desiccant

 

1kg

Diatomaceous Earth

 

500g

 

79

--------------------------------------------------------------------------------


 

Dimethyl Sulfoxide, molecular biology reagent

 

150ml

Diphenyliodonium Chloride, 97%

 

2g

EDTA disodium dihydrate salt

 

500g

EDTA disodium salt

 

500g

EDTA, 0.5 M pH 8.0

 

1.5L

EGDA

 

50g

EGTA

 

100g

Ethanolamine free base

 

450ml

Ethidium Bromide, 95%

 

200ml/5g

Ethyl Alcohol USP, 200 proof

 

18 gal

Ficoll, molecular biology reagent

 

75g

Formamide, HD

 

300ml +/- 200ml

Formamide, P.A.

 

1.3L +/- 1L

Gamma-Methacryloxypropyl Trimethoxysilane

 

3ml

Gelatin

 

100g

Glycerol

 

3L

Glycine free base, molecular biology reagent

 

1.2kg

Guanidine

 

100g

Guanidine Isothiocyanate

 

6kg +/- 2kg

HEPES

 

100g

Hexadecyltrimethylammonium bromide, for molecular biology

 

250g

Hexamine Cobalt (III) Chloride

 

5g

Hydrochloric Acid solution 1.0 N

 

11L

Hydrochloric Acid, ACS reagent

 

400ml

Hydrochloric Acid, Volumetric Standard 0.2N Solution in water

 

1.5L

Hydroquinone

 

500g

Isoamyl alcohol, ACS reagent

 

10L

Isopropanol, 99%

 

32gal +/- 25gal

Isopropanol, molecular biology reagent

 

1L

Kanamyacin

 

1g

LICOR MSDS’s

 

 

Lipids

 

1g

Manganese Chloride Hexahydrate

 

325g

Mangnesium Sulfate

 

10mL

Meatphor Agarose

 

25g

MES free acid, molecular biology reagent

 

100g

Methanol, spectrophotometric grade

 

9L

Methylene Blue

 

25g

Methylene Chloride

 

500mL

MICRO BCA Protein Assay Reagent Kit

 

1 kit

Mineral Oil, white, light

 

1.7L

Mixed Bed Resin

 

100g

MOPS

 

100g

N, N- Dimethyl Formamide

 

500mL

N,N’-Methylene-Bis-Acrylamide

 

25g

Nickel Chloride Hexahydrate

 

100g

 

80

--------------------------------------------------------------------------------


 

Nusieve 3:1 Agarose

 

2.2kg +/- 2kg

Orange G Sodium, molecular biology grade

 

500mL

PEG 10000

 

500g

PEG 8000

 

5kg

Phenol, buffer saturated

 

20L +/- 10L

Phosphate Buffered Saline, pH 7.4

 

2.2L

Phosphoric Acid, 99.999%

 

500ml

PicoGreen dsDNA Quantitation Kit

 

2

Pipes Free Acid GenAR

 

100g

Polyvinylpyrrolidone, molecular biology reagent

 

350g

POP-6

 

1L +/- 500mL

Potassium Acetate

 

250g

Potassium Acetate

 

500g

Potassium Chloride, molecular biology reagent

 

2kg

Potassium Ferrocyanide

 

100g

Potassium Hydroxide (0.1N)

 

1L

Potassium Phosphate Dibasic: Trihydrate, molecular biology reagent

 

750g

Potassium Phosphate, monobasic

 

750g

Prosieve 50X gel Solution

 

125mL

Protease(Quiagen)

 

30AU

Qigagen Midi Prep Kits

 

20 tests

Quiagen Mini Preps

 

750 tests

Saline Sodium Citrate 20X Solution (SSC)

 

8L

Sand, white quartz

 

1kg

SDS Solution, 10%

 

15L

Seakem Agarose

 

1.2kg +/- 500g

Seaplaque Agarose GTG

 

25g

Sec-Butanol

 

250mL

Sephadex

 

50g

Sodium Acetate Anhydrous

 

2.5kg

Sodium Acetate Buffer Solution

 

13L

Sodium Azide

 

50g

Sodium Azide, Sigmaultra

 

25g

Sodium Bicarbonate, ACS Reagent

 

1.5kg

Sodium Bisulfite

 

100g

Sodium Borate

 

500g

Sodium Carbonate Anhydrous, Sigmaultra

 

500g

Sodium Chloride Anhydrous Sigmaultra

 

1.5kg

Sodium Chloride, molecular biology reagent

 

17.5L

Sodium Citrate Dihydrate, ACS Reagent

 

1kg

Sodium Cyanoborohydride

 

75g

Sodium Dodecyl Sulfate

 

600g

Sodium Hydroxide 10M

 

100mL

Sodium Hydroxide Anhydrous Pellets

 

1150g

Sodium Hydroxide, 50% solution in water

 

500mL

Sodium Hydroxide, standard solution, 1 M (1 N)

 

6L

 

81

--------------------------------------------------------------------------------


 

Sodium Hydroxide, volumetric standard, 0.1 N

 

5.5L

Sodium Iodide, ACS Reagent

 

100g

Sodium Phosphate Dibasic Anhydrous, Sigmaultra

 

5kg

Sodium Phosphate Monobasic, Monohydrate, ACS Reagent

 

1150g

Sodium Phosphate Monobasic, Sodium Phosphate Monobasic

 

750g

Sodium Pyrophosphate Decahydrate, Sigmaultra

 

100g

Sodium Sulfate

 

1kg

Sodium Thiocynate

 

250g

Succinic Anhydride

 

500g

TAE 50X

 

2L

TAE 50X Solution

 

101L

TEMED

 

225ml

TEN Buffer

 

150gal

Tetramethylammonium Chloride Solution, molecular biology reagent

 

25g

Triethylene Glycol Diacrylate

 

250g

Trifluoroacetic Acid

 

25mL

Tris

 

7kg

Tris 1.0M Sterile Solution pH 7.2

 

4L

Tris 1.0M Sterile Solution pH 7.4

 

9L

Tris 1.0M Sterile Solution pH 9.0

 

1.750L

Tris-Acetate-EDTA Buffer, 10x concentrate, molecular biology reagent

 

7L

Tris-Borate EDTA, 10X (TBE)

 

50L

Tris-EDTA Buffer, 100X concentrate, molecular biology reagent

 

300mL

Tris-EDTA Buffer, 1X solution, molecular biology reagent

 

34L +/- 20L

Triton X-100, molecular biology reagent

 

250ml

TRIZMA Sulfate

 

100g

Tween

 

1.5L

Urea

 

1kg

Water, Molecular Biology Reagent

 

235L

Wizard(R)PCR Preps DNA Purification System

 

2 kits

Xylene Cyanole FF

 

10.5g

Xylenes, Mixed ACS Reagent

 

1.5L

 

82

--------------------------------------------------------------------------------


 

 

 

Estimated

 

Estimated

 

 

 

Quantity in House

 

Quantity in House

 

Item

 

R and D

 

Clinical

 

Stool samples

 

1,000

 

5,000

 

Stool homogenates

 

125,000 X 32 mL

 

125,000 X 32 mL

 

Blood samples

 

50,000 X 5 mL

 

N/A

 

 

 

Plus an additional

 

 

 

 

 

200/wk

 

 

 

Biohazard Trash

 

20 Boxes

 

20 Boxes

 

Contaminated Hoods (Filters) (Low Grade Risk)

 

10

 

10

 

 

83

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF LETTER OF CREDIT

 

84

--------------------------------------------------------------------------------


 

EXHIBIT I

NON-DISTURBANCE, ATTORNMENT

AND SUBORDINATION AGREEMENT

 

THIS NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT (this “AGREEMENT”)
is made and entered into as of                       , 2003, by, between and
among WELLS FARGO BANK, NATIONAL ASSOCIATION, as lead arranger and
administrative agent for itself and other banks (hereinafter referred to as
“BENEFICIARY” or “WELLS FARGO”),
                                                                 (“LESSEE”), and
                                                                                                                ,
a                            limited liability company (“LESSOR”).

 

RECITALS

 

A.    Lessor has requested that Beneficiary make a loan to be evidenced by a
Promissory Note (the “NOTE”), and secured, INTER ALIA, by a Mortgage, Security
Agreement, and Assignment of Leases and Rents (the “MORTGAGE “), which Mortgage
shall constitute a lien or encumbrance on that certain real property more
particularly described in the attached EXHIBIT A (the “PROPERTY”).

 

B.    Lessee is the holder of a leasehold estate covering a portion of the
Property (the “DEMISED PREMISES”) pursuant to the terms of that certain lease
dated                                       ,          as amended pursuant to
                             (collectively, the “LEASE”). A true and correct
copy of the Lease has previously been delivered to Beneficiary.

 

C.    Lessee, Lessor and Beneficiary desire to confirm their understanding with
respect to the Lease and the Mortgage.

 

AGREEMENT

 

1.     So long as Lessee is not in default (beyond any period given Lessee to
cure such default) in the payment of rent or in the performance of any of the
terms, covenants or conditions of the Lease on Lessee’s part to be performed,
Lessee’s possession and occupancy of the Demised Premises shall not be
interfered with or disturbed by Beneficiary during the term of the Lease or any
extension thereof duly exercised by Lessee.

 

2.     Lessee hereby consents to the assignment by Lessor to Beneficiary of the
Lease, as set forth in the Mortgage. If the interests of Lessor shall be
transferred to and/or owned by Beneficiary by reason of judicial foreclosure,
power-of-sale foreclosure or other proceedings brought by it, or by any other
manner, including, but not limited to Beneficiary’s exercise of its rights under
the Mortgage, and Beneficiary succeeds to the interest of the Lessor under the
Lease, Lessee shall be bound to Beneficiary under all of the terms, covenants
and conditions of the Lease for the balance of the remaining term thereof and
any extension thereof duly exercised by Lessee, with the same force and effect
as if Beneficiary were the Lessor under the Lease, and Lessee does hereby attorn
to Beneficiary as its lessor, said attornment to be effective and self-operative
without the execution of any further instruments on the part of any of the
parties hereto immediately upon Beneficiary’s succeeding to the interest of the
lessor under the Lease; provided, however, that Lessee shall be under no
obligation to direct its payment of rent to Beneficiary until Lessee receives
written notice from Beneficiary that it has succeeded to the interest of Lessor
under the Lease or that it has terminated the Lessor’s right to collect rents as
provided in the Mortgage. The respective rights and obligations of Lessee and
Beneficiary upon such attornment, to the extent of the then remaining balance of
the term of the Lease and any such extension, shall be and are the same as now
set

 

85

--------------------------------------------------------------------------------


 

forth therein, it being the intention of the parties hereto for this purpose to
incorporate the Lease in this Agreement by reference with the same force and
effect as if set forth in full herein.

 

3.     If Beneficiary shall succeed to the interest of Lessor under the Lease,
Beneficiary shall, subject to the last sentence of this SECTION 3, be bound to
Lessee under all of the terms, covenants and conditions of the Lease; provided,
however, that Beneficiary shall not be:

 

(a)   Liable for any act or omission of any prior lessor (including Lessor); or

 

(b)   Subject to any offsets, defenses or counterclaims which Lessee might have
against any prior lessor (including Lessor); or

 

(c)   Bound by any rent, additional rent or advance rent which Lessee might have
paid for more than the current month to any prior lessor (including Lessor) and
all such rent shall remain due and owing notwithstanding such advance payment;
or

 

(d)   Bound by any amendment or modification of the Lease made without its
consent and written approval; or

 

(e)           Required to restore the building, complete any improvements or
otherwise perform the obligations of Lessor under the Lease in the event of a
foreclosure of the Mortgage or acceptance by Beneficiary of a deed in lieu of
foreclosure, in either instance prior to full restoration of the building or
completion of any improvements.

 

Neither Wells Fargo nor any other party who, from time to time, shall be
included in the definition of the term “Beneficiary” hereunder shall have any
liability or responsibility under or pursuant to the terms of this Agreement or
the Lease after it ceases to own a fee interest in or to the property described
on EXHIBIT A.

 

4.     Subject to the terms of this Agreement (including, but not limited to,
those in SECTION 2 hereof), the Lease and the terms thereof are, and shall at
all times continue to be, subject and subordinate in each and every respect, to
the Mortgage and their respective terms, to any and all renewals, modifications,
extensions, substitutions, replacements and/or consolidations of the Mortgage,
and to all other liens now or hereafter serving as security for the Note.
Nothing herein contained shall be deemed or construed as limiting or restricting
the enforcement by Beneficiary of any of the terms, covenants, provisions or
remedies of the Mortgage, whether or not consistent with the Lease.

 

5.     The term “Beneficiary” shall be deemed to include Wells Fargo and all of
its successors and assigns, including anyone who shall have succeeded to
Lessor’s interest by, through or under judicial or power-of-sale foreclosure or
other proceedings brought pursuant to the Mortgage, or deed in lieu of such
foreclosure or proceedings, or otherwise.

 

6.     In the absence of the prior written consent of Beneficiary, Lessee agrees
not to do any of the following: (a) prepay the rent under the Lease for more
than one (1) month in advance, (b) enter into any agreement with the Lessor to
amend or modify the Lease, (c) voluntarily surrender the Demised Premises or,
except as expressly permitted under the Lease, terminate the Lease prior to the
expiration date thereof set forth in the Lease, and (d) sublease or assign the
Demised Premises.

 

7.     In the event Lessor shall fail to perform or observe any of the terms,
conditions or agreements in the Lease, Lessee shall give written notice thereof
to Beneficiary and Beneficiary shall

 

86

--------------------------------------------------------------------------------


 

have the right (but not the obligation) to cure such failure. Lessee shall not
take any action with respect to such failure under the Lease, including, without
limitation, any action in order to terminate, rescind or avoid the Lease or to
withhold any rent thereunder, for a period of thirty (30) days after receipt of
such written notice by Beneficiary; provided, however, that in the case of any
default which cannot with diligence be cured within said 30-day period, if
Beneficiary shall proceed promptly to cure such failure and thereafter prosecute
the curing of such failure with diligence and continuity, the time within which
such failure may be cured shall be extended for such period as may be necessary
to complete the curing of such failure with diligence and continuity.

 

8.     So long as the loan evidenced by the Note (the “LOAN”) is outstanding,
Lessee covenants to provide Beneficiary with all information, including, but not
limited to evidence of payment of taxes and insurance (if Lessee is obligated
for such payments under the Lease) to which the Lessor may be entitled under the
Lease.

 

9.     So long as the Loan is outstanding, Beneficiary or its designee may enter
upon the Property at all reasonable times, upon twenty-four (24) hours notice
during normal working hours, to visit or inspect the Property and discuss the
affairs, finances and accounts of Lessee applicable to the Property or the Lease
at such reasonable times as Beneficiary or its designee may request.

 

10.   Lessee hereby represents and warrants that the Lease and this Agreement
have been duly authorized, executed and delivered by Lessee and constitute
legal, valid and binding instruments, enforceable against Lessee in accordance
with their respective terms, except as such terms may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally.

 

11.   This Agreement may not be modified orally or in any other manner than by
an agreement in writing signed by the parties hereto and their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successors and assigns.

 

12.   This Agreement may be executed in several counterparts, and all so
executed shall constitute one agreement, binding on all parties hereto,
notwithstanding that all parties are not signatories to the original or the same
counterpart.

 

13.   All notices or other communications required or permitted to be given
pursuant to the provisions hereof shall be in writing and shall be considered as
properly given if mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, or by delivering same in
person to the intended addressee, or by prepaid telegram. Notice so given in
person or by telegram shall be effective upon its deposit. Notice so given by
mail shall be effective two (2) days after deposit in the United States mail.
Notice given in any other manner shall be effective only if and when received by
the addressee. For purposes of notice, the addresses of the parties shall be:

 

Lessor:

Marlborough Campus Limited Partnership

 

 

c/o Berwind Property Group, Inc.

 

 

770 Township Line Road, Suite 150

 

 

Yardley, PA 19067

 

Attention:

Scott A. Williams

 

 

Senior Vice President

 

 

 

Lessee:

 

 

 

 

 

 

 

 

 

87

--------------------------------------------------------------------------------


 

Beneficiary:

Wells Fargo Bank, National Association

 

 

c/o Real Estate Merchant Banking

 

 

1750 H Street, N.W., Suite 400

 

 

Washington, D.C. 20006

 

Attention:

Manager - Loan Administration Department

 

provided, however, that any party shall have the right to change its address for
notice hereunder to any other location within the continental United States by
the giving of thirty (30) days’ notice to the other parties in the manner set
forth hereinabove.

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

By:

 

 

 

“Lessee”

 

 

 

 

STATE OF

 

     )

 

 

 

 

 

)  ss:

 

COUNTY OF

 

     )

 

 

 

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
                                              , who is personally well known to
me as, or satisfactorily proven to be, the person named as
                           of in the foregoing Non-Disturbance, Attornment,
Estoppel and Subordination Agreement bearing date as of the          day of
                , 2003, personally appeared before me in the said jurisdiction,
and by virtue of the authority vested in him or her by said Agreement,
acknowledged the same to be the act and deed of said organization, and delivered
the same as such.

 

GIVEN under my hand and official seal this          day of                   ,
2003.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

89

--------------------------------------------------------------------------------


 

LESSOR:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

STATE OF

 

     )

 

 

 

 

 

)  ss:

 

COUNTY OF

 

     )

 

 

 

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
                                                    , who is personally well
known to me as, or satisfactorily proven to be, the person named as the
                                               of
                                                        , Lessor in the
foregoing Non-Disturbance, Attornment, Estoppel and Subordination Agreement
bearing date as of the          day of                   , 2003, personally
appeared before me in the said jurisdiction, and by virtue of the authority
vested in him or her by said Agreement, acknowledged the same to be the act and
deed of said organization, and delivered the same as such.

 

GIVEN under my hand and official seal this          day of                   ,
2003.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

90

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Erin P. Peart

 

 

Vice President

 

DISTRICT OF COLUMBIA

)  ss:

 

 

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
ERIN P. PEART, who is personally well known to me as, or satisfactorily proven
to be, the person named as Vice President of Wells Fargo Bank, National
Association in the foregoing Non-Disturbance, Attornment, Estoppel and
Subordination Agreement bearing date as of the          day of
                  , 2003, personally appeared before me in the said
jurisdiction, and by virtue of the authority vested in him/her by said
Agreement, acknowledged the same to be the act and deed of Wells Fargo Bank,
National Association, and delivered the same as such.

 

GIVEN under my hand and official seal this          day of                   ,
2003.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

91

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE PROPERTY

 

92

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

MARLBOROUGH OFFICE LEASE

1

 

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

3

1.1

The Premises

3

1.2

The Building and The Project

3

1.3

Common Areas

3

1.4

Furniture

5

1.5

Card Key Access

5

 

 

 

ARTICLE 2

LEASE TERM

5

2.1

Lease Term

5

2.2

Option to Extend

6

 

 

 

ARTICLE 3

BASE RENT AND INTERIM RENT

6

3.1

Base Rent

6

32

Interim Rent

 

 

 

 

ARTICLE 4

ADDITIONAL RENT

7

4.1

General Terms

7

4.2

Definitions of Key Terms Relating to Additional Rent

7

4.3

Allocation of Direct Expenses

10

4.4

Calculation and Payment of Additional Rent

11

4.5

Taxes and Other Charges for Which Tenant Is Directly Responsible

12

4.6

Landlord’s Books and Records

12

4.7

Tenant’s Electricity Cost

12

 

 

 

ARTICLE 5

USE OF PREMISES

13

5.1

Permitted Use

13

5.2

Prohibited Uses

13

5.3

CC&Rs

13

5.4

Condition of Premises

14

5.5

Demising Plan

14

5.5

Rules and Regulations

14

 

 

 

ARTICLE 6

SERVICES AND UTILITIES

14

6.1

Standard Tenant Services

14

6.2

Special Tenant Services

14

6.3

Requirements of Tenant

15

6.4

Interruption of Use

15

 

 

 

ARTICLE 7

REPAIRS

16

7.1

Landlord’s Obligations

16

7.2

Tenant’s Obligations

16

 

i

--------------------------------------------------------------------------------


 

 

 

PAGE

ARTICLE 8

ADDITIONS AND ALTERATIONS

17

8.1

Landlord’s Consent to Alterations

17

8.2

Manner of Construction

17

8.3

Payment for Improvements

18

8.4

Construction Insurance

18

8.5

Landlord’s Property

18

 

 

 

ARTICLE 9

COVENANT AGAINST LIENS

19

 

 

 

ARTICLE 10

INSURANCE

19

10.1

Indemnification and Waiver

19

10.2

Tenant’s Compliance With Landlord’s Fire and Casualty Insurance

20

10.3

Tenant’s Insurance

20

10.4

Form of Policies

21

10.5

Subrogation

21

10.6

Landlord’s Insurance

22

 

 

 

ARTICLE 11

DAMAGE AND DESTRUCTION

22

11.1

Repair of Damage by Landlord

22

11.2

Landlord’s Option to Repair

23

11.3

Waiver of Statutory Provisions

23

 

 

 

ARTICLE 12

NON-WAIVER

24

 

 

 

ARTICLE 13

CONDEMNATION

24

13.1

Condemnation

24

13.2

Tenant’s Right to Award

25

 

 

 

ARTICLE 14

ASSIGNMENT AND SUBLETTING

25

14.1

Transfers

25

14.2

Landlord’s Consent

26

14.3

Transfer Premium

27

14.4

Landlord’s Option as to Subject Space

27

14.5

Effect of Transfer

28

14.6

Occurrence of Default

28

14.7

Non-Transfers

28

 

 

 

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

29

15.1

Surrender of Premises

29

15.2

Removal of Tenant Property by Tenant

29

 

 

 

ARTICLE 16

HOLDING OVER

30

 

 

 

ARTICLE 17

ESTOPPEL CERTIFICATES

30

 

ii

--------------------------------------------------------------------------------


 

 

 

PAGE

ARTICLE 18

SUBORDINATION

30

 

 

 

ARTICLE 19

DEFAULTS: REMEDIES

31

19.1

Events of Default

31

19.2

Remedies Upon Default

32

19.3

Subleases of Tenant

33

19.4

No Relief From Forfeiture After Default

33

19.5

Efforts to Relet

34

19.6

Landlord Default

34

 

 

 

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

34

 

 

 

ARTICLE 21

SECURITY DEPOSIT

34

 

 

 

ARTICLE 22

BACK-UP GENERATOR

36

 

 

 

ARTICLE 23

SIGNS

36

 

 

 

ARTICLE 24

COMPLIANCE WITH LAW

36

 

 

 

ARTICLE 25

LATE CHARGES

37

 

 

 

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT: PAYMENTS BY TENANT

38

26.1

Landlord’s Cure

38

26.2

Tenant’s Reimbursement

38

 

 

 

ARTICLE 27

ENTRY BY LANDLORD

38

 

 

 

ARTICLE 28

TENANT PARKING

39

 

 

 

ARTICLE 29

MISCELLANEOUS PROVISIONS

40

29.1

Terms; Captions

40

29.2

Binding Effect

40

29.3

No Air Rights

40

29.4

Transfer of Landlord’s Interest

40

29.5

Prohibition Against Recording

40

29.6

Landlord’s Title

41

29.7

Relationship of Parties

41

29.8

Application of Payments

41

29.9

Time of Essence

41

29.10

Partial Invalidity

41

29.11

No Warranty

41

29.12

Landlord Exculpation

41

29.13

Entire Agreement

42

29.14

Right to Lease

42

29.15

Force Majeure

42

 

iii

--------------------------------------------------------------------------------


 

 

 

PAGE

29.16

Notices

42

29.17

Joint and Several

43

29.18

Authority

43

29.19

Attorneys’ Fees

43

29.20

Governing Law

44

29.21

Submission of Lease

44

29.22

Brokers

44

29.23

Independent Covenants

44

29.24

Project or Building Name and Signage

44

29.25

Counterparts

45

29.26

Confidentiality

45

29.27

Transportation Management

45

29.28

Building Renovations

45

29.29

No Violation

45

29.30

Communications and Computer Lines

46

29.31

Hazardous Materials

46

29.32

Development of the Project

46

29.33

No Consequential Damages

47

29.34

Compliance with TIF Agreement

48

29.35

Tenant’s Financial Condition

48

 

 

 

ARTICLE 30

RIGHT OF FIRST OFFER

50

 

 

 

ARTICLE 31

SATELLITE DISH

50

 

 

 

List of Exhibits

 

 

Exhibit A

Plan of the Premises

 

Exhibit B

Plan of the Project identifying Buildings 1, 2, 3, and 4

 

Exhibit C

Furniture Inventory List

 

Exhibit D

Rules and Regulations

 

Exhibit E

Form of Estoppel Certificate

 

Exhibit F

Annual Reporting Form

 

Exhibit G

List of Hazardous Materials

 

Exhibit H

Form of Letter of Credit

 

Exhibit I

Form of SNDA

 

 

iv

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (the “Amendment”), dated as of August 28, 2003, is
made by and between MARLBOROUGH CAMPUS LIMITED PARTNERSHIP, a Massachusetts
limited partnership (“Landlord”), and EXACT Sciences Corporation, a Delaware
corporation (“Tenant”).

 

BACKGROUND

 

Landlord and Tenant entered into a lease dated as of January 23, 2003 (the
“Lease”) pursuant to which Landlord has leased to Tenant certain premises (the
“Premises”) located in Building 1, 3 Com Drive, Marlborough Campus, in
Marlborough, Massachusetts.

 

Landlord and Tenant wish to amend the Lease as more particularly set forth
herein.

 

AGREEMENT

 

In consideration of the mutual covenants and agreements contained herein and in
the Lease, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.             Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meaning set forth in the Lease.

 

2.             Furniture. Tenant has advised Landlord that it does not desire to
use all of the Furniture and desires to remove some of the Furniture from the
Premises. In particular, Tenant has requested Landlord to take possession of,
and to delete from the terms of the Lease and from Exhibit C to the Lease, all
of the Furniture not listed on Exhibit J attached hereto and made a part hereof
(the “Removed Furniture”) (The furniture listed on Exhibit J shall be referred
to herein as the “Retained Furniture”). Landlord has agreed to do so, subject to
the following terms and conditions:

 

a.              All “cubes” and other similarly constructed furniture which is
part of the Removed Furniture, shall, at the sole cost and expenses of Tenant,
be disassembled by Tenant, and each piece or component thereof shall be labeled
so that the pieces can be readily re-assembled;

 

b.             Tenant shall have moved the Removed Furniture to a location
designated by Landlord on the first floor of Building 3 of the Project, in a
commercially reasonable manner so as to protect the Removed Furniture from
damage;

 

c.              All wiring connected to the Removed Furniture shall be pulled
into the ceiling space of the Premises immediately above where it is currently
located and left there so that it can be re-used in the future;

 

d.             Landlord (and/or its authorized agent(s)) shall have the right to
be present during the processes described in clauses a., b. and c. above, and
Tenant shall comply with all reasonable requests of Landlord, or its authorized
agent, concerning such work;

 

1

--------------------------------------------------------------------------------


 

e.             Upon delivery of the Removed Furniture to the space identified by
Landlord in Building 3, Exhibit C to the Lease shall be replaced in its entirety
by Exhibit C attached hereto, and Tenant shall have no further rights or
responsibilities with respect to the Removed Furniture; and

 

f.             Tenant shall provide Landlord with evidence of the cost paid by
Tenant to third parties to move the Removed Furniture as set forth above, and
Landlord shall reimburse Tenant for one-half of said cost, up to a maximum of
$10,000.00.

 

3.             HVAC for Lab Areas in the Premises. Air conditioning for Lab
Areas being installed by Tenant is currently provided by one of the two 110
nominal ton (all chiller capacities/allocations referred to in this Amendment
are understood to be “nominal tons”) chillers located on the roof of the
Building (the “Existing Chillers”). Landlord has agreed to permit another tenant
in the Building (the “Other Tenant”), to install a one new 110 nominal ton
rooftop chiller (the “New Chiller”), and other components required to create an
integrated chiller system (as used in this Lease, the term “Chiller System” will
refer to the existing system and to the system, as upgraded with the New
Chiller) including the New Chiller and the Existing Chillers to provide chilled
water cooling capacity for certain non-office areas of the Building (including,
without limitation, the Lab Areas within the Premises), and to connect the
Chiller System (including without limitation the New Chiller and the two
Existing Chillers) to the Other Tenant’s emergency back-up generators. Landlord
expects that the proposed upgrade to the Chiller System will be operational
sometime prior to March 1, 2004, but Landlord shall have no obligation to cause
the Chiller System to be upgraded as set forth above, and no liability if such
upgrade is not completed. In connection with such changes to the Chiller System,
the parties agree that the Lease is hereby amended as follows:

 

a.              “Tenant’s Chiller Share” under the Lease shall be 33.64% (based
on 74/220 tons)”.

 

b.              Section 4.7.2 of the Lease will be amended in its entirety to
read as follows:

 

“4.7.2 Landlord may install or cause to be installed a separate submeter,
checkmeter or flowmeter to measure the electricity utilized by the Chiller
System. Tenant shall be responsible for Tenant’s Chiller Share of the
electricity cost attributable to the Chiller System. Tenant shall pay for its
Chiller Share of said electricity cost, based upon meter readings and the
statements received from Landlord, within thirty days after receipt thereof. The
foregoing payments by Tenant shall be in addition to Tenant’s Electricity Cost.
In the event that such usage is not separately metered, then Landlord may give
Tenant written notice of Landlord’s estimate of Tenant’s Chiller Share of such
expenses, along with the information utilized by Landlord in reaching such
determination, and Tenant shall reimburse Landlord, as Additional Rent for such
electrical expenses (in addition to Tenant’s Electricity Cost).”

 

c.              Section 6.2 of the Lease will be amended in its entirety to read
as follows:

 

“ 6.2 Special HVAC Services. Tenant agrees that it has designed and modified or
will design and modify the HVAC system ductwork and controls for the sixth

 

2

--------------------------------------------------------------------------------


 

floor of the Premises to the “freezer farm” area of the Premises and any other
lab areas within the Premises (collectively, the “Lab Areas”) designated on
Exhibit A to the Lease, so that the Lab Areas can be cooled separately from the
remainder of the Building (e.g. while other areas of the Building are being
heated, or not being cooled). To provide chilled water cooling capacity for the
Lab Areas, Landlord will allocate to Tenant a maximum of 74 nominal tons of
chilled water capacity from the Chiller System for the Lab Areas. Subject to the
provisions of Sections 4.7.2 and 7.1, and provided that Tenant has designed,
modified and installed the HVAC system ductwork and controls for the Premises to
the Lab Areas as required to provide such service, Landlord shall provide
continuous air conditioning to the Lab Areas from the Chiller System, provided
however, Landlord shall not be liable to Tenant for any unexpected outages or
reductions in electrical power or air conditioning supply or any damages in
connection therewith. Notwithstanding the foregoing, in the event that Landlord
must shut down HVAC, the Chiller System, or electrical power to the Premises or
any portion thereof for maintenance, repairs, upgrade, or replacement, Landlord
shall give Tenant at least twenty-four hours (24) advance notice of the
estimated time and date for such work, and the length of time service is
expected to be interrupted and provided that Landlord has given Tenant such
notice, Landlord shall not be liable to Tenant for any such scheduled outages or
reductions in electrical power or air conditioning supply or any damages in
connection therewith. Notwithstanding anything to the contrary contained in this
Lease, neither Landlord nor the Other Tenant (nor their respective partners,
members, officers, directors, employees or representatives) shall have any
liability whatsoever based on or related to the failure of the Other Tenant’s
generator to provide emergency power to the Chiller System, and Tenant shall be
solely responsible for providing back-up power for air conditioning for the Lab
Areas and back-up air conditioning for the Lab Areas should Tenant deem it
necessary (for scheduled as well as unscheduled outages or reductions).”

 

d.             The last three sentences sentence of Section 7.1 of the Lease
will be amended in their entirety to read as follows:

 

“In the event that any maintenance, repair and/or replacement is required of the
Chiller System and its components (including, without limitation, the Chillers,
chilled water pumps, valves, and automatic temperature controls) servicing the
Lab Areas, and Tenant expects that Tenant will suffer monetary loss or damages
if such work is not completed immediately, Tenant shall give notice of such
situation to Landlord and Landlord’s property manager, clearly stating the
emergency nature of the situation, and if Landlord is unable to proceed to
effect such maintenance, repairs or replacements immediately, Tenant may do so,
and the cost of such work shall be allocated and paid for as provided in the
next paragraph of this Section 7.1.

 

Notwithstanding anything herein to the contrary, Tenant shall reimburse Landlord
as Additional Rent, within thirty (30) days after receipt of Landlord’s invoice,
for (i) Tenant’s Chiller Share of all costs paid to third parties associated
with the

 

3

--------------------------------------------------------------------------------


 

repair, maintenance and replacement of the Chiller System, and (ii) one hundred
percent (100%) of all costs associated with the repair, maintenance and
replacement of the fan coils exclusively servicing the Lab Areas, and such costs
shall thereafter not be included in the calculation of Operating Expenses.
Notwithstanding the foregoing, with respect to all costs for replacements of the
Chiller System (or components thereof) which service the Lab Areas, that are
capital in nature under generally accepted accounting principles, at Tenant’s
option, to be exercised within thirty days after receipt of Landlord’s first
invoice for such costs, in lieu of reimbursing Landlord within thirty days, such
costs shall be amortized (with interest at twelve percent (12%) per annum) over
the lesser of (i) the remaining Term of the Lease, or (ii) the useful life of
the item being replaced, and Tenant shall pay Landlord, as Additional Rent, on a
monthly basis, the amortized portion and interest applicable thereto.”

 

4.             Windows. On or before September 30, 2003, Landlord will install
windows in the corner conference room and in the adjacent conference room on the
fifth floor of the Premises, as more particularly shown on Exhibit K attached
hereto, and Tenant shall reimburse Landlord, within ten (10) days after receipt
of Landlord’s invoice therefore, for one-half of all costs associated with such
installation, up to a maximum of $18,000 (based on a total estimated cost of
$36,000.00).

 

5.             Parking. Section 9 of the Summary is amended in its entirety to
read as follows: “Tenant shall have non-exclusive use of 149 parking spaces at
the Project, as more particularly set forth in Article 28.”

 

6.             Security. Section 6.1.6 of the Lease is amended to read as
follows: “Landlord shall provide a security guard to patrol the Project between
the hours of 6 p.m. and 8 a.m., Monday to Thursday, excluding Holidays, and
shall maintain the existing card access monitoring system, or a substantially
similar system, for entrance into the Building and the Common Areas.”

 

7.             Lease Ratified and Confirmed. Except as specifically modified
hereby, the Lease shall remain unmodified and in full force and effect. In the
event of any inconsistency between

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

the terms and conditions of this Amendment and the terms and conditions of the
Lease, the terms and conditions of this Amendment shall govern.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed the day and date first above written.

 

 

“Landlord”:

 

 

 

MARLBOROUGH CAMPUS LIMITED PARTNERSHIP, a Massachusetts limited
partnership

 

 

 

By:   Bergen of Marlborough, Inc., general

 

partner

 

 

 

 

By:

/s/ John L. Brogan

 

 

 

Its:

VICE PRESIDENT

 

 

 

 

 

“Tenant”:

 

 

 

EXACT SCIENCES CORPORATION

Attest:

 

 

By:

/s/ Stephen A. Read

 

 

 

Name: Stephen A. Read

By:

/s/ Jeff Luber

 

 

 Title: VP, Controller

 

Name: Jeff Luber

 

(Corporate Seal)

 

 Title: General Counsel

 

 

 

 

5

--------------------------------------------------------------------------------


 

(ACKNOWLEDGMENT FOR CORPORATION)

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF Middlesex

SS.:

 

 

BE IT REMEMBERED, that on this 22 day of August, 2003, before me, the
subscriber, a Notary Public of the Commonwealth of Massachusetts personally
appeared Jeffrey R. Luber, who, being by me duly sworn on his oath, does depose
and make proof to my satisfaction that he is the                    Secretary of
EXACT Sciences Corporation, the Tenant named in the foregoing Lease; that Steve
Read is Vice President of said corporation; that the execution of the foregoing
Lease was duly authorized; and the seal affixed to said instrument is the
corporate seal and was thereto affixed and said instrument signed and delivered
by said Vice President, as and for his voluntary act and deed and as for the
voluntary act and deed of said corporation, in presence of deponent, who
thereupon subscribed his name thereto as witness.

 

Subscribed and sworn to
before me at Marlborough, MA
on the date aforesaid.

 

 

 

/s/ Jeffrey R. Luber

 

 

Secretary

 

 

/s/ Lanee L. Johnson

 

Notary Public

commission expires Jan. 29, 2010

 

(Notarial Seal)

 

6

--------------------------------------------------------------------------------


 

EXHIBIT J

 

RETAINED FURNITURE

 

Exact Sciences/3-Com Furniture Inventory:

 

Cubicle workstations: 88 total; 68 installed and 20 in storage on 5th floor

 

Cubicle conference tables: 9

 

Red task chairs: 185

 

Mustard sled chairs: 149

 

Grey conference chairs: 15

 

Blue conference chairs: 22

 

Tan reception chairs: 4

 

Reception table: 1

 

Bookcases: 9

 

2-drawer lateral files: 6

 

3-drawer lateral files: 11

 

4-drawer lateral files: 1

 

Conference tables:

•        4’ x 4’ square: 6

•        4’ x 5’ rectangular: 1

•        4’ x 6’ rectangular: 1

•        4’ x 8’ rectangular: 1

 

Kitchen Areas

•        GE Mircowave: 2

•        Curtis Alpha coffee maker: 2

•        Oasis water cooler: 2

•        Stainless steel tables: 4

•        Stainless steel chairs: 12

 

7

--------------------------------------------------------------------------------


 

EXHIBIT  C

 

Building 1 Fifth Floor 1/9/03

 

 

 

 

Benches Chairs

Lab 1.5.033

 

None          None

Lab 1.5.034

 

27 Total     18 Total

Lab 1.5.029

 

6 ’ 1 Total  2 Total

 

 

 

Kitchen Area

 

1 GE Microwave

 

 

1 Curtis Alpha Coffee Maker

 

 

1 Oasis Water Cooler

 

 

2 Stain. Steel (Indecasa) Tables

 

 

6 Stain. Steel Chairs

 

 

 

Office Cubicles

 

99 Total

Office Trash Can

 

99 Total

Office Recycle Can

 

99 Total

 

 

 

Miscellaneous

 

 

four shelf bookcases

 

10 Total

two shelf bookcases

 

5 Total

five shelf bookcases

 

2 Total

three drawer file cabinets

 

8 Total

four drawer file cabinet

 

1 Total

36”Round Table near 1.5.238

 

1 Total

 

 

 

Conference Rooms

 

 

1.5.002 Zion

 

Table 8 chairs

1.5.003 Myan Temple

 

Table 8 chairs

1.5.004 Yucatan

 

Table 6 chairs

1.5.006 Glacier Bay

 

Table 8 chairs

1.5.007 Acadia

 

Table 17 chairs

1.5.011 Ellis Island

 

Table 6 chairs

1.5.012 Mt Rushmore

 

Table 6 chairs

1.5.014 Grand Canyon

 

Empty Room

1.5.015 Denali

 

Table 5 chairs

1.5.201 Niagra

 

Table 10 chairs

 

--------------------------------------------------------------------------------


 

Exhibit K

 

[Diagram of Premises]

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (the “Amendment”), dated as of January 20, 2005,
is made by and between MARLBOROUGH CAMPUS LIMITED PARTNERSHIP, a Massachusetts
limited partnership (“LANDLORD”), and EXACT SCIENCES CORPORATION, a Delaware
corporation (“TENANT”).

 

BACKGROUND

 

Landlord and Tenant entered into a lease dated as of January 23, 2003 (the
“ORIGINAL LEASE”), as amended by a First Amendment to lease dated as of August
28, 2003 (the “FIRST AMENDMENT”; Original Lease, as amended, the “LEASE”)
pursuant to which Landlord has leased to Tenant certain premises consisting of
approximately 55,740 rentable square feet (the “Original Premises”) located on
the fifth and sixth floors of the building (the “BUILDING”) located at 100
Campus Drive, in the Campus at Marlborough (the “Project”) in Marlborough,
Massachusetts; and

 

Tenant has requested Landlord to consent to a reduction in the size of the
Original Premises, to remove from the Premises the approximately 30,203 rentable
square feet of space comprising the fifth floor of the Building (the “Give Back
Space”), and to add to the Premises approximately 11,834 rentable square feet of
space located on the second floor of the Building (the “Expansion Premises”), as
more particularly shown on EXHIBIT A-1 attached hereto and made a part hereof;
and

 

Landlord and Tenant wish to amend the Lease as more particularly set forth
herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and in the Lease, and for other good and valuable consideration, the
parties, intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.     DEFINED TERMS. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meaning set forth in the Lease.

 

2.     MODIFICATION OF THE PREMISES. (a) Landlord hereby leases and rents unto
the Tenant and the Tenant hereby hires and takes from the Landlord the Expansion
Premises. From and after the date of this Amendment, all references in the Lease
to the Premises shall be deemed to include the Expansion Premises.

 

(b)   Tenant agrees to vacate the Give Back Space on or before April 30, 2005,
and to surrender the Give Back Space to Landlord in accordance with the terms
and conditions of the Lease, as if such date were the expiration date of the
Lease with respect to the Give Back Space. Subject to the terms and conditions
of this Amendment, the Term of the Lease shall terminate with respect to the
Give Back Space on the date that Tenant vacates the Give Back Space and
surrenders it to Landlord as set forth above (such date, the “Give Back Date”).
If Tenant fails to

 

1

--------------------------------------------------------------------------------


 

vacate the Give Back Space on or before April 30, 2005, other than due to
Landlord’s failure to enter into a lease with 3Com for the Give Back Space,
Tenant shall be a tenant at sufferance with respect to the Give Back Space and
shall continue paying Base Rent on the Give Back Space at the per rentable
square foot rate set forth in the Original Lease, in addition to the Base Rent
set forth in Section 5 below. Tenant acknowledges that Landlord has entered
into, or intends to enter into a lease with 3Com Corporation for the Give Back
Space, and that such lease is a material inducement to Landlord’s entering into
this Agreement, and that Landlord could suffer significant damages if Tenant
defaults under the terms of this Agreement. Nothing herein shall be deemed to
constitute Landlord’s consent or acquiescence to Tenant’s remaining in the Give
Back Space after April 30, 2005. From and after the Give Back Date, all
reference in the Lease to the Premises shall be deemed to exclude the Give Back
Space.

 

(c)   From and after the Give Back Date, the Premises shall consist of the
remaining portion of the Original Premises comprising the sixth floor of the
Building (the “Remaining Premises”) and the Expansion Premises, with the entire
Premises consisting of a total of approximately 37,371 rentable square feet, and
Section 2.2 of the Summary is amended accordingly.

 

3.     TERM. The Lease Term with respect to the Expansion Premises shall
commence on the date hereof and shall expire on July 31, 2010, concurrently with
the expiration of the Term of the Lease with respect to the Remaining Premises,
unless sooner terminated or extended pursuant to the provisions of the Lease.

 

4.     OPTION TO EXTEND. The Option to Extend set forth in Section 2.2 of the
Original Lease may be exercised with respect to the entire Premises (as amended
by this Amendment), but not less than the entire Premises. Except as set forth
in Section 2.2 of the Original Lease, as modified by this Amendment, Tenant has
no rights to extend or renew the Lease Term.

 

5.     RENT. (a) BASE RENT. SECTION 4 of the Summary of Basic  Lease Information
in the Lease is amended to read as follows: “4. Base Rent:

 

 

 

 

 

Monthly

 

 

 

Annual

 

Installment

 

Period

 

Base Rent

 

of Base Rent

 

8/1/2004-4/30/2005**

 

$

1,282,020.00

 

$

106,835.00

*

5/1/2005**-7/31/2005

 

$

892,826.89

 

$

74,402.24

*

8/1/2005-7/31/2006

 

$

920,696.89

 

$

76,724.76

*

8/1/2006-7/31/2007

 

$

948,566.89

 

$

79,047.24

*

8/1/2007-7/31/2008

 

$

976,436.89

 

$

81,369.74

*

8/1/2008-7/31/2009

 

$

1,004,306.89

 

$

83,692.24

*

8/1/2009-7/31/2010

 

$

1,032,176.89

 

$

86,014.74

*

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Monthly installment of rent shall be reduced, to the extent applicable, by the
credit referred to in Section 21.2 of the Original Lease.

 

** Based on Give Back Date of April 30, 2005; to be adjusted if Give Back Date
is any date other than April 30, 2005.

 

Landlord and Tenant agree that the Base Rent has been calculated, in part, to
reimburse Landlord for the fact that the Give Back Space is being re-leased with
a base year of calendar year 2005. The Base Rent for each year during the Lease
Term commencing on the Give Back Date shall be adjusted after the actual Direct
Expenses are determined for calendar year 2005, to add to the annual Base Rent
set forth above, the amount equal to the product of : (i) (a)the per square foot
difference in actual Direct Expenses for Building 1 for calendar year 2005 over
Direct Expenses for Building 1 for calendar year 2003 (each as adjusted in
accordance with Section 4.3 of the Original Lease, if applicable) minus (b)
$24,109.39 (which is $1.312504 (the estimated difference in Direct Expenses for
calendar year 2005 over calendar year 2003), times (ii) 18,369 (the rentable
square feet in the Give Back Space). Landlord and Tenant agree that they shall
enter into an amendment setting forth the recalculated Base Rent after actual
Direct Expenses for 2005 have been determined.

 

6.     BASE YEAR. The Base Year for the Premises shall remain as set forth in
the Lease.

 

7.     TENANT’S PRO RATA SHARE.

 

(a)   If the Give Back Date has not occurred as of April 30, 2005, effective May
1, 2005 and continuing until the Give Back Date, Tenant’s Share shall be 12.73%,
and Tenant’s Building Share shall be 47.17%.

 

(b)   Effective as of the Give Back Date, Tenant’s Share shall be 7.04% (based
on 37,371/530,895) and Tenant’s Building Share shall be 25.53% (based on
37,371/146,362).

 

8.     “AS IS”; NO TENANT IMPROVEMENT ALLOWANCE; NO LANDLORD LIABILITY. (a)
Tenant hereby accepts the Expansion Premises in “as is” condition. Tenant agrees
to construct the demising wall between the Expansion Premises and “3Com Proposed
Area” as shown on EXHIBIT A-1 (including without limitation, finishing the wall
on the 3Com side) at Tenant’s sole cost and expense. Tenant agrees to complete
such improvements on or before February 28, 2005, subject to Force Majeure, time
being of the essence. Landlord shall not be required to perform any improvements
to the Expansion Premises or to provide Tenant with any tenant improvement
allowance. All provisions of the Lease concerning improvements constructed by
Tenant shall apply to the tenant improvements to be constructed in the Expansion
Premises.

 

(b)   Tenant acknowledges that the Expansion Space is not currently demised and
that Tenant shall be responsible for all costs to demise the Expansion Space as
set forth in Section 8(a) above. Landlord shall have no obligation to construct
the said demising wall and Landlord shall have no liability to Tenant by reason
of and/or related to any entry into the Expansion Premises through or from the
said 3Com Proposed Area.

 

3

--------------------------------------------------------------------------------


 

9.     TENANT’S CHILLER SHARE. Effective on the Give Back Date, Tenant’s Chiller
Share shall be reduced to 27.5% (based on 60.5/220 tons).

 

10.   FURNITURE. (a) All of the Furniture listed on EXHIBIT L attached hereto
and made a part hereof (the “GIVE BACK FURNITURE”) shall remain in the Give Back
Space and shall be returned to Landlord in good condition, and in accordance
with the terms and conditions of the Lease, on the Give Back Date.

 

(b)   Effective as of the date of this Amendment, EXHIBIT C to the Lease (as
amended by the First Amendment) is deleted in its entirety and is replaced by
EXHIBIT C-1 and EXHIBIT C-2 attached hereto. Landlord and Tenant acknowledge
that the parties have conducted a “walk-through” inspection of the Expansion
Premises in order to confirm the completeness and accuracy of the Furniture
shown on EXHIBIT C-2, and to give Tenant the opportunity to confirm that the
Furniture in the Expansion Premises is in good condition and repair. Landlord
shall have no obligation to replace any Furniture that is not in good condition
or repair. Tenant accepts the Furniture in its “as-is” condition, without any
representation or warranty by Landlord. LANDLORD SPECIFICALLY DISCLAIMS ANY
REPRESENTATIONS AND/OR WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
FURNITURE.

 

11.   PARKING. Section 9 of the Summary is amended in its entirety to read as
follows, effective as of the Give Back Date: “Tenant shall have non-exclusive
use of 100 parking spaces at the Project, as more particularly set forth in
Article 28.”

 

12.   TENANT’S ELECTRICITY COST. The Expansion Premises are currently not
separately metered. If any portion of the electricity servicing the Expansion
Premises is not separately metered to Tenant, to account for Tenant’s electrical
use in the Expansion Premises, Tenant shall pay to Landlord as Additional Rent
an initial flat monthly fee calculated based on the rate of One Dollar ($1.00)
per year per rentable square foot of the portion of such space that is not
separately metered, subject to adjustment based on Landlord’s reasonable
estimate of Tenant’s electrical usage. Notwithstanding the preceding sentence,
as set forth in SECTION 4.7 of the Original Lease, Landlord shall have the right
to separately meter (or install a sub-meter or check meter for) the Expansion
Premises and/or certain systems or equipment in the Building, at Landlord’s sole
cost, at any time during the Lease Term and thereafter charge Tenant for
Tenant’s electrical use as reflected by such meter(s). Landlord and Tenant
acknowledge that the Original Premises were separately metered, and that 3Com
has agreed to install a separate meter or submeter (the “3Com Meter”) for the
Give Back Space as part of its tenant improvements in that space, so that
Tenant’s electricity usage in the Remaining Premises on the sixth floor will be
separately metered. Landlord shall have no responsibility for the installation
or maintenance of the 3Com Meter, nor for any electricity usage in the Give Back
Space prior to the installation of the 3Com Meter. The amount payable pursuant
to this SECTION 12 shall be in addition to the amounts set forth in, and shall
be payable as provided in SECTION 4.7 of the Original Lease.

 

13.   NOTICES. The Tenant’s addresses contained in Section 29.16 of the Lease
are deleted and the following addresses are substituted in lieu thereof:

 

4

--------------------------------------------------------------------------------


 

TENANT:

To the Premises:

100 Campus Drive

Marlborough, MA 01752

Attn:  Mr. Don Hardison

President and Chief Executive Officer

 

With copies to:

 

Testa, Hurwitz & Thibeault, LLP

125 High Street - Oliver Street Tower

Boston, MA  02110

Attn:  Real Estate Department

 

14.   RIGHT OF FIRST OFFER. Article 30 of the Lease is hereby deleted in its
entirety. Tenant has no right of first offer or right to expand into any other
space within the Project.

 

15.   RATIFICATION OF LEASE. Except as modified by this Second Amendment, the
Lease is hereby ratified and affirmed, and is in full force and effect and
unmodified in all other respects. In the event of any inconsistency between the
terms and conditions of this Second Amendment and the terms and conditions of
the Lease, the terms and conditions of this Second Amendment shall govern.

 

16.   NO OTHER AMENDMENT. There are no other oral or written understandings,
agreements or obligations between Landlord and Tenant other than those expressly
set forth in the Lease and this Second Amendment. In the event of any
inconsistency between the terms of this Second Amendment and the terms of the
Lease, the terms of this Second Amendment shall control.

 

17.   NO PRESUMPTION AGAINST DRAFTER. Landlord and Tenant understand, agree and
acknowledge that this Second Amendment has been freely negotiated by both
parties; and that, in any controversy, dispute, or contest over the meaning,
interpretation, validity or enforceability of this Second Amendment or any of
its terms or conditions, there shall be no inference, presumption, or conclusion
drawn whatsoever against either party by virtue of that party having drafted
this Second Amendment or any portion thereof.

 

18.   ENFORCEABILITY. If any provision of this Second Amendment shall be invalid
or unenforceable to any extent, the remainder of this Second Amendment shall not
be affected thereby and shall be enforced to the greatest extent permitted by
law.

 

18.   BROKER. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only Cushman & Wakefield of Massachusetts,
Inc. (“C & W”) and LPC Commercial Services, Inc. (“LPC”; C&W and LPC,
collectively, “BROKERS”), and that they know of no other real estate broker or
agent who is entitled to a commission in connection with this Second

 

5

--------------------------------------------------------------------------------


 

Amendment. Tenant shall be solely responsible for payment of any commission,
fee, or other compensation due to C & W in connection with the transactions
contemplated by this Amendment and the releasing of 18,369 rentable square feet
of the Give Back Space to 3Com Corporation. Landlord shall be responsible for
payment of any commission, fee, or other compensation to LPC pursuant to a
separate agreement between Landlord and LPC. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation to be paid by the
indemnifying party pursuant to the terms of this Section, and/or alleged to be
owing on account of any dealings with any real estate broker or agent other than
Brokers occurring by, through, or under the indemnifying party.

 

19.   COUNTERPARTS. This Second Amendment may be executed in multiple
counterparts, each of which shall constitute an original.

 

20.   AUTHORITY. Each individual executing this Second Amendment hereby
represents and warrants that Landlord, Landlord’s general partner, or Tenant, as
applicable, is a duly formed and existing entity in good standing qualified to
do business in the Commonwealth of Massachusetts and has full right and
authority to execute and deliver this Second Amendment and perform its
obligations under the Lease (as amended by this Second Amendment) and that each
person or entity acting and/or signing on behalf of Landlord, Landlord’s general
partner, or Tenant, as applicable, is authorized to do so. Each of the parties
hereto represents and warrants to the other that no consent from any other
person or entity is necessary as a condition precedent to the legal effect of
this Second Amendment, except that the approval of Landlord’s mortgagee may be
required, and if so, will be obtained by Landlord prior to Landlord’s execution
of this Second Amendment.

 

21.   CONTINGENCY. This Second Amendment is contingent upon Landlord’s entering
into a lease amendment with 3Com Corporation with respect to the Give Back
Space, and certain other space on the second floor of the Building, all in form
and substance satisfactory to Landlord, in its sole discretion, on or before
January 21, 2005. In the event that Landlord has not executed such an amendment
within said time period, Landlord may terminate this Second Amendment upon
written notice given to Tenant on or before January 31, 2005, in which case this
Second Amendment shall be and become null and void and of no further force or
effect.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed the day and date first above written.

 

 

“LANDLORD”:

 

 

 

MARLBOROUGH CAMPUS LIMITED

 

PARTNERSHIP, a Massachusetts limited

 

partnership

 

 

 

By: Bergen of Marlborough, Inc., general
partner

 

 

 

By:

/s/ John L. Brogan

 

Its:

Vice President

 

 

 

 

 

“TENANT”:

 

 

 

EXACT SCIENCES CORPORATION

 

 

Attest:

 

 

 

 

By:

/s/ Don Hardison

 

 

 

 

Name:  Don Hardison

By:

/s/ Jeffrey Luber

 

 

Title:         President & CEO

 

Name:

Jeffrey Luber

 

 

 

Title:

General Counsel

(Corporate Seal)

 

7

--------------------------------------------------------------------------------


 

(ACKNOWLEDGMENT FOR CORPORATION)

 

COMMONWEALTH OF MASSACHUSETTS

SS.:

COUNTY OF MIDDLESEX

 

On this 20th day of January, 2005, before me the undersigned notary public,
personally appeared Don Hardison, and provided to me through satisfactory
evidence of identification, which was                                   , to be
the person whose name is signed on the preceding or attached document and
acknowledged to me that he/she signed it voluntarily for its stated purpose, as
President & CEO of EXACT Sciences Corporation.

 

Subscribed and sworn to

before me at Marlborough,

on the date aforesaid.

 

 

/s/ Jeffrey Luber

 

Secretary

 

 

/s/ Lanee L. Johnson

 

 

Notary Public

 

 

 

 

 

(Notarial Seal)

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A-1

[Diagram Showing the Expansion Premises]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

1

--------------------------------------------------------------------------------